 

Exhibit 10.1

 

Execution Version

  

 



 

 

CREDIT AGREEMENT

 

among

 

GREC ENTITY HOLDCO LLC,
as Borrower,

 

GREENBACKER RENEWABLE ENERGY CORPORATION,

as Intermediate Holdco,

 

GREENBACKER RENEWABLE ENERGY COMPANY LLC,
as Parent,

 

THE LENDERS NAMED HEREIN,

 

and

 

fifth third bank,

as Administrative Agent

 

Up to $37,550,000 Senior Secured Credit Facilities

 

FIFTH THIRD BANK

Sole Lead Arranger and Sole Lead Bookrunner

 

Dated as of July 11, 2016

  

 



 



 

 

 

  

Table of Contents

 

    Page         ARTICLE I           DEFINITIONS         1.1 Defined Terms 1 1.2
Accounting Terms 28 1.3 Other Terms; Construction 29 1.4 Interest Rates 30      
  ARTICLE II           AMOUNT AND TERMS OF CREDIT         2.1 Commitments 30 2.2
Types of Loans; Borrowings 31 2.3 Disbursements; Funding Reliance; Domicile of
Loans 34 2.4 Evidence of Debt; Notes 35 2.5 Termination and Reduction of
Commitments and Swingline Commitment 36 2.6 Mandatory Payments and Prepayments
36 2.7 Voluntary Prepayments 39 2.8 Interest 39 2.9 Fees 41 2.10 Method of
Payments; Computations; Apportionment of Payments 41 2.11 Recovery of Payments
43 2.12 Use of Proceeds 43 2.13 Pro Rata Treatment 44 2.14 Increased Costs;
Change in Circumstances; Illegality 45 2.15 Taxes 47 2.16 Compensation 51 2.17
Mitigation Obligations; Replacement of Lenders 51 2.18 Defaulting Lenders 52
2.19 Approval and Initial Valuation of Borrowing Base Projects 56 2.20
Revaluation of Project Values 57         ARTICLE III           CONDITIONS OF
BORROWING         3.1 Conditions of Initial Borrowing 58 3.2 Conditions of All
Borrowings 62

 

-i-

 

  

Table of Contents

(continued)

 

    Page         ARTICLE IV           REPRESENTATIONS AND WARRANTIES         4.1
Corporate Organization and Power 62 4.2 Authorization; Enforceability 63 4.3 No
Violation 63 4.4 Governmental and Third-Party Authorization; Permits 63 4.5
Litigation 64 4.6 Taxes 64 4.7 Subsidiaries 64 4.8 Full Disclosure 64 4.9 Margin
Regulations 65 4.10 No Material Adverse Effect 65 4.11 Financial Matters 65 4.12
Ownership of Properties; Access; Utilities 66 4.13 ERISA 67 4.14 Environmental
Matters 67 4.15 Compliance with Laws 68 4.16 Intellectual Property 68 4.17
Investment Company Act 68 4.18 Insurance 68 4.19 Material Contracts 68 4.20
Security Documents 69 4.21 Labor Relations 69 4.22 Project Documents 69 4.23 No
Burdensome Restrictions 69 4.24 Sanctions; Anti-Corruption Laws; Anti-Terrorism
Laws 70         ARTICLE V           AFFIRMATIVE COVENANTS         5.1 Financial
Statements 70 5.2 Other Business and Financial Information 71 5.3 Existence;
Franchises; Maintenance of Properties 74 5.4 Compliance with Laws 74 5.5 Payment
of Obligations 74 5.6 Insurance 75 5.7 Maintenance of Books and Records;
Inspection 75 5.8 Rate Management Agreements 76 5.9 Acquisitions 76 5.10
Subsidiaries and Tax Credit Parties 76

 

-ii-

 

  

Table of Contents

(continued)

 

    Page       5.11 Environmental Laws 78 5.12 Public/Private Information 78
5.13 Compliance with Anti-Corruption Laws; Sanctions; PATRIOT Act 78 5.14
Further Assurances 79 5.15 Project Subsidiaries 79 5.16 Project Documents 79
5.17 Depository Relationship 79 5.18 Post-Closing Obligations 79         ARTICLE
VI           FINANCIAL COVENANTS         6.1 Debt to Capitalization Ratio 80 6.2
Fixed Charge Coverage Ratio for Restricted Parties 80         ARTICLE VII      
    NEGATIVE COVENANTS         7.1 Merger; Consolidation 80 7.2 Indebtedness 81
7.3 Liens 82 7.4 Asset Dispositions 83 7.5 Investments 84 7.6 Restricted
Payments 85 7.7 Transactions with Affiliates 86 7.8 Lines of Business 87 7.9
Sale-Leaseback Transactions 87 7.10 Certain Amendments 87 7.11 Limitation on
Certain Restrictions 87 7.12 No Other Negative Pledges 88 7.13 Ownership of
Subsidiaries 88 7.14 Fiscal Year 88 7.15 Accounting Changes 88 7.16 Sanctions 88
        ARTICLE VIII           EVENTS OF DEFAULT         8.1 Events of Default
89 8.2 Remedies:  Termination of Commitments, Acceleration, etc. 91 8.3
Remedies:  Setoff 92

 

-iii-

 

  

Table of Contents

(continued)

 

    Page       8.4 Equity Cure 93         ARTICLE IX           THE
ADMINISTRATIVE AGENT         9.1 Appointment and Authority 93 9.2 Rights as a
Lender 93 9.3 Exculpatory Provisions 94 9.4 Reliance by Administrative Agent 95
9.5 Delegation of Duties 95 9.6 Resignation of Administrative Agent 95 9.7
Non-Reliance on Administrative Agent and Other Lenders 96 9.8 No Other Duties,
Etc. 96 9.9 Administrative Agent May File Proofs of Claim 96 9.10 Collateral and
Guaranty Matters 97 9.11 Swingline Lender 97         ARTICLE X          
MISCELLANEOUS         10.1 Expenses; Indemnity; Damage Waiver 98 10.2 Governing
Law; Submission to Jurisdiction; Waiver of Venue; Service of Process 100 10.3
Waiver of Jury Trial 100 10.4 Notices; Effectiveness; Electronic Communication
101 10.5 Amendments, Waivers, etc. 102 10.6 Successors and Assigns 104 10.7 No
Waiver 108 10.8 Survival 109 10.9 Severability 109 10.10 Construction 109 10.11
Confidentiality 110 10.12 Counterparts; Integration; Effectiveness 111 10.13
Disclosure of Information 111 10.14 USA Patriot Act Notice 111 10.15 Termination
of Obligations of the Parent or Intermediate Holdco 111 10.16 Closing Date 111

 

-iv-

 

  

Table of Contents

(continued)

 

    Page       Exhibit A-1 Form of Facility 1 Note   Exhibit A-2 Form of
Facility 2 Note   Exhibit A-3 Form of Swingline Note   Exhibit B-1 Form of
Notice of Borrowing   Exhibit B-2 Form of Notice of Swingline Borrowing  
Exhibit C Form of Compliance Certificate   Exhibit D Form of Assignment and
Assumption   Exhibit E-1 Form of Security Agreement   Exhibit E-2 Form of Pledge
Agreement   Exhibit F Form of Guaranty   Exhibit G Form of Financial Condition
Certificate   Exhibit H Forms of U.S. Tax Compliance Certificate  

  

-v-

 

 

SCHEDULES

 

Schedule 1.1(a) Commitments and Notice Addresses   Schedule 1.1(b) Closing Date
Projects   Schedule 2.19 Project Documents   Schedule 3.1(h) Certain Continuing
Indebtedness   Schedule 4.1 Jurisdictions of Organization   Schedule 4.7
Subsidiaries   Schedule 4.12 Real Property Interests   Schedule 4.14
Environmental Matters   Schedule 4.16 Intellectual Property   Schedule 4.18
Insurance Coverage   Schedule 4.19 Material Contracts   Schedule 7.5 Investments
  Schedule 7.7 Transactions with Affiliates  

 

 

 

  

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of the 11th day of July, 2016, is made between
GREC ENTITY HOLDCO LLC, a Delaware limited liability company (the “Borrower”),
GREENBACKER RENEWABLE ENERGY CORPORATION, a Maryland corporation (“Intermediate
Holdco”), GREENBACKER RENEWABLE ENERGY COMPANY LLC, a Delaware limited liability
company (the “Parent”), the Lenders (as hereinafter defined), and FIFTH THIRD
BANK, an Ohio banking corporation, as Administrative Agent for the Lenders.

 

BACKGROUND STATEMENT

 

The Borrower has requested that the Lenders make available to the Borrower a
term loan facility in the aggregate principal amount of $4,300,000 and a
revolving credit facility that will convert into a term loan facility in the
aggregate principal amount of up to $33,250,000. The Borrower will use the
proceeds of these facilities as provided in Section 2.12. The Lenders are
willing to make available to the Borrower the credit facilities described herein
subject to and on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1          Defined Terms. For purposes of this Agreement, in addition to the
terms defined elsewhere herein, the following terms have the meanings set forth
below (such meanings to be equally applicable to the singular and plural forms
thereof):

 

“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.

 

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which any Restricted Party,
(i) acquires all or substantially all of the assets of any Person or any going
business, division thereof or line of business, whether through purchase of
assets, merger or otherwise, or (ii) acquires Capital Stock of any Person having
at least a majority of combined voting power of the then outstanding Capital
Stock of such Person.

 

“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan of
any Class, a rate per annum equal to the Base Rate as in effect at such time
plus 2.50%.

 

 

 

  

“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan of any
Class, a rate per annum equal to the LIBOR Rate as in effect at such time plus
3.50%.

 

“Administrative Agent” means Fifth Third, in its capacity as Administrative
Agent appointed under Section 9.1.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advisor” means Greenbacker Capital Management LLC, a Delaware limited liability
company.

 

“Affected Class” has the meaning given to such term in Section 10.5.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, (i) Controls or is
Controlled by or is under common Control with the Person specified or
(ii) beneficially owns, is owned by or is under common ownership with respect to
securities or other ownership interests of such Person having 10% or more of the
combined voting power of the then outstanding securities or other ownership
interests of such Person ordinarily (and apart from rights accruing under
special circumstances) having the right to vote in the election of directors or
other governing body of such Person.

 

“Agent Parties” has the meaning given to such term in Section 10.4(c).

 

“Aggregate Revolving Credit Exposure” means, at any time, the sum of (i) the
aggregate principal amount of Revolving Loans outstanding at such time and
(ii) the aggregate principal amount of Swingline Loans outstanding at such time
(or, in the event the Swingline Loans are administered in accordance with a cash
management product offered by Fifth Third, the entire Swingline Commitment at
such time).

 

“Agreement” means this Credit Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent, the Borrower or any of their Subsidiaries
from time to time concerning or relating to bribery or corruption, including the
United States Foreign Corrupt Practices Act of 1977.

 

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment. If the Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“Approval Request” means a written request from the Borrower to the
Administrative Agent seeking to designate a Project as a Borrowing Base Project
having a proposed Project Value, as set forth in Section 2.19.

 

 2 

 

  

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.

 

“Arranger” means Fifth Third.

 

“Asset Disposition” means any sale, assignment, lease, conveyance, transfer or
other disposition by any Restricted Party (whether in one or a series of
transactions) of all or any of its assets, business or other properties
(including Capital Stock of Subsidiaries), other than pursuant to a Casualty
Event.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of each Person whose consent
is required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of a Credit Party, any officer of such Credit Party duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Credit Party.

 

“Average Net Asset Value” means, for any fiscal quarter for any Person, the
average of the Net Asset Value of such Person as of the end of each of the three
months during such fiscal quarter.

 

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to time,
and any successor statute, and all regulations from time to time promulgated
thereunder.

 

“Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 8.1(f) or 8.1(g).

 

“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by the Administrative Agent to be its prime rate
(which may not necessarily be its lowest or best lending rate), as adjusted to
conform to changes as of the opening of business on the date of any such change
in such prime rate, (ii) the Federal Funds Rate plus 0.5% per annum, as adjusted
to conform to changes as of the opening of business on the date of any such
change in the Federal Funds Rate, and (iii) the LIBOR Rate plus 1.0% per annum,
as adjusted to conform to changes as of the opening of business on the date of
any such change of such LIBOR Rate. Notwithstanding the foregoing, at no time
shall the Base Rate be less than 0%.

 

“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the Adjusted Base Rate.

 

“Beneficial Owner” means, with respect to any U.S. Federal Income Tax, the
Person who is treated as the taxpayer under Section 871(a) or 881(a) of the
Code, as applicable, or any successor provision, if such Person is not the
Recipient.

 

 3 

 

  

“Borrower” has the meaning given to such term in the introductory paragraph
hereof.

 

“Borrowing” means the incurrence by the Borrower on a single date of a group of
Loans of a single Class and Type (or a Swingline Loan made by the Swingline
Lender).

 

“Borrowing Base” means, at any time, an amount equal to the aggregate amount of
the Project Values for all Borrowing Base Projects at such time.

 

“Borrowing Base Project” means each Project that (i) is identified as a
Borrowing Base Project on Schedule 1.1(b) as of the Closing Date or (ii) has
been approved as a Borrowing Base Project and assigned a Project Value in
accordance with Section 2.19.

 

“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.

 

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Cincinnati, Ohio, or New York, New
York are authorized or required by law to be closed and (ii) in respect of any
determination relevant to a LIBOR Loan, any such day that is also a day on which
trading in Dollar deposits is conducted by banks in London, England in the
London interbank Eurodollar market.

 

“Capital Contribution” means, with respect to any Person, the receipt by such
Person after the Closing Date of any capital contribution (whether or not
evidenced by any Capital Stock issued by the recipient of such contribution).

 

“Capital Expenditures” means, for any period, the aggregate amount (whether paid
in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Restricted Parties
for such period as additions to equipment, fixed assets, real property or
improvements or other capital assets (including Capital Lease Obligations);
provided, however, that Capital Expenditures shall not include any such
expenditures for replacements, repairs or acquisitions of capital assets, to the
extent made with the proceeds of insurance or Asset Dispositions in accordance
with Section 2.6(f) or 2.6(g).

 

“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Leases, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

 

 4 

 

  

“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality
thereof, backed by the full faith and credit of the United States of America and
maturing within one year from the date of acquisition, (ii) commercial paper
issued by any Person organized under the laws of the United States of America,
maturing within 180 days from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 or the equivalent thereof by
Standard & Poor’s Ratings Services or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., (iii) time deposits and certificates of deposit
maturing within 180 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof (y) that has combined capital and surplus of at least $500,000,000 or
(z) that has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s Ratings Services or at least A2 or the equivalent thereof by Moody’s
Investors Service, Inc., (iv) repurchase obligations with a term not exceeding
30 days with respect to underlying securities of the types described in
clause (i) above entered into with any bank or trust company meeting the
qualifications specified in clause (iii) above, and (v) money market funds at
least 95% of the assets of which are continuously invested in securities of the
foregoing types.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, debit or
procurement card, electronic funds transfer and other cash management
arrangements.

 

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Agreement with any Credit Party, and
(ii) as of the Closing Date, is a Lender or an Affiliate of an a Lender and is
party to a Cash Management Agreement, in its capacity as party to such Cash
Management Agreement with any Credit Party.

 

“Casualty Event” means, with respect to any property (including any interest in
property) of any Restricted Party, any loss of, damage to, or condemnation or
other taking of, such property for which such Restricted Party receives
insurance proceeds, proceeds of a condemnation award or other compensation.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a Change in Law, regardless of the date enacted,
adopted or issued.

 

 5 

 

  

“Change of Control” means the occurrence of any of the following: (A) (w) prior
to the consummation of the Parent Roll Up, the Parent shall cease to own
directly 100% of the issued and outstanding Capital Stock of Intermediate Holdco
or Intermediate Holdco shall cease to own directly 100% of the issued and
outstanding Capital Stock of the Borrower, (x) after the consummation of the
Parent Roll Up, the Surviving Parent shall cease to own directly 100% of the
issued and outstanding Capital Stock of the Borrower, (y) the Borrower shall
cease to own directly 100% of the issued and outstanding Capital of each Project
Holding Company or (z) the Project Holding Companies shall cease to Control the
Project Subsidiaries, (B) (x) the Advisor (or any successor thereto (I) engaged
by Intermediate Holdco and the Borrower within 30 days after the cessation of
services from the Advisor and (II) reasonably acceptable to the Administrative
Agent) shall cease to provide substantially the same services (in size and
scope) to Intermediate Holdco and the Borrower as are provided by the Advisor on
the Closing Date or (y) any of Richard Butt, Charles Wheeler or David Sher (or
any successor thereto (I) retained by the Advisor within 30 days after such
individual’s resignation or other departure from the management of the Advisor
and (II) reasonably acceptable to the Administrative Agent) shall cease to be
involved in the day-to-day operations of the Advisor in substantially the same
capacity as on the Closing Date, (C) the Advisor (or any successor thereto
(I) engaged by Intermediate Holdco and the Borrower within 30 days after the
cessation of services from the Advisor and (II) reasonably acceptable to the
Administrative Agent) shall cease to Control the Parent, Intermediate Holdco or
the Borrower, (D) any Person or group of Persons acting in concert as a
partnership or other group shall have become, as a result of a tender or
exchange offer, open market purchases, privately negotiated purchases or
otherwise, the beneficial owner of outstanding Capital Stock of the Parent
having 35% or more of the Total Voting Power of the Parent, or (E) during any
period of up to twelve consecutive months, individuals on the board of directors
of the Parent (together with any new managers whose election by such board of
directors or whose nomination for election was approved by either (1) a vote of
a majority of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved or (2) the Advisor) shall cease to consist of a majority
of the individuals who constituted the board of directors at the beginning of
such period.

 

“Class” has the meaning given to such term in Section 2.2(a).

 

“Closing Date” means the date upon which the initial extensions of credit are
made pursuant to this Agreement, which shall be the date upon which each of the
conditions set forth in Sections 3.1 and 3.2 shall have been satisfied or waived
in accordance with the terms of this Agreement.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all the assets, property and interests in property that shall
from time to time be pledged or be purported to be pledged as direct or indirect
security for the Obligations pursuant to any one or more of the Security
Documents.

 

“Commercial Operation” means that point achieved when a Project begins
generating electricity pursuant to the applicable Power Purchase Agreement.

 

 6 

 

  

“Commitment” means, with respect to any Lender, such Lender’s Facility 1 Term
Loan Commitment and/or Revolving Commitment, as applicable.

 

“Company Parties” means, subject to Section 10.15, the Parent, Intermediate
Holdco and the Subsidiaries of Intermediate Holdco.

 

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any Reference Period for any Person or Persons
(such Person or Persons, the “subject Person”), the aggregate of
(i) Consolidated Net Income for such period for the subject Person, plus
(ii) the sum of (A) interest expense, (B) foreign, federal, state, local and
other income taxes, (C) depreciation and amortization, (D) extraordinary losses,
(E) nonrecurring cash fees, costs and expenses incurred in connection with the
Transactions (including fees and expenses paid pursuant to this Agreement) not
to exceed $1,000,000 and (F) non-cash expenses relating to equity-based
compensation, all to the extent taken into account in the calculation of
Consolidated Net Income for such Reference Period for the subject Person and all
calculated in accordance with GAAP, minus (iii) the sum of (A) extraordinary
gains or income and (B) non-cash credits increasing income for such period, all
to the extent taken into account in the calculation of Consolidated Net Income
for such period for the subject Person, minus (iv) cash payments during such
period on account of noncash expenses or charges expensed in any prior period
and added back under clause (ii) above for purposes of determining Consolidated
EBITDA for such prior period for the subject Person (or that would have been
added back for such purposes if this Agreement had been in effect for such prior
period).

 

“Consolidated Fixed Charges” means, for any Reference Period for any Person or
Persons (such Person or Persons, the “subject Person”), the aggregate (without
duplication) of the following, all determined on a consolidated basis for such
Person or Persons in accordance with GAAP: (i) Consolidated Interest Expense for
the subject Person and its Subsidiaries to the extent paid (or required to be
paid) in cash during such Reference Period and (ii) the aggregate (without
duplication) of all scheduled payments of principal on Funded Debt (with respect
to the Term Loans, as set forth in Sections 2.6(a)) required to have been made
by the subject Person and its Subsidiaries during such Reference Period (whether
or not such payments are actually made), including scheduled principal payments
with respect to any Subordinated Indebtedness.

 

“Consolidated Interest Expense” means, for any Reference Period for any Person
or Persons (such Person or Persons, the “subject Person”), the sum (without
duplication) of (i) total interest expense of the subject Person and its
Subsidiaries for such Reference Period (including all such interest expense
accrued or capitalized during such Reference Period, whether or not actually
paid during such Reference Period), determined on a consolidated basis in
accordance with GAAP, (ii) all net amounts payable under or in respect of
interest rate Rate Management Agreements, to the extent paid or accrued by the
subject Person and its Subsidiaries during such Reference Period, and (iii) all
recurring unused commitment fees and other ongoing fees in respect of Funded
Debt (including the unused fees and letter of credit fees provided for under
Section 2.9) paid, accrued or capitalized by the subject Person and its
Subsidiaries during such Reference Period.

 

 7 

 

  

“Consolidated Net Income” means, for any Reference Period for any Person or
Persons (such Person or Persons, the “subject Person”), net income (or loss) for
the subject Person and its Subsidiaries for such Reference Period, determined on
a consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that, in making such determination, there shall be excluded
(i) the net income of any other Person that is not a Subsidiary of the subject
Person (or is accounted for by the subject Person by the equity method of
accounting) except to the extent of actual payment of cash dividends or
distributions by such Person to the subject Person or any Subsidiary of the
subject Person during such Reference Period, (ii) the net income (or loss) of
any other Person acquired by, or merged with, the subject Person or any of its
Subsidiaries for any period prior to the date of such acquisition or merger, and
(iii) the net income of any Subsidiary of the subject Person to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary of such net income is not at the time permitted by operation of the
terms of its charter, certificate of incorporation or formation or other
constituent document or any agreement or instrument (other than a Credit
Document) or Requirement of Law applicable to such Subsidiary.

 

“Consolidated Net Worth” means, as of any date of determination, stockholders’
equity of the Borrower and its Subsidiaries as of such date, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Total Funded Debt” means, as of any date of determination, the
aggregate (without duplication) of all Funded Debt of the Borrower and its
Subsidiaries as of such date, determined on a consolidated basis in accordance
with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Investment Affiliate” means, with respect to any Person, any other
Person (including any fund or investment vehicle) that (i) directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with such Person and (ii) is organized primarily for the
purpose of making equity or debt investments in one or more companies.

 

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.

 

“Credit Documents” means this Agreement, the Notes, the Fee Letter, the Security
Agreement, the Pledge Agreement, the Guaranty, any other Security Documents and
all other agreements, instruments, documents and certificates now or hereafter
executed and delivered to the Administrative Agent or any Lender by or on behalf
of any Credit Party with respect to this Agreement, but specifically excluding
any Rate Management Agreement to which any Credit Party and any Rate Management
Party are parties and any Cash Management Agreement to which any Credit Party
and any Cash Management Bank are parties.

 

 8 

 

  

“Credit Exposure” means, with respect to any Lender at any time, the sum of
(i) the aggregate principal amount of all Term Loans made by such Lender that
are outstanding at such time and (ii) such Lender’s Revolving Credit Exposure at
such time.

 

“Credit Parties” means the Borrower and the Guarantors.

 

“Debt Issuance” means the issuance, sale or incurrence by any Restricted Party
of any debt securities or other Indebtedness, whether in a public offering or
otherwise, except for any Indebtedness permitted under Section 7.2.

 

“Debt to Capitalization Ratio” means, as of any date, the ratio of
(i) Consolidated Total Funded Debt as of such date to (ii) Total Capitalization
as of such date.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means any Event of Default or any event or condition that, with the
passage of time or giving of notice, or both, would constitute an Event of
Default.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (i) has
failed to (x) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (y) pay to the Administrative Agent, the Swingline Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Swingline Loans) within two Business Days of
the date when due, (ii) has notified the Borrower, the Administrative Agent or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (iii) has failed, within
three Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(iii) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (iv) has, or has a direct or indirect parent company that has,
(x) become the subject of a proceeding under any Debtor Relief Law, or (y) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (i) through (iv) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.18(b)) upon delivery of written
notice of such determination to the Borrower, the Swingline Lender and each
Lender.

 

 9 

 

  

“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in clause (i)
or (ii) above, in each case under clause (i), (ii) or (iii) above at any time on
or prior to the first anniversary of the Term Loan Maturity Date; provided,
however, that only the portion of Capital Stock that so matures or is
mandatorily redeemable, is so redeemable at the option of the holder thereof, or
is so convertible or exchangeable on or prior to such date shall be deemed to be
Disqualified Capital Stock.

 

“Dividend Amount” means, for any fiscal quarter, (i)(A) the dividends and
distributions paid by the Parent during such fiscal quarter to its equity
holders multiplied by (B) the Dividend Percentage for such fiscal quarter, plus
(ii) the Dividend Carryforward Amount for the immediately preceding fiscal
quarter.

 

“Dividend Carryforward Amount” means, for each fiscal quarter ending after the
Closing Date, the excess (if any) of (i) the Dividend Amount for such fiscal
quarter over (ii) the sum of (A) the actual aggregate amount of dividends and
distributions paid by the Borrower during such fiscal quarter, and (B) the
amount of any Dividend Overage for the immediately preceding fiscal quarter that
is “cured” through clause (y) of the proviso in Section 7.6(a)(iii). For
clarity, the Dividend Carryforward Amount shall not be less than $0.

 

“Dividend Overage” means, for any fiscal quarter ending after the Closing Date,
the excess (if any) of (i) the actual aggregate amount of dividends and
distributions paid by the Borrower during such fiscal quarter over (ii) the
Dividend Amount for such fiscal quarter. For clarity, the Dividend Overage
Amount shall not be less than $0.

 

“Dividend Percentage” means, for any fiscal quarter, (i) the Average Net Asset
Value for the Borrower for such fiscal quarter, divided by (ii) the Average Net
Asset Value of the Parent for such fiscal quarter.

 

 10 

 

  

“Dollars” or “$” means dollars of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.6(b)(iii), 10.6(b)(v) and 10.6(b)(vi) (subject to
such consents, if any, as may be required under Section 10.6(b)(iii)).

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including administrative, regulatory and judicial proceedings)
relating in any way to any Hazardous Substance, any actual or alleged violation
of or liability under any Environmental Law or any permit issued, or any
approval given, under any Environmental Law (collectively, “Claims”), including
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any Hazardous Substance or arising from alleged
injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, and in each case as
amended from time to time, including requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation, response or
remediation of Hazardous Substances.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and all rules
and regulations from time to time promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Restricted Party, is treated as (i) a single employer
under Section 414(b), (c), (m) or (o) of the Code or (ii) a member of the same
controlled group under Section 4001(a)(14) of ERISA.

 

 11 

 

  

“ERISA Event” means any of the following: (i) a “reportable event” as defined in
Section 4043(c) of ERISA with respect to a Plan or, if any Restricted Party or
any ERISA Affiliate has received notice, a Multiemployer Plan, for which the
requirement to give notice has not been waived by the PBGC (provided, however,
that a failure to meet the minimum funding standard of Section 412 of the Code
shall be considered a “reportable event” regardless of the issuance of any
waiver), (ii) the application by any Restricted Party or any ERISA Affiliate for
a funding waiver pursuant to Section 412 of the Code, (iii) the incurrence by
any Restricted Party or any ERISA Affiliate of any Withdrawal Liability, or the
receipt by any Restricted Party or any ERISA Affiliate of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA, (iv) the distribution by any Restricted Party or
any ERISA Affiliate under Section 4041 of ERISA of a notice of intent to
terminate any Plan or the taking of any action to terminate any Plan, (v) the
commencement of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Restricted Party or any ERISA Affiliate of a notice from any
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan, (vi) the institution of a proceeding by any fiduciary
of any Multiemployer Plan against any Restricted Party or any ERISA Affiliate to
enforce Section 515 of ERISA, which proceeding is not dismissed within 30 days,
(vii) the imposition upon any Restricted Party or any ERISA Affiliate of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, or the imposition or threatened
imposition of any Lien upon any assets of any Restricted Party or any ERISA
Affiliate as a result of any alleged failure to comply with the Code or ERISA
with respect to any Plan, or (viii) the engaging in or otherwise becoming liable
for a Prohibited Transaction by any Restricted Party or any ERISA Affiliate.

 

“Event of Default” has the meaning given to such term in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (x) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(y) that are Other Connection Taxes; (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (x) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17) or (y) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 2.15, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office; (iii) Taxes attributable to such Recipient’s failure
to comply with Section 2.15(g); and (iv) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Facility 1 Note” means, with respect to any Facility 1 Term Loan Lender
requesting the same, the promissory note of the Borrower in favor of such
Facility 1 Term Loan Lender evidencing the Facility 1 Term Loan made by such
Lender pursuant to Section 2.1(a), in substantially the form of Exhibit A-1,
together with any amendments, modifications and supplements thereto,
substitutions therefor and restatements thereof.

 

“Facility 1 Term Loan Commitment” means, with respect to any Lender at any time,
the commitment of such Lender to make Facility 1 Term Loans in an aggregate
principal amount up to the amount set forth opposite such Lender’s name on
Schedule 1.1(a) under the caption “Facility 1 Term Loan Commitment,” as such
amount may be reduced at or prior to such time pursuant to the terms hereof.

 

 12 

 

  

“Facility 1 Term Loan Lender” means any Lender having a Facility 1 Term Loan
Commitment (or, after the Facility 1 Term Loan Commitments have terminated, any
Lender holding outstanding Facility 1 Term Loans).

 

“Facility 1 Term Loans” has the meaning given to such term in Section 2.1(a).

 

“Facility 2 Conversion Date” means July 11, 2017, or if such day is not a
Business Day, the immediately preceding Business Day.

 

“Facility 2 Note” means, with respect to any Revolving Lender or Facility 2 Term
Loan Lender requesting the same, the promissory note of the Borrower in favor of
such Revolving Lender or Facility 2 Term Loan Lender evidencing the Revolving
Loans or Facility 2 Term Loans made by such Lender pursuant to Sections 2.1(b)
and 2.1(c), in substantially the form of Exhibit A-2, together with any
amendments, modifications and supplements thereto, substitutions therefor and
restatements thereof.

 

“Facility 2 Term Loan Lender” means any Lender holding outstanding Facility 2
Term Loans.

 

“Facility 2 Term Loan Monthly Payment Amount” means an amount equal to (i) the
aggregate principal amount of Facility 2 Term Loans outstanding on the Facility
2 Conversion Date (immediately after giving effect to the conversion of
Revolving Loans to Facility 2 Term Loans on such date) divided by (ii) the
lesser of (A) the Weighted Average PPA Life minus 12 and (B) 168.

 

“Facility 2 Term Loan” has the meaning given to such term in Section 2.1(c).

 

“FASB” means the Financial Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the immediately preceding Business Day)
by the Federal Reserve Bank of New York, or if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, at no time shall the Federal Funds Rate be less
than 0%.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

 13 

 

  

“Fee Letter” means any letter from the Administrative Agent or the Arranger to
the Borrower, dated after the Closing Date, relating to certain fees payable by
the Borrower in respect of the transactions contemplated by this Agreement.

 

“Fifth Third” means Fifth Third Bank, an Ohio banking corporation.

 

“Financial Condition Certificate” means a fully completed and duly executed
certificate, in substantially the form of Exhibit G, together with the
attachments thereto.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, vice president - finance, principal accounting officer or treasurer of
such Person.

 

“fiscal quarter” or “FQ” means a fiscal quarter of the Restricted Parties.

 

“fiscal year” or “FY” means a fiscal year of the Restricted Parties, which ends
on December 31.

 

“Fixed Charge Coverage Ratio” means as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) (A) Consolidated
EBITDA for the Borrower for such Reference Period minus (B) the excess of
(x) the aggregate of all amounts paid by the Borrower or any of its Subsidiaries
to any other Person during such Reference Period as dividends or distributions
in respect of its Capital Stock or to purchase, redeem, retire or otherwise
acquire its Capital Stock (other than dividends or distributions made in
accordance with Section 7.6(a)(ii)) over (y) the aggregate Net Cash Proceeds of
all Capital Contributions received by the Borrower and its Subsidiaries from any
other Person (other than (1) any Capital Contribution the Net Cash Proceeds of
which are used to repay the Revolving Loans as described in Section 7.4(iii) and
(2) any Specified Equity Contribution) minus (C) Capital Expenditures for the
Borrower and its Subsidiaries to the extent paid (or required to be paid) in
cash during such Reference Period that are not financed by the proceeds of
Indebtedness (other than Revolving Loans) minus (D) aggregate tax expense for
the Borrower and its Subsidiaries to the extent paid (or required to be paid) in
cash during such Reference Period minus (E) any management fees paid in cash by
the Borrower and its Subsidiaries in accordance with Section 7.7(iii) during
such Reference Period to the extent not already included in the determination of
Consolidated EBITDA for the Borrower for such Reference Period to
(ii) Consolidated Fixed Charges for the Borrower for such Reference Period.
Notwithstanding anything set forth in this Agreement to the contrary, the
Reference Period used to determine the Fixed Charge Coverage Ratio as of
September 30, 2016 shall be the nine-month period ending on such date.

 

“Foreign Lender” means a Lender that is organized under the laws of a
jurisdiction outside of the United States.

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person (i) that is a “controlled foreign corporation,” as such term is defined
in Section 957 of the Code, or (ii) substantially all of the assets of which is
Capital Stock of Persons described in clause (i) above.

 

 14 

 

  

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Swingline Exposure with respect to outstanding Swingline
Loans made by the Swingline Lender other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means, with respect to any Person, all Indebtedness of such Person
(other than Indebtedness of the types referred to in clause (ix) or (x) of the
definition of Indebtedness) and all Guaranty Obligations with respect to Funded
Debt of other Persons.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and FASB, consistently applied and maintained, as in effect from
time to time (subject to the provisions of Section 1.2).

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).

 

“Guarantor” means, subject to Section 10.15, the Parent, Intermediate Holdco and
each Subsidiary of the Borrower that is a guarantor of the Obligations under the
Guaranty (or under another guaranty agreement in form and substance satisfactory
to the Administrative Agent); provided, however, that notwithstanding the
foregoing, no Foreign Subsidiary of the Borrower shall be a Guarantor.

 

“Guaranty” means a guaranty agreement made by the Guarantors in favor of the
Administrative Agent and the Lenders, in substantially the form of Exhibit F.

 

“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements), (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor in respect thereof
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss or failure or
inability to perform in respect thereof; provided, however, that, with respect
to the Company Parties, the term “Guaranty Obligation” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guaranty Obligation of any guaranteeing Person hereunder shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guaranty Obligation is
made and (b) the maximum amount for which such guaranteeing Person may be liable
pursuant to the terms of the instrument embodying such Guaranty Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing Person may be liable are not stated or determinable, in which case
the amount of such Guaranty Obligation shall be such guaranteeing Person’s
maximum reasonably anticipated liability in respect thereof as determined by
such guaranteeing Person in good faith.

 

 15 

 

  

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a solid
or hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or toxic substance under any Environmental Law, (ii) its presence
could reasonably be expected to require investigation or response under any
Environmental Law or (iii) it is or contains, without limiting the foregoing,
asbestos, polychlorinated biphenyls, urea formaldehyde foam insulation,
petroleum hydrocarbons, petroleum derived substances or wastes, crude oil,
nuclear fuel, natural gas or synthetic gas.

 

“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the maximum stated or face
amount of all surety bonds, letters of credit and bankers’ acceptances issued or
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (iv) all obligations of such
Person to pay the deferred purchase price of property or services (excluding any
trade payable incurred in the ordinary course of business that is (A) not more
than 60 days past due or (B) subject to a good to a good faith dispute), (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (vi) all
Capital Lease Obligations of such Person, (vii) all Disqualified Capital Stock
issued by such Person, with the amount of Indebtedness represented by such
Disqualified Capital Stock being equal to the greater of its voluntary or
involuntary liquidation preference and its maximum fixed repurchase price,
(viii) the principal balance outstanding and owing by such Person under any
synthetic lease, tax retention operating lease or similar off-balance sheet
financing product, (ix) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (x) the net termination obligations of such
Person under any Rate Management Agreements, calculated as of any date as if
such agreement or arrangement were terminated as of such date, and (xi) all
indebtedness of the types referred to in clauses (i) through (x) above (A) of
any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the lesser of (y) the value of the
property or assets subject to such Lien and (z) the amount of such indebtedness.

 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (ii) to the extent not otherwise
described in clause (i), Other Taxes.

 

 16 

 

  

“Intellectual Property” means (i) all inventions (whether or not patentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works and all copyrights (registered and
unregistered), (iv) all trade secrets and confidential information (including
financial, business and marketing plans and customer and supplier lists and
related information), (v) all computer software and software systems (including
data, databases and related documentation), (vi) all Internet web sites and
domain names, (vii) all technology, know-how, processes and other proprietary
rights, and (viii) all licenses or other agreements to or from third parties
regarding any of the foregoing.

 

“Interest Period” means, with respect to the initial Interest Period hereunder,
the period commencing on the Closing Date and ending on July 31, 2016, and with
respect to any subsequent Interest Period hereunder, the period commencing on
the last day of each calendar month and ending on the last day of the following
calendar month.

 

“Intermediate Holdco” has the meaning given to such term in the introductory
paragraph hereof.

 

“Investments” has the meaning given to such term in Section 7.5.

 

“IRS” means the United States Internal Revenue Service.

 

“Lender” means each Person signatory hereto as a “Lender” and each other Person
that becomes a “Lender” hereunder pursuant to Section 10.6. Unless the context
clearly indicates otherwise, the term “Lenders” shall include the Swingline
Lender.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.

 

“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.

 

 17 

 

  

“LIBOR Rate” means, as of any date of determination in accordance with this
Note, the rate of interest rounded upwards (the “Rounding Adjustment”), if
necessary, to the next 1/8 of 1% (and adjusted for reserves if the
Administrative Agent is required to maintain reserves with respect to relevant
advances) fixed by ICE Benchmark Administration Limited (or any successor
thereto, or replacement thereof, approved by the Administrative Agent, each an
“Alternate LIBOR Source”) at approximately 11:00 a.m., London, England time (or
the relevant time established by ICE Benchmark Administration Limited, an
Alternate LIBOR Source, or the Administrative Agent, as applicable), two
Business Days prior to such date of determination, relating to quotations for
the one month London InterBank Offered Rates on U.S. Dollar deposits, as
displayed by Bloomberg LP (or any successor thereto, or replacement thereof, as
approved by the Administrative Agent, each an “Approved Bloomberg Successor”),
or, if no longer displayed by Bloomberg LP (or any Approved Bloomberg
Successor), such rate as shall be determined in good faith by the Administrative
Agent from such sources as it shall determine to be comparable to Bloomberg LP
(or any Approved Bloomberg Successor), all as determined by the Administrative
Agent in accordance with this Agreement and the Administrative Agent’s loan
systems and procedures periodically in effect. If the LIBOR Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement (the
“LIBOR Rate Minimum”); provided that, at any time during which a Rate Management
Agreement with the Administrative Agent is then in effect with respect to all or
a portion of the Obligations, the LIBOR Rate Minimum shall be disregarded and no
longer of any force and effect with respect to such portion of the Obligations
subject to such Rate Management Agreement. Each determination by the
Administrative Agent of the LIBOR Rate shall be binding and conclusive in the
absence of manifest error. Any time during which a Rate Management Agreement is
then in effect with respect to this Agreement, the Rounding Adjustment
provisions contained in this Agreement which round up the interest rate to the
nearest 1/8 shall be disregarded and no longer of any force and effect,
notwithstanding anything to the contrary contained in this Agreement.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including the interest of any vendor or lessor
under any conditional sale agreement, title retention agreement, Capital Lease
or any other lease or arrangement having substantially the same effect as any of
the foregoing.

 

“Loans” means any or all of the Term Loans, the Revolving Loans and the
Swingline Loans.

 

“Margin Stock” has the meaning given to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Restricted Parties, taken as a
whole, (ii) the ability of any Credit Party to perform its obligations under
this Agreement or any of the other Credit Documents to which it is a party or
(iii) the legality, validity or enforceability of this Agreement or any of the
other Credit Documents or the rights and remedies of the Administrative Agent
and the Lenders hereunder and thereunder.

 

“Material Casualty Event” means any Casualty Event affecting (i) all or any
portion of any Borrowing Base Project the Net Cash Proceeds of which are equal
to or greater than 5% of such Project’s Project Value or (ii) all or any portion
of any Project (other than a Borrowing Base Project) of a Restricted Party the
Net Cash Proceeds of which are equal to or greater than $500,000.

 

“Material Contracts” means, collectively, (i) each Power Purchase Agreement for
each Borrowing Base Project and (ii) each other agreement to which any
Restricted Party is a party, by which any Restricted Party or its properties is
bound or to which any Restricted Party is subject, in each instance the default
under or termination or cancellation of which could reasonably be expected to
result in a Material Adverse Effect.

 

 18 

 

  

“Material Indebtedness” means any Indebtedness (i) of the Parent or Intermediate
Holdco having an aggregate principal amount of at least the greater of
(x) $5,000,000 or (y) 5% of the net assets of the Parent or Intermediate Holdco,
as applicable, or (ii) of any Restricted Party having an aggregate principal
amount of at least $1,000,000.

 

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which any Restricted Party or any ERISA Affiliate
makes, is making or is obligated to make contributions or has made or been
obligated to make contributions.

 

“Net Asset Value” means, at any time for any Person, the “net asset value” of
such Person and its Subsidiaries at such time, determined on a consolidated
basis in accordance with GAAP, applied in a manner consistent with the financial
statements of the Company Parties delivered pursuant to Section 4.11(a).

 

“Net Cash Proceeds” means, in the case of any Debt Issuance, Capital
Contribution, Casualty Event or Asset Disposition, the aggregate cash proceeds
received by any Restricted Party in respect thereof (including, in the case of a
Casualty Event, insurance proceeds and condemnation awards), minus the sum of
(i) reasonable fees and out-of-pocket expenses payable by the Restricted Parties
in connection therewith, (ii) taxes paid or payable as a result thereof, and
(iii) in the case of a Casualty Event or an Asset Disposition, the amount
required to retire Indebtedness to the extent such Indebtedness is secured by
Permitted Liens on the subject property; it being understood that the term “Net
Cash Proceeds” shall include, as and when received, any cash received upon the
sale or other disposition of any non-cash consideration received by any
Restricted Party in respect of any of the foregoing events.

 

“Non-Consenting Lender” means a Lender that does not approve any consent, waiver
or amendment to any Credit Document that (i) requires the approval of all
Lenders (or all Lenders directly affected thereby) under Section 10.5 and
(ii) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Notes” means any or all of the Facility 1 Notes, the Facility 2 Notes and the
Swingline Note.

 

“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).

 

“Notice of Swingline Borrowing” has the meaning given to such term in
Section 2.2(d).

 

 19 

 

  

“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
the Borrower seeking relief under any Debtor Relief Law, whether or not the
claim for such interest is allowed in such proceeding) on the Loans and all
fees, expenses, indemnities and other obligations owing, due or payable at any
time by any Credit Party to the Administrative Agent, any Lender, the Swingline
Lender or any other Person entitled thereto, under this Agreement or any of the
other Credit Documents, and all payment and other obligations owing or payable
at any time by any Credit Party to any Rate Management Party under or in
connection with any Rate Management Agreement required or permitted by this
Agreement, and all payment and other obligations owing or payable at any time by
any Credit Party to any Cash Management Bank under or in connection with any
Cash Management Agreement, in each case whether direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, and whether existing by contract, operation
of law or otherwise.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17(a)).

 

“Parent” has, subject to Section 10.15, the meaning given to such term in the
introductory paragraph hereof.

 

“Parent Roll Up” means any consolidation, merger, combination of, or sale or
distribution of all assets of, the Parent and/or Intermediate Holdco (i) the
effect of which is that, immediately after giving effect thereto, (A) all of the
assets owned by the Parent and Intermediate Holdco immediately prior thereto are
owned by a single surviving Person (as between the Parent and Intermediate
Holdco, the “Surviving Parent”), (B) the Surviving Parent is directly owned by
the Persons that owned the Parent immediately prior thereto and (C) the
Surviving Parent directly owns 100% of the outstanding Capital Stock of the
Borrower and (ii) in respect of which the Borrower shall have delivered to the
Administrative Agent (A) at least 10 Business Days prior to the consummation
thereof, notice of the date on which the Parent Roll Up will be consummated and
a reasonably detailed description of the terms and structure thereof and drafts
of the operative documents and (B) on the date of the consummation thereof, any
documents and other instruments (including legal opinions of counsel), duly
executed and in form and substance reasonably satisfactory to the Administrative
Agent, as are reasonably requested by the Administrative Agent to evidence and
confirm the fact that, immediately after giving effect to the Parent Roll Up,
the Administrative Agent will have a perfected security interest in 100% of the
Capital Stock of the Borrower.

 

 20 

 

  

“Participant” has the meaning given to such term in Section 10.6(e).

 

“Participant Register” has the meaning given to such term in Section 10.6(e)

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
of 2001, and any successor statute, and all rules and regulations from time to
time promulgated thereunder.

 

“Payment Instructions” means the account and office of the Administrative Agent
designated by the Administrative Agent for such purpose from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.

 

“Permitted Liens” has the meaning given to such term in Section 7.3.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which any Restricted Party or any ERISA
Affiliate may have any liability.

 

“Platform” has the meaning given to such term in Section 10.4(b).

 

“Pledge Agreement” means the Pledge Agreement made by Intermediate Holdco in
favor of the Administrative Agent, in substantially the form of Exhibit E-2.

 

“Power Purchase Agreement” means, with respect to any Project, any power
purchase agreement, interconnection agreement, solar services agreement, net
metering agreement, renewable energy certificate purchase agreement or similar
agreement between the applicable Project Subsidiary and any transmitting utility
properly authorized in the State in which such Project is located (together with
all schedules and exhibits thereto) or other offtaker.

 

“Pro Forma Balance Sheet” has the meaning given to such term in Section 3.1(n).

 

“Pro Forma Basis” has the meaning given to such term in Section 1.3(c).

 

“Proceeds Delivery Date” has the meaning given to such term in Section 2.6(f) or
2.6(g), as applicable.

 

“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.

 

 21 

 

  

“Project” means one or more renewable energy generation systems, whether in
operation or under construction. For the avoidance of doubt, “Project” includes
Tax Credit Projects.

 

“Project Documents” means, with respect to any Project, the documents set forth
on Schedule 2.19.

 

“Project Holding Companies” means East to West Solar II LLC, a Delaware limited
liability company, Magnolia Sun LLC, a Delaware limited liability company, Green
Maple II LLC, a Delaware limited liability company, Powerhouse One, LLC, a
Tennessee limited liability company, Solaverde, LLC, a Virginia limited
liability company and any other Subsidiary of the Borrower that directly any
Capital Stock issued by a Project Subsidiary. As of the Closing Date, each
Project Holding Company is identified as such on Schedule 1.1(b).

 

“Project Subsidiary” means any Restricted Party that owns a Borrowing Base
Project.

 

“Project Value” means, at any time with respect to any Borrowing Base Project,
the value most recently assigned to such Borrowing Base Project in accordance
with Section 2.19 or 2.20.

 

“Projections” has the meaning given to such term in Section 4.11(c).

 

“Rate Management Agreement” means any agreement, device or arrangement providing
for payments which are related to fluctuations of interest rates, exchange
rates, forward rates, or equity prices, including any transaction, device,
agreement or arrangement (i) that is or is the functional equivalent of a rate
swap transaction, swap option, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, weather index transaction or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions) or (ii) that is a type of
transaction that is similar to any transaction referred to in clause (i) above
that is currently, or in the future becomes, recurrently entered into in the
financial markets (including terms and conditions incorporated by reference in
such agreement) and which is a forward, swap, future, option or other derivative
on one or more rates, currencies, commodities, equity securities or other equity
instruments, debt securities or other debt instruments, economic indices or
measures of economic risk or value, or other benchmarks against which payments
or deliveries are to be made, or any combination of these transactions, which
transactions may be evidenced by an ISDA Master Agreement between the Borrower
and any Lender or any Affiliate thereof, and any schedules, confirmations and
documents and other confirming evidence between the parties confirming
transactions thereunder, all whether now existing or hereafter arising, and in
each case as amended, modified or supplemented from time to time.

 

 22 

 

  

“Rate Management Obligations” means any and all obligations of the Borrower to
any Rate Management Party, whether absolute, contingent or otherwise and
howsoever and whensoever (whether now or hereafter) created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefore), under or in connection with (i) any and all Rate
Management Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Management Agreement.

 

“Rate Management Party” means any Lender or any Affiliate of any Lender in its
capacity as a counterparty to any Rate Management Agreement with any Credit
Party, which Rate Management Agreement is required or permitted under this
Agreement to be entered into by such Credit Party, or any former Lender or any
Affiliate of any former Lender in its capacity as a counterparty to any such
Rate Management Agreement entered into prior to the date such Person or its
Affiliate ceased to be a Lender.

 

“Realty” means all real property and interests in real property now or hereafter
acquired or leased by any Restricted Party.

 

“Recipient” means (i) the Administrative Agent and (ii) any Lender, as
applicable.

 

“Reference Period” (i) with respect to any date of determination during fiscal
year 2016, means (except as may be otherwise expressly provided herein) the
period beginning on January 1, 2016 and ending on the last day of the calendar
month immediately preceding such determination date, and (ii) with respect to
any date of determination beginning on January 1, 2017 and thereafter, means
(except as may be otherwise expressly provided herein) the period of twelve
consecutive fiscal months of the Borrower immediately preceding such date or, if
such date is the last day of a fiscal quarter, the period of four consecutive
fiscal quarters ending on such date.

 

“Refunded Swingline Loans” has the meaning given to such term in Section 2.2(e).

 

“Register” has the meaning given to such term in Section 10.6(d).

 

“Regulations D, T, U and X” mean Regulations D, T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Required Lenders” means, at any time, the Lenders holding outstanding Credit
Exposure (excluding Swingline Loans) and Unutilized Revolving Commitments (or,
after the termination of the Revolving Commitments, outstanding Credit Exposure
(excluding Swingline Loans)) representing more than 50% of the aggregate, at
such time, of all outstanding Credit Exposure (excluding Swingline Loans) and
Unutilized Revolving Commitments (or, after the termination of the Revolving
Commitments, the aggregate at such time of all outstanding Credit Exposure
(excluding Swingline Loans)); provided that the Commitment of, and the portion
of the outstanding Credit Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

 

 23 

 

  



 

“Required Revolving Lenders” means, at any time, the Revolving Lenders holding
outstanding Revolving Credit Exposure and Unutilized Revolving Commitments (or,
after the termination of the Revolving Commitments, outstanding Revolving Credit
Exposure) representing at least a majority of the aggregate, at such time, of
all outstanding Revolving Credit Exposure and Unutilized Revolving Commitments
(or, after the termination of the Revolving Commitments, the aggregate at such
time of all outstanding Revolving Credit Exposure).

 

“Requirement of Law” means, with respect to any Person, the charter,
constitution, articles or certificate of organization or incorporation and
bylaws or other organizational or governing documents of such Person, and any
statute, law, treaty, rule, regulation, order, decree, writ, injunction or
determination of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject or otherwise pertaining to
any or all of the transactions contemplated by this Agreement and the other
Credit Documents.

 

“Resignation Effective Date” has the meaning given to such term in
Section 9.6(a).

 

“Responsible Officer” means, with respect to any Person, the president, the
chief executive officer, the chief financial officer, any executive officer, or
any other Financial Officer of such Person, and any other officer or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement or any other Credit Document.

 

“Restricted Parties” means the Borrower and its Subsidiaries.

 

“Revaluation Notice” has the meaning given to such term in Section 2.20(a).

 

“Revolving Commitment” means, with respect to any Lender at any time, the
commitment of such Lender to make Revolving Loans in an aggregate principal
amount at any time outstanding up to the amount set forth opposite such Lender’s
name on Schedule 1.1(a) under the caption “Revolving Commitment” or, if such
Lender has entered into one or more Assignment and Assumptions, the amount set
forth for such Lender at such time in the Register as such Lender’s “Revolving
Commitment,” in either case, as such amount may be increased or reduced at or
prior to such time pursuant to the terms hereof.

 

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of (i) the aggregate principal amount of all Revolving Loans made
by such Lender that are outstanding at such time, and (ii) such Lender’s
Swingline Exposure at such time.

 

“Revolving Credit Limit” means, at any time, the lesser of (i) the Revolving
Commitment at such time and (ii) (A) the Borrowing Base at such time minus
(B) the aggregate outstanding principal amount of the Facility 1 Term Loans at
such time.

 

“Revolving Lender” means any Lender having a Revolving Commitment (or, after the
Revolving Commitments have terminated, any Lender holding outstanding Revolving
Loans).

 

“Revolving Loans” has the meaning given to such term in Section 2.1(b).

 

 24 

 

 

“Revolving Termination Date” means the Facility 2 Conversion Date or such
earlier date of termination of the Revolving Commitments pursuant to Section 2.5
or 8.2.

 

“Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any Sanctions (including Cuba, Iran, North Korea, Sudan
and Syria).

 

“Sanctioned Person” means, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority, (ii) any Person
operating, organized or resident in a Sanctioned Country or (iii) any Person
owned or controlled by any such Person or Persons described in clauses (i) and
(ii).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“Security Agreement” means the Pledge and Security Agreement made by the
Borrower and any Subsidiaries of the Borrower party thereto in favor of the
Administrative Agent, in substantially the form of Exhibit E-1.

 

“Security Documents” means the Security Agreement and all other pledge or
security agreements, assignments or other similar agreements or instruments
executed and delivered by any Credit Party pursuant to Section 5.10 or otherwise
in connection with the transactions contemplated hereby.

 

“Specified Capital Contribution” has the meaning set forth in Section 8.4.

 

“Specified Residential Portfolio” means the majority of the Capital Stock issued
by the Specified Residential Portfolio Company, which indirectly owns the
portfolio of residential rooftop Projects identified by the Borrower to the
Administrative Agent prior to the Closing Date.

 

“Specified Residential Portfolio Company” means ORE F4 Sponsor, LLC, a Delaware
limited liability company.

 

“Specified Residential Portfolio Owner” means Greenbacker Residential Solar LLC,
a Delaware limited liability company.

 

“Subordinated Indebtedness” means any unsecured Indebtedness of the Borrower and
its Subsidiaries that is expressly subordinated in right of payment and
performance to the Obligations.

 

“Subsidiary” means, with respect to any Person (the “parent”), (i) any other
Person of which more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors, board of managers or
other governing body of such Person, is at the time, directly or indirectly,
owned or controlled by the parent and one or more of its other Subsidiaries or a
combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such Person shall or might have voting power by
reason of the happening of any contingency) and (ii) any other Person (other
than a Tax Credit Party) the accounts of which would be consolidated with those
of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP. Notwithstanding the
foregoing, (i) the Specified Residential Portfolio Owner shall constitute a
Subsidiary of the Borrower and (ii) neither the Specified Residential Portfolio
Company nor any Subsidiary thereof shall constitute a Subsidiary of the
Borrower. When used without reference to a parent entity, the term “Subsidiary”
shall be deemed to refer to a Subsidiary of the Borrower.

 

 25 

 

 

“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Borrower.

 

“Surviving Parent” has the meaning given to such term in the definition of
“Parent Roll Up.”

 

“Swingline Commitment” means $0 or, if less, the aggregate Revolving Commitments
at the time of determination, as such amount may be reduced at or prior to such
time pursuant to the terms hereof.

 

“Swingline Exposure” means, with respect to any Revolving Lender at any time,
such Lender’s Applicable Percentage at such time multiplied by the principal
amount of Swingline Loans outstanding at such time.

 

“Swingline Lender” means Fifth Third in its capacity as maker of Swingline Loans
and its successors in such capacity.

 

“Swingline Loans” has the meaning given to such term in Section 2.1(d).

 

“Swingline Maturity Date” means the fifth Business Day prior to the Revolving
Termination Date.

 

“Swingline Note” means, if requested by the Swingline Lender, the promissory
note of the Borrower in favor of the Swingline Lender evidencing the Swingline
Loans made by the Swingline Lender pursuant to Section 2.1(c), in substantially
the form of Exhibit A-3, together with any amendments, modifications and
supplements thereto, substitutions therefor and restatements thereof.

 

“Tax Credit” means (i) any investment tax credit under Title 26, Section 48 of
the Code or any successor or other similar provision, including any similar
provision concerning a refundable tax credit that replaces such investment tax
credit program, (ii) any production tax credit under the American Recovery and
Reinvestment Act of 2009 and (iii) other tax credits established by the United
States Internal Revenue Service or a state of the United States for the
purchase, lease or other acquisition of a Project.

 

“Tax Credit Party” means, with respect to any Tax Credit Project, any Person
(i) that owns any portion of such Tax Credit Project, (ii) that is Controlled,
directly or indirectly, by the Borrower and (iii) of which not more than 50% of
the outstanding Capital Stock having ordinary voting power to elect a majority
of the board of directors, board of managers or other governing body of such
Person, is at the time, directly or indirectly, owned or controlled by the
Borrower and one or more of its other Subsidiaries or a combination thereof
(irrespective of whether, at the time, securities of any other class or classes
of any such Person shall or might have voting power by reason of the happening
of any contingency).

 

 26 

 

 

“Tax Credit Project” means any Project that includes, utilizes or monetizes any
Tax Credits. For purposes hereof, a Tax Credit Project is deemed to be owned by
each applicable Tax Credit Party and each Restricted Party that owns or operates
any portion of such Tax Credit Project.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loans” means, collectively, the Facility 1 Term Loans and the Facility 2
Term Loans.

 

“Term Loan Maturity Date” means July 11, 2021, or if such day is not a Business
Day, the immediately preceding Business Day.

 

“Terminating Indebtedness” has the meaning given to such term in Section 3.1(h).

 

“Total Capitalization” means, at any time, the sum of Consolidated Net Worth
plus Consolidated Total Funded Debt.

 

“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

 

“Transaction Documents” means, collectively, this Agreement and the other Credit
Documents and all other agreements, instruments, certificates and documents
executed and delivered in connection with the Transactions.

 

“Transactions” means, collectively, the transactions contemplated by the
Transaction Documents, including (i) the initial extensions of credit hereunder
on the Closing Date, (ii) the repayment of the Terminating Indebtedness and
(iii) the payment of permitted fees and expenses in connection with the
foregoing.

 

“Type” means Base Rate Loans or LIBOR Loans, as applicable.

 

“Unutilized Revolving Commitment” means, with respect to any Revolving Lender at
any time, such Lender’s Revolving Commitment at such time less the sum of
(i) the aggregate principal amount of all Revolving Loans made by such Lender
that are outstanding at such time and (ii) such Lender’s Swingline Exposure at
such time.

 

 27 

 

 

“Unutilized Swingline Commitment” means, with respect to the Swingline Lender at
any time, the Swingline Commitment at such time less the aggregate principal
amount of all Swingline Loans that are outstanding at such time.

 

“U.S. Federal Income Taxes” means any U.S. federal Taxes described in
Section 871(a) or 881(a) of the Code, or any successor provision (or any
withholding with respect to such Taxes).

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(g).

 

“Weighted Average PPA Life” means the weighted average (weighted on the basis of
generating capacities, expressed in megawatts) of the remaining terms (expressed
in months) of the Power Purchase Agreements for the Borrowing Base Projects as
of the Facility 2 Conversion Date.

 

“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding in the case of a
Foreign Subsidiary only, any directors’ qualifying shares and shares required to
be held by foreign nationals) is owned, directly or indirectly (unless otherwise
indicated), by such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower or the Administrative Agent.

 

1.2           Accounting Terms. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared in accordance with, GAAP applied on a basis
consistent with the audited consolidated financial statements in respect of
fiscal year 2016 delivered to the Lenders in accordance with Section 5.1(b) and
(other than in respect of any financial statements of the Parent and its
Subsidiaries to be prepared on a consolidated basis) without regard to FASB ASC
946; provided that if the Borrower notifies the Administrative Agent that it
wishes to amend any financial covenant in Article VI to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend Article VI
for such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP as in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrower and the Required
Lenders. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, (i) Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amounts thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities and any
other accounting rule to the contrary shall be disregarded, and (ii) any impact
on the income of the Borrower and its Subsidiaries due to mark-to-market
accounting requirements with respect to Rate Management Agreements shall be
disregarded. The parties agree and acknowledge that the financial statements of
the Borrower and its Subsidiaries shall be prepared with regard to FASB ASC 946
until the delivery requirement set forth in Section 5.1 for the fiscal quarter
ending on September 30, 2016.

 

 28 

 

 

1.3          Other Terms; Construction.

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (v) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(b)          All references herein to the Lenders or any of them shall be deemed
to include the Swingline Lender unless specifically provided otherwise or unless
the context otherwise requires.

 

(c)          Notwithstanding the foregoing, calculations of the financial
covenants contained in Article VI to determine whether a condition to any
transaction has been met, shall be determined in each case on a pro forma basis
(a “Pro Forma Basis”) after giving effect to any Acquisition, Asset Disposition,
incurrence of Indebtedness or other transaction (each, a “transaction”)
occurring during the most recently completed Reference Period (or proposed to be
consummated, as the case may be, whether or not during such Reference Period) as
if such transaction had occurred as of the first day of such Reference Period,
in accordance with the following:

 

(i)          any Indebtedness incurred or assumed by any Company Party in
connection with any transaction (including any Indebtedness of a Person acquired
in an Acquisition that is not retired or repaid in connection therewith) shall
be deemed to have been incurred or assumed as of the last day of the applicable
Reference Period;

 

(ii)         any Indebtedness retired or repaid in connection with any
transaction (including any Indebtedness of a Person acquired in an Acquisition)
shall be deemed to have been retired or repaid as of the last day of the
applicable Reference Period; and

 

 29 

 

 

(iii)        with respect to any Acquisition, income statement items (whether
positive or negative) and balance sheet items attributable to the Person or
assets acquired shall (to the extent not otherwise included in the consolidated
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP or in accordance with other provisions of this Agreement) be included in
such calculations to the extent relating to the applicable Reference Period;
provided that such income statement and balance sheet items are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent.

 

(d)          Calculations of the Fixed Charge Coverage Ratio (and all defined
terms used and other calculations made therein) to determine compliance with
Section 6.2 in respect of any Reference Period shall include, with respect to
each component of such calculation, the actual amount thereof attributable to
any Person only for such portion of such Reference Period during which such
Person was a member of the group described in the applicable definition.

 

1.4          Interest Rates. If at any time any interest rate quoted or
otherwise made available from time to time under this Agreement is no longer
available generally, as determined by the Administrative Agent, then the
Administrative Agent (after consultation with the Borrower) may, by written
notice to the Lenders and the Borrower, substitute such unavailable interest
rate with another published interest rate that adequately reflects the
all-in-cost of funds to the Administrative Agent.

 

ARTICLE II

 

AMOUNT AND TERMS OF CREDIT

 

2.1          Commitments.

 

(a)           Each Facility 1 Term Loan Lender severally agrees, subject to and
on the terms and conditions of this Agreement, to make a loan (each, a “Facility
1 Term Loan”) to the Borrower on the Closing Date in a principal amount not to
exceed its Facility 1 Term Loan Commitment. No Facility 1 Term Loans shall be
made at any time after the Closing Date. To the extent repaid, Facility 1 Term
Loans may not be reborrowed.

 

(b)           Each Revolving Lender severally agrees, subject to and on the
terms and conditions of this Agreement, to make loans (the “Revolving Loans”) to
the Borrower, from time to time on any Business Day during the period from and
including the Closing Date to but not including the Revolving Termination Date,
in an aggregate principal amount at any time outstanding not exceeding its
Revolving Commitment; provided, however, that no Borrowing of Revolving Loans
shall be made if, immediately after giving effect thereto (and to any concurrent
repayment of Swingline Loans with proceeds of Revolving Loans made pursuant to
such Borrowing), (x) the Revolving Credit Exposure of any Revolving Lender would
exceed its Revolving Commitment at such time or (y) the Aggregate Revolving
Credit Exposure would exceed the Revolving Credit Limit at such time. Subject to
and on the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Loans.

 

 30 

 

 

(c)           Subject to and upon the terms and conditions set forth herein, on
the Facility 2 Conversion Date, all Revolving Loans outstanding on the Facility
2 Conversion Date shall automatically convert into term loans (each, a “Facility
2 Term Loan”), without such conversion constituting a repayment or novation of
such Revolving Loans. The principal amount of the Facility 2 Term Loan of each
Lender outstanding on the Facility 2 Conversion Date shall equal the aggregate
principal amount of the Revolving Loans of such Lender outstanding on the
Facility 2 Conversion Date immediately prior to such conversion. No Facility 2
Term Loans shall be made at any time after the Facility 2 Conversion Date. To
the extent repaid, Facility 2 Term Loans may not be reborrowed.

 

(d)           The Swingline Lender agrees, subject to and on the terms and
conditions of this Agreement, to make loans (the “Swingline Loans”) to the
Borrower, from time to time on any Business Day during the period from the
Closing Date to but not including the Swingline Maturity Date (or, if earlier,
the Revolving Termination Date), in an aggregate principal amount at any time
outstanding not exceeding the Swingline Commitment. Swingline Loans may be made
even if the aggregate principal amount of Swingline Loans outstanding at any
time, when added to the aggregate principal amount of the Revolving Loans made
by the Swingline Lender in its capacity as a Revolving Lender outstanding at
such time, would exceed the Swingline Lender’s own Revolving Commitment at such
time; provided, however, that no Borrowing of Swingline Loans shall be made if,
immediately after giving effect thereto, (x) the aggregate principal amount of
all Swingline Loans then outstanding would exceed the Swingline Commitment,
(y) the Revolving Credit Exposure of any Revolving Lender would exceed its
Revolving Commitment at such time or (z) the Aggregate Revolving Credit Exposure
would exceed the Revolving Credit Limit at such time; provided further that the
Swingline Lender shall not make any Swingline Loan if any Lender is at that time
a Defaulting Lender, unless the Swingline Lender has entered into arrangements,
including the delivery of cash collateral, satisfactory to the Swingline Lender
(in its sole discretion) with the Borrower or such Defaulting Lender to
eliminate the Swingline Lender’s actual or potential Fronting Exposure (after
giving effect to Section 2.18(a)(iv)) with respect to the Defaulting Lender
arising from either the Swingline Loan then proposed to be made or that the
Swingline Loan and all other Swingline Loans as to which the Swingline Lender
has actual or potential Fronting Exposure, as it may elect in its sole
discretion. Subject to and on the terms and conditions of this Agreement, the
Borrower may borrow, repay (including by means of a Borrowing of Revolving Loans
pursuant to Section 2.2(e)) and reborrow Swingline Loans.

 

2.2          Types of Loans; Borrowings.

 

(a)           The Facility 1 Term Loans, the Facility 2 Term Loans and Revolving
Loans (each, together with the Swingline Loans, a “Class” of Loan) shall each be
LIBOR Loans. All Swingline Loans shall be made and maintained as Base Rate Loans
at all times.

 

(b)           In order to make a Borrowing (other than (x) Borrowings of
Swingline Loans, which shall be made pursuant to Section 2.2(d), and
(y) Borrowings for the purpose of repaying Refunded Swingline Loans, which shall
be made pursuant to Section 2.2(e)), the Borrower will give the Administrative
Agent written notice not later than 11:00 a.m., Charlotte time, three Business
Days prior to each Borrowing; provided, however, that requests for the Borrowing
of any Loans to be made on the Closing Date may, at the discretion of the
Administrative Agent, be given with less advance notice than as specified
hereinabove. Each such notice (each, a “Notice of Borrowing”) shall be
irrevocable, shall be given in the form of Exhibit B-1 and shall specify (1) the
aggregate principal amount of the Loans to be made pursuant to such Borrowing,
and (2) the requested Borrowing Date, which shall be a Business Day. Upon its
receipt of a Notice of Borrowing, the Administrative Agent will promptly notify
each applicable Lender of the proposed Borrowing. Notwithstanding anything to
the contrary contained herein:

 

 31 

 

 

(i)          the aggregate principal amount of the Borrowing of Facility 1 Term
Loans shall be in the amount of the aggregate Facility 1 Term Loan Commitments;

 

(ii)         the aggregate principal amount of the Borrowing of any Revolving
Loans on the Closing Date shall not exceed the lesser of (x) $13,500,000 and
(y) the Revolving Credit Limit; and

 

(iii)        the aggregate principal amount of each Borrowing shall not be less
than $4,000,000 or, if greater, an integral multiple of $1,000,000 in excess
thereof.

 

(c)           Not later than 1:00 p.m., Charlotte time, on the requested
Borrowing Date (which shall be the Closing Date, in the case of the Facility 1
Term Loans), each applicable Lender will make available to the Administrative
Agent in accordance with the Payment Instructions an amount, in Dollars and in
immediately available funds, equal to the amount of the Loan or Loans to be made
by such Lender. Upon satisfaction of the applicable conditions set forth in
Section 3.2 (and, if such Borrowing is made on the Closing Date, Section 3.1)
and to the extent such Lenders have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to the Borrower in accordance with
Section 2.3(a) and in like funds as received by the Administrative Agent.

 

(d)           In order to make a Borrowing of a Swingline Loan (other than
borrowings pursuant to a cash management product offered by Fifth Third, which
shall be effected as provided thereunder), the Borrower will give the
Administrative Agent (and the Swingline Lender, if the Swingline Lender is not
also the Administrative Agent) written notice not later than 11:00 a.m.,
Charlotte time, on the date of such Borrowing. Each such notice (each, a “Notice
of Swingline Borrowing”) shall be given in the form of Exhibit B-2, shall be
irrevocable and shall specify (i) the principal amount of the Swingline Loan to
be made pursuant to such Borrowing (which shall not be less than $100,000 and,
if greater, shall be in an integral multiple of $100,000 in excess thereof (or,
if less, in the amount of the Unutilized Swingline Commitment)) and (ii) the
requested Borrowing Date, which shall be a Business Day. Not later than 1:00
p.m., Charlotte time, on the requested Borrowing Date, the Swingline Lender will
make available to the Administrative Agent in accordance with the Payment
Instructions an amount, in Dollars and in immediately available funds, equal to
the amount of the requested Swingline Loan. To the extent the Swingline Lender
has made such amount available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make such amount available to the
Borrower in accordance with Section 2.3(a) and in like funds as received by the
Administrative Agent.

 

 32 

 

 

(e)           With respect to any outstanding Swingline Loans, the Swingline
Lender may at any time (whether or not an Event of Default has occurred and is
continuing) in its sole and absolute discretion, and is hereby authorized and
empowered by the Borrower to, cause a Borrowing of Revolving Loans to be made
for the purpose of repaying such Swingline Loans by delivering to the
Administrative Agent (if the Administrative Agent is not also the Swingline
Lender) and each other Revolving Lender (on behalf of, and with a copy to, the
Borrower), not later than 11:00 a.m., Charlotte time, one Business Day prior to
the proposed Borrowing Date therefor, a notice (which shall be deemed to be a
Notice of Borrowing given by the Borrower) requesting the Revolving Lenders to
make Revolving Loans (which shall be made initially as Base Rate Loans) on such
Borrowing Date in an aggregate amount equal to the amount of such Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date such notice is
given that the Swingline Lender requests to be repaid. Not later than 1:00 p.m.,
Charlotte time, on the requested Borrowing Date, each Revolving Lender (other
than the Swingline Lender) will make available to the Administrative Agent in
accordance with the Payment Instructions an amount, in Dollars and in
immediately available funds, equal to the amount of the Revolving Loan to be
made by such Lender. To the extent the Revolving Lenders have made such amounts
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent, which
shall apply such amounts in repayment of the Refunded Swingline Loans.
Notwithstanding any provision of this Agreement to the contrary, on the relevant
Borrowing Date, the Refunded Swingline Loans (including the Swingline Lender’s
ratable share thereof, in its capacity as a Revolving Lender) shall be deemed to
be repaid with the proceeds of the Revolving Loans made as provided above
(including a Revolving Loan deemed to have been made by the Swingline Lender),
and such Refunded Swingline Loans deemed to be so repaid shall no longer be
outstanding as Swingline Loans but shall be outstanding as Revolving Loans. If
any portion of any such amount repaid (or deemed to be repaid) to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in any bankruptcy, insolvency or similar proceeding or otherwise, the
loss of the amount so recovered shall be shared ratably among all the Revolving
Lenders in the manner contemplated by Section 2.13(b).

 

(f)            If, as a result of any bankruptcy, insolvency or similar
proceeding with respect to the Borrower, Revolving Loans are not made pursuant
to Section 2.2(e) in an amount sufficient to repay any amounts owed to the
Swingline Lender in respect of any outstanding Swingline Loans, or if the
Swingline Lender is otherwise precluded for any reason from giving a notice on
behalf of the Borrower as provided for hereinabove, the Swingline Lender shall
be deemed to have sold without recourse, representation or warranty (except for
the absence of Liens thereon created, incurred or suffered to exist by, through
or under the Swingline Lender), and each Revolving Lender shall be deemed to
have purchased and hereby agrees to purchase, a participation in such
outstanding Swingline Loans in an amount equal to its Applicable Percentage of
the unpaid amount thereof together with accrued interest thereon. Upon one
Business Day’s prior notice from the Swingline Lender, each Revolving Lender
(other than the Swingline Lender) will make available to the Administrative
Agent in accordance with the Payment Instructions an amount, in Dollars and in
immediately available funds, equal to its respective participation. To the
extent the Revolving Lenders have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to the Swingline Lender in like funds as
received by the Administrative Agent. In the event any such Revolving Lender
fails to make available to the Administrative Agent the amount of such Lender’s
participation as provided in this Section 2.2(f), the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
interest thereon for each day from the date such amount is required to be made
available for the account of the Swingline Lender until the date such amount is
made available to the Swingline Lender at the Federal Funds Rate for the first
three Business Days and thereafter at the Adjusted Base Rate applicable to
Revolving Loans. Promptly following its receipt of any payment by or on behalf
of the Borrower in respect of a Swingline Loan, the Swingline Lender will pay to
each Revolving Lender that has acquired a participation therein such Lender’s
ratable share of such payment.

 

 33 

 

 

(g)           Notwithstanding any provision of this Agreement to the contrary,
the obligation of each Revolving Lender (other than the Swingline Lender) to
make Revolving Loans for the purpose of repaying any Refunded Swingline Loans
pursuant to Section 2.2(e) and each such Lender’s obligation to purchase a
participation in any unpaid Swingline Loans pursuant to Section 2.2(f) shall be
absolute and unconditional and shall not be affected by any circumstance or
event whatsoever, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swingline Lender, the
Administrative Agent, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of any Default, (iii) the failure
of the amount of such Borrowing of Revolving Loans to meet the minimum Borrowing
amount specified in Section 2.2(b), or (iv) the failure of any conditions set
forth in Section 3.2 or elsewhere herein to be satisfied.

 

2.3          Disbursements; Funding Reliance; Domicile of Loans.

 

(a)           The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of each Borrowing in accordance with the terms of any
written instructions from any Authorized Officer of the Borrower; provided that
the Administrative Agent shall not be obligated under any circumstances to
forward amounts to any account not listed in an Account Designation Letter. The
Borrower may at any time deliver to the Administrative Agent an Account
Designation Letter listing any additional accounts or deleting any accounts
listed in a previous Account Designation Letter.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing, that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, and (ii) in the case of a payment to be made by
the Borrower, the Adjusted LIBOR Rate. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

 34 

 

 

(c)           The obligations of the Lenders hereunder to make Loans, to fund
participations in Swingline Loans and to make payments pursuant to
Sections 2.15(e) and 10.1(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any such
payment on any date shall not relieve any other Lender of its corresponding
obligation, if any, hereunder to do so on such date, but no Lender shall be
responsible for the failure of any other Lender to so make its Loan, purchase
its participation or to make any such payment required hereunder.

 

(d)           Each Lender may, at its option, make and maintain any Loan at, to
or for the account of any of its Lending Offices; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
to or for the account of such Lender in accordance with the terms of this
Agreement.

 

2.4          Evidence of Debt; Notes.

 

(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to the
applicable Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.

 

(b)           The Administrative Agent shall maintain the Register pursuant to
Section 10.6(d), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, Class and Type of
each such Loan, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder in respect
of each such Loan and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower in respect of each such Loan and each Lender’s
share thereof.

 

(c)           The entries made in the accounts, Register and subaccounts
maintained pursuant to Section 2.4(b) (and, if consistent with the entries of
the Administrative Agent, Section 2.4(a)) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.

 

(d)           The Loans of each Class made by each Lender shall, if requested by
the applicable Lender (which request shall be made to the Administrative Agent),
be evidenced (i) in the case of Facility 1 Term Loans, by a Facility 1 Note
appropriately completed in substantially the form of Exhibit A-1, (ii) in the
case of Revolving Loans and Facility 2 Term Loans, by a Facility 2 Note
appropriately completed in substantially the form of Exhibit A-2, and (iii) in
the case of the Swingline Loans, by a Swingline Note appropriately completed in
substantially the form of Exhibit A-3, in each case executed by the Borrower and
payable to the order of such Lender. Each Note shall be entitled to all of the
benefits of this Agreement and the other Credit Documents and shall be subject
to the provisions hereof and thereof.

 

 35 

 

 

2.5          Termination and Reduction of Commitments and Swingline Commitment.

 

(a)           The Facility 1 Term Loan Commitments shall be automatically and
permanently terminated concurrently with the making of the Facility 1 Term Loans
on the Closing Date. The Revolving Commitments shall be automatically and
permanently terminated on the Revolving Termination Date, unless sooner
terminated pursuant to any other provision of this Section 2.5 or Section 8.2.
The Swingline Commitment shall be automatically and permanently terminated on
the Swingline Maturity Date, unless sooner terminated pursuant to any other
provision of this Section 2.5 or Section 8.2.

 

(b)           At any time and from time to time after the date hereof, upon not
less than five Business Days’ prior written notice to the Administrative Agent
(and in the case of a termination or reduction of the Unutilized Swingline
Commitment, the Swingline Lender), the Borrower may terminate in whole or reduce
in part the aggregate Unutilized Revolving Commitments or the Unutilized
Swingline Commitment; provided that any such partial reduction shall be in an
aggregate amount of not less than $5,000,000 ($500,000 in the case of the
Unutilized Swingline Commitment) or, if greater, an integral multiple of
$1,000,000 in excess thereof ($100,000 in the case of the Unutilized Swingline
Commitment). The amount of any termination or reduction made under this
Section 2.5(b) may not thereafter be reinstated.

 

(c)           Each reduction of the Revolving Commitments pursuant to this
Section shall be applied ratably among the Revolving Lenders according to their
respective Revolving Commitments. Notwithstanding any provision of this
Agreement to the contrary, any reduction of the Revolving Commitments pursuant
to this Section 2.5 that has the effect of reducing the aggregate Revolving
Commitments to an amount less than the amount of the Swingline Commitment at
such time shall result in an automatic corresponding reduction of the Swingline
Commitment to the amount of the aggregate Revolving Commitments (as so reduced),
without any further action on the part of the Borrower, the Swingline Lender or
any other Lender.

 

2.6          Mandatory Payments and Prepayments.

 

(a)           Except to the extent due or paid sooner pursuant to the provisions
of this Agreement, the Borrower will repay the aggregate outstanding principal
of the Facility 1 Term Loans in the aggregate amount of $23,888.89 on the last
day of each month from and after August 2016.

 

(b)           Except to the extent due or paid sooner pursuant to the provisions
of this Agreement, commencing on the last day of the month in which the Facility
2 Conversion Date occurs and continuing on the last day of each month thereafter
until the Term Loan Maturity Date, the Borrower will repay the aggregate
outstanding principal of the Facility 2 Term Loans in an aggregate amount equal
to the Facility 2 Term Loan Monthly Payment Amount.

 

(c)           Except to the extent due or paid sooner pursuant to the provisions
of this Agreement, (i) the aggregate outstanding principal of the Facility 1
Term Loans and the Facility 2 Term Loans shall be due and payable in full on the
Term Loan Maturity Date and (ii) the aggregate outstanding principal of the
Swingline Loans shall be due and payable in full on the Swingline Maturity Date.

 

 36 

 

 

(d)           In the event that, at any time, the Aggregate Revolving Credit
Exposure (excluding the aggregate amount of any Swingline Loans to be repaid
with proceeds of Revolving Loans made on the date of determination) shall exceed
the Revolving Credit Limit at such time (after giving effect to any concurrent
termination or reduction of the Revolving Commitments), the Borrower will
immediately prepay the outstanding principal amount of the Swingline Loans and,
to the extent of any excess remaining after prepayment in full of outstanding
Swingline Loans, the outstanding principal amount of the Revolving Loans in the
amount of such excess.

 

(e)           Promptly upon (and in any event not later than one Business Day
after) receipt thereof by any Restricted Party, the Borrower will prepay the
outstanding principal amount of the Loans in an amount equal to 100% of the Net
Cash Proceeds from any Debt Issuance, and will deliver to the Administrative
Agent, concurrently with such prepayment, a certificate signed by a Financial
Officer of the Borrower in form and substance satisfactory to the Administrative
Agent and setting forth the calculation of such Net Cash Proceeds.

 

(f)            Not later than two Business Days after receipt by any Credit
Party of any proceeds of insurance, condemnation award or other compensation in
respect of any Material Casualty Event occurring on or after the Facility 2
Conversion Date, the Borrower will deliver to the Administrative Agent an amount
equal to 100% of the Net Cash Proceeds from such Material Casualty Event and a
certificate signed by a Financial Officer of the Borrower in form and substance
satisfactory to the Administrative Agent and setting forth the calculation of
such Net Cash Proceeds (such delivery date, for purposes of this Section 2.6(f),
the “Proceeds Delivery Date”). If, on or after any Proceeds Delivery Date and
before the day that is 90 days thereafter, (x) the Required Lenders approve an
Approval Request that designates one or more Projects as Borrowing Base Projects
or (y) the Borrower repairs or replaces (to the satisfaction of the
Administrative Agent) the property subject to such Material Casualty Event, then
the Administrative Agent will distribute to the Borrower an amount equal to, as
applicable, the aggregate Project Values for such newly designated Borrowing
Base Projects from the Net Cash Proceeds delivered on such Proceeds Delivery
Date and the cost of such repairs or replacement (but not, in any event, any
amount in excess of such Net Cash Proceeds). On the day that is 90 days after
each Proceeds Delivery Date (or, if earlier, upon the Borrower’s determination
not to submit any Approval Requests with respect to any new Projects or repair
or replace the property subject to the applicable Material Casualty Event), such
Net Cash Proceeds will be applied to prepay the outstanding principal amount of
the Loans in an amount equal to 100% of the Net Cash Proceeds from such Material
Casualty Event (less any amounts theretofore distributed to the Borrower in
accordance with the immediately preceding sentence); provided, however, that any
and all such proceeds received or held by the Administrative Agent or the
Borrower or any of its Subsidiaries during the continuance of an Event of
Default (regardless of any proposed or actual use thereof for repair,
replacement or reinvestment) shall be applied to prepay the outstanding
principal amount of the Loans.

 

 37 

 

 

(g)           Not later than two Business Days after receipt by any Credit Party
of any proceeds of any Asset Disposition of any Project owned by any Restricted
Party occurring on or after the Facility 2 Conversion Date, the Borrower will
deliver to the Administrative Agent an amount equal to 100% of the Net Cash
Proceeds from such Asset Disposition and a certificate signed by a Financial
Officer of the Borrower in form and substance satisfactory to the Administrative
Agent and setting forth the calculation of such Net Cash Proceeds (such delivery
date, for purposes of this Section 2.6(g), the “Proceeds Delivery Date”). If, on
or after any Proceeds Delivery Date and before the day that is 90 days
thereafter, the Required Lenders approve an Approval Request that designates one
or more Projects as Borrowing Base Projects, then the Administrative Agent will
distribute to the Borrower an amount equal to the aggregate Project Values for
such newly designated Borrowing Base Projects from the Net Cash Proceeds
delivered on such Proceeds Delivery Date (but not any amount in excess of such
Net Cash Proceeds). On the day that is 90 days after each Proceeds Delivery Date
(or, if earlier, upon the Borrower’s determination not to submit any Approval
Requests with respect to any new Projects), such Net Cash Proceeds will be
applied to prepay the outstanding principal amount of the Loans in an amount
equal to 100% of the Net Cash Proceeds from such Asset Disposition (less any
amounts theretofore distributed to the Borrower in accordance with the
immediately preceding sentence); provided, however, that any and all such
proceeds received or held by the Administrative Agent or the Borrower or any of
its Subsidiaries during the continuance of an Event of Default (regardless of
any proposed or actual use thereof for repair, replacement or reinvestment)
shall be applied to prepay the outstanding principal amount of the Loans.

 

(h)           Each prepayment of the Loans made pursuant to Sections 2.6(e)
through 2.6(g) shall be applied (i) first, to reduce the outstanding principal
amount of the Term Loans on a pro rata basis, with such reduction to be applied
to the remaining scheduled principal payments in each instance in the inverse
order of maturity, (ii) second, to the extent of any excess remaining after
application as provided in clause (i) above, to reduce the outstanding principal
amount of the Swingline Loans (but without any corresponding permanent reduction
of the Swingline Commitment or the Revolving Commitments), and (iii) third, to
the extent of any excess remaining after application as provided in clauses (i)
and (ii) above, to reduce the outstanding principal amount of the Revolving
Loans (but without any corresponding permanent reduction of the Revolving
Commitments). Within each Class of Loans, such prepayments shall be applied
first to prepay all Base Rate Loans, and then to prepay LIBOR Loans. Each
payment or prepayment pursuant to the provisions of this Section 2.6 shall be
applied ratably among the Lenders holding the Loans being prepaid, in proportion
to the principal amount held by each; provided that if any Lender is a
Defaulting Lender at the time of any such prepayment, any mandatory prepayment
of the Loans shall, if the Administrative Agent so directs at the time of making
such mandatory prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding and the outstanding Loans of such
Defaulting Lender were zero. Each payment or prepayment of a LIBOR Loan made
pursuant to the provisions of this Section on a day other than the last day of
the Interest Period applicable thereto shall be made together with all amounts
required under Section 2.16 to be paid as a consequence thereof.

 

(i)            In the event the Administrative Agent receives a notice of
prepayment with respect to Sections 2.6(e) through 2.6(g), the Administrative
Agent will give prompt notice thereof to the Lenders; provided that if such
notice has also been furnished to the Lenders, the Administrative Agent shall
have no obligation to notify the Lenders with respect thereto.

 

 38 

 

 

2.7          Voluntary Prepayments.

 

(a)           At any time and from time to time, the Borrower shall have the
right to prepay the Loans, in whole or in part, without premium or penalty
(except as provided in clause (iii) below), upon written notice given to the
Administrative Agent not later than 11:00 a.m., Charlotte time, three Business
Days prior to each intended prepayment of LIBOR Loans and one Business Day prior
to each intended prepayment of Base Rate Loans (other than Revolving Loans and
Swingline Loans, which each may be prepaid on a same-day basis); provided that
(i) each partial prepayment of LIBOR Loans shall be in an aggregate principal
amount of not less than $5,000,000 or, if greater, an integral multiple of
$1,000,000 in excess thereof ($500,000 and $500,000, respectively, in the case
of Revolving Loans), and each partial prepayment of Base Rate Loans shall be in
an aggregate principal amount of not less than $3,000,000 or, if greater, an
integral multiple of $1,000,000 in excess thereof ($500,000 and $500,000,
respectively, in the case of Revolving Loans or $100,000 and $100,000,
respectively, in the case of Swingline Loans), (ii) no partial prepayment of
LIBOR Loans made pursuant to any single Borrowing shall reduce the aggregate
outstanding principal amount of the remaining LIBOR Loans under such Borrowing
to less than $5,000,000 or to any greater amount not an integral multiple of
$1,000,000 in excess thereof, and (iii) unless made together with all amounts
required under Section 2.16 to be paid as a consequence of such prepayment, a
prepayment of a LIBOR Loan may be made only on the last day of the Interest
Period applicable thereto. Each such notice shall specify the proposed date of
such prepayment and the aggregate principal amount, Class and Type of the Loans
to be prepaid, and shall be irrevocable and shall bind the Borrower to make such
prepayment on the terms specified therein. Revolving Loans and Swingline Loans
(but not Term Loans) prepaid pursuant to this Section 2.7(a) may be reborrowed,
subject to the terms and conditions of this Agreement. In the event the
Administrative Agent receives a notice of prepayment under this Section 2.7(a),
the Administrative Agent will give prompt notice thereof to the Lenders;
provided that if such notice has also been furnished to the Lenders, the
Administrative Agent shall have no obligation to notify the Lenders with respect
thereto.

 

(b)           Each prepayment of the Term Loans made pursuant to Section 2.7(a)
shall be applied to reduce the outstanding principal amount of the Term Loans on
a pro rata basis, with such reduction to be applied to the remaining scheduled
principal payments in each instance on a pro rata basis. Each prepayment of the
Loans made pursuant to Section 2.7(a) shall be applied ratably among the Lenders
holding the Loans being prepaid, in proportion to the principal amount held by
each; provided that if any Lender is a Defaulting Lender at the time of any such
prepayment, any voluntary prepayment of the Loans shall, if the Administrative
Agent so directs at the time of making such voluntary prepayment, be applied to
the Loans of other Lenders as if such Defaulting Lender had no Loans outstanding
and the outstanding Loans of such Defaulting Lender were zero.

 

2.8          Interest.

 

(a)           Except as otherwise expressly provided herein, the Borrower will
pay interest in respect of the unpaid principal amount of each Loan, from the
date of Borrowing thereof until such principal amount shall be paid in full, at
the Adjusted LIBOR Rate, as in effect from time to time during such periods.

 

 39 

 

 

(b)           Upon the occurrence and during the continuance of any Event of
Default under Section 8.1(a), 8.1(f) or 8.1(g) and (at the election of the
Required Lenders) upon the occurrence and during the continuance of any other
Event of Default, all outstanding principal amounts of the Loans and, to the
greatest extent permitted by law, all interest accrued on the Loans and all
other accrued and outstanding fees and other amounts hereunder or under any
other Credit Document, shall bear interest at a rate per annum equal to the
interest rate applicable from time to time thereafter to such Loans plus 3.0%
per annum (or, in the case of interest, fees and other amounts for which no rate
is provided hereunder, at the Adjusted Base Rate plus 3.0% per annum), and, in
each case, such default interest shall be payable on demand. To the greatest
extent permitted by law, interest shall continue to accrue after the filing by
or against the Borrower of any petition seeking any relief in bankruptcy or
under any law pertaining to insolvency or debtor relief.

 

(c)           Accrued (and theretofore unpaid) interest shall be payable in
respect of any Loan as follows: (i) monthly on the last day of each month, in
arrears, commencing with August 2016, and (ii) at maturity (whether pursuant to
acceleration or otherwise) and, after maturity, on demand.

 

(d)           Nothing contained in this Agreement or in any other Credit
Document shall be deemed to establish or require the payment of interest to any
Lender at a rate in excess of the maximum rate permitted by applicable law. If
the amount of interest payable for the account of any Lender on any interest
payment date would exceed the maximum amount permitted by applicable law to be
charged by such Lender, the amount of interest payable for its account on such
interest payment date shall be automatically reduced to such maximum permissible
amount. In the event of any such reduction affecting any Lender, if from time to
time thereafter the amount of interest payable for the account of such Lender on
any interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount; provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.

 

(e)           The Administrative Agent shall promptly notify the Borrower and
the Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Borrowing; provided, however, that
the failure of the Administrative Agent to provide the Borrower or the Lenders
with any such notice shall neither affect any obligations of the Borrower or the
Lenders hereunder nor result in any liability on the part of the Administrative
Agent to the Borrower or any Lender. Each such determination (including each
determination of the Reserve Requirement) shall, absent manifest error, be
conclusive and binding on all parties hereto.

 

 40 

 

 

2.9           Fees. The Borrower agrees to pay:

 

(a)           To Fifth Third, for its own account, on the Closing Date, an
upfront fee in an amount equal to 0.95% of its aggregate Commitments as of the
Closing Date;

 

(b)           To the Administrative Agent, for the account of each Revolving
Lender, a commitment fee for each calendar month (or portion thereof) for the
period from the date of this Agreement to the Revolving Termination Date, at a
per annum rate of 0.25% on such Lender’s Applicable Percentage of the average
daily aggregate Unutilized Revolving Commitments (excluding clause (iii) of the
definition thereof for purposes of this Section 2.9(b) only), payable in arrears
(i) on the last day of each calendar month, beginning with August 2016, and
(ii) on the Revolving Termination Date; provided, however, that no commitment
fee shall accrue on the Unutilized Revolving Commitment of a Defaulting Lender
during any period that such Lender shall be a Defaulting Lender;

 

(c)           To the Administrative Agent, for its own account, the fees
described in the Fee Letter, on the terms, in the amount and at the times set
forth therein.

 

2.10         Method of Payments; Computations; Apportionment of Payments.

 

(a)           All payments by the Borrower hereunder shall be made without
setoff, counterclaim or other defense, in Dollars and in immediately available
funds to the Administrative Agent, for the account of the Lenders entitled to
such payment or the Swingline Lender, as the case may be (except as otherwise
expressly provided herein as to payments required to be made directly to the
Lenders) in accordance with the Payment Instructions prior to 12:00 noon,
Charlotte time, on the date payment is due. Any payment made as required
hereinabove, but after 12:00 noon, Charlotte time, shall be deemed to have been
made on the next succeeding Business Day. If any payment falls due on a day that
is not a Business Day, then such due date shall be extended to the next
succeeding Business Day, and such extension of time shall then be included in
the computation of payment of interest, fees or other applicable amounts.

 

(b)           The Administrative Agent will distribute to the Lenders like
amounts relating to payments made to the Administrative Agent for the account of
the Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte
time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s ratable share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the relevant Lenders),
and (ii) if such payment is received after 12:00 noon, Charlotte time, or in
other than immediately available funds, the Administrative Agent will make
available to each such Lender its ratable share of such payment by wire transfer
of immediately available funds on the next succeeding Business Day (or in the
case of uncollected funds, as soon as practicable after collected).
Notwithstanding the foregoing or any contrary provision hereof, if any Lender
shall fail to make any payment required to be made by it hereunder to the
Administrative Agent or the Swingline Lender, then the Administrative Agent may,
in its discretion, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations to the
Administrative Agent or the Swingline Lender, as the case may be, until all such
unsatisfied obligations are fully paid. If the Administrative Agent shall not
have made a required distribution to the appropriate Lenders as required
hereinabove after receiving a payment for the account of such Lenders, the
Administrative Agent will pay to each such Lender, on demand, its ratable share
of such payment with interest thereon at the Federal Funds Rate for each day
from the date such amount was required to be disbursed by the Administrative
Agent until the date repaid to such Lender.

 

 41 

 

 

(c)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(d)           All computations of interest and fees hereunder (including
computations of the Reserve Requirement) shall be made on the basis of a year
consisting of 360 days; and in each case, with regard to the actual number of
days (including the first day, but excluding the last day) elapsed.

 

(e)           Notwithstanding any other provision of this Agreement or any other
Credit Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 8.2 or in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Administrative Agent of its remedies shall be applied by the Administrative
Agent as follows:

 

(i)          first, to the payment of all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ and consultants’ fees irrespective of
whether such fees are allowed as a claim after the occurrence of a Bankruptcy
Event) of the Administrative Agent in connection with enforcing the rights of
the Lenders under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Security Documents;

 

(ii)         second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;

 

(iii)        third, to the payment of all reasonable and documented
out-of-pocket costs and expenses (including reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;

 

 42 

 

 

(iv)        fourth, to the payment of all of the Obligations consisting of
accrued fees and interest (including fees incurred and interest accruing at the
then applicable rate after the occurrence of a Bankruptcy Event irrespective of
whether a claim for such fees incurred and interest accruing is allowed in such
proceeding);

 

(iv)        fifth, to the payment of the outstanding principal amount of the
Obligations, and including Obligations under (A) any Rate Management Agreement
between any Credit Party and any Rate Management Party (to the extent such Rate
Management Agreement is required or permitted hereunder), and (B) any Cash
Management Agreement between any Credit Party and any Cash Management Bank;

 

(v)         sixth, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Credit Documents or otherwise
and not repaid; and

 

(vi)        seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.

 

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders or Hedge Parties in proportion to the amounts of such principal,
interest, fees or other Obligations owed to them respectively pursuant to
clauses (iii) through (vii) above.

 

2.11        Recovery of Payments.

 

(a)           The Borrower agrees that to the extent the Borrower makes a
payment or payments to or for the account of the Administrative Agent, the
Swingline Lender or any Lender, which payment or payments or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party under
any Debtor Relief Law, common law or equitable cause (whether as a result of any
demand, settlement, litigation or otherwise), then, to the extent of such
payment or repayment, the Obligation intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been received.

 

(b)           If any amounts distributed by the Administrative Agent to any
Lender are subsequently returned or repaid by the Administrative Agent to the
Borrower, its representative or successor in interest, or any other Person,
whether by court order, by settlement approved by the Lender in question, or
pursuant to applicable Requirements of Law, such Lender will, promptly upon
receipt of notice thereof from the Administrative Agent, pay the Administrative
Agent such amount. If any such amounts are recovered by the Administrative Agent
from the Borrower, its representative or successor in interest or such other
Person, the Administrative Agent will redistribute such amounts to the Lenders
on the same basis as such amounts were originally distributed.

 

2.12         Use of Proceeds. The proceeds of the Loans shall be used (i) to
repay the Terminating Indebtedness in full, (ii) to pay or reimburse permitted
fees and expenses in connection with the Transactions and (iii) to finance
Acquisitions in accordance with the terms and provisions of this Agreement of
the Specified Residential Portfolio or of Projects that are or are reasonably
expected to become Borrowing Base Projects (provided that the aggregate amount
of Loans used to finance the Acquisition of the Specified Residential Portfolio
shall not exceed $10,000,000). The Borrower shall not use, and shall ensure that
its Subsidiaries and their respective directors, officers, employees and agents
shall not use, the proceeds of the Loans (i) in furtherance of any offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

 43 

 

 

2.13        Pro Rata Treatment.

 

(a)           Except in the case of Swingline Loans, all fundings, continuations
and conversions of Loans of any Class shall be made by the Lenders pro rata on
the basis of their respective Commitments to provide Loans of such Class (in the
case of the funding of Loans of such Class pursuant to Section 2.2) or on the
basis of their respective outstanding Loans of such Class (in the event the
Commitments for Loans of such Class have expired or have been terminated), as
the case may be from time to time. All payments on account of principal of or
interest on any Loans, fees or any other Obligations owing to or for the account
of any one or more Lenders shall be apportioned ratably among such Lenders in
proportion to the amounts of such principal, interest, fees or other Obligations
owed to them respectively.

 

(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such Obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact and
(ii) purchase (for cash at face value) participations in the Loans and such
other Obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that (A) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (B) the provisions of this Section 2.13(b) shall
not be construed to apply to (x) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in Swingline Loans
to any assignee or Participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section 2.13(b) shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation. If
under any applicable Debtor Relief Laws, any Lender receives a secured claim in
lieu of a setoff to which this Section 2.13(b) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 2.13(b) to share in the benefits of any recovery on such secured claim.

 

 44 

 

 

2.14        Increased Costs; Change in Circumstances; Illegality.

 

(a)           If any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, liquidity requirement or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except the Reserve Requirement reflected in the
LIBOR Rate);

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (ii) through (iv) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Loans made by such Lender or any participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing or maintaining any LIBOR
Loan or of maintaining its obligation to make any such Loan, or to reduce the
amount of any sum received or receivable by such Lender or such other Recipient
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or other Recipient, the Borrower will pay to such Lender
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)           If any Lender determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Swingline
Loans held by, such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 2.14(a) or 2.14(b) and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender, as the
case may be, the amount shown as due on any such certificate within ten days
after receipt thereof.

 

 45 

 

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)           If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined that adequate and reasonable means do
not exist for ascertaining the applicable LIBOR Rate for such Interest Period or
(z) the Administrative Agent shall have received written notice from the
Required Lenders of their determination that the rate of interest referred to in
the definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate
for LIBOR Loans for such Interest Period is to be determined will not adequately
and fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent will forthwith so notify
the Borrower and the Lenders. Upon such notice, (i) all then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Periods applicable thereto (unless then repaid in full), be converted into Base
Rate Loans, (ii) the obligation of the Lenders to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to the Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing given at any time thereafter with respect to LIBOR Loans shall be
deemed to be a request for Base Rate Loans, in each case until the
Administrative Agent or the Required Lenders, as the case may be, shall have
determined that the circumstances giving rise to such suspension no longer exist
(and the Required Lenders, if making such determination, shall have so notified
the Administrative Agent), and the Administrative Agent shall have so notified
the Borrower and the Lenders.

 

(f)            Notwithstanding any other provision in this Agreement, if, at any
time after the date hereof and from time to time, any Lender shall have
determined in good faith that the introduction of or any change in any
applicable law, rule or regulation or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance with any guideline or request from any
such Governmental Authority (whether or not having the force of law), has or
would have the effect of making it unlawful for such Lender to make or to
continue to make or maintain LIBOR Loans, such Lender will forthwith so notify
the Administrative Agent and the Borrower. Upon such notice, (i) each of such
Lender’s then outstanding LIBOR Loans shall automatically, on the expiration
date of the respective Interest Period applicable thereto (or, to the extent any
such LIBOR Loan may not lawfully be maintained as a LIBOR Loan until such
expiration date, upon such notice) and to the extent not sooner prepaid, be
converted into a Base Rate Loan, (ii) the obligation of such Lender to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to any Borrowing for which the Administrative Agent has
received a Notice of Borrowing but for which the Borrowing Date has not
arrived), and (iii) any Notice of Borrowing given at any time thereafter with
respect to LIBOR Loans shall, as to such Lender, be deemed to be a request for a
Base Rate Loan, in each case until such Lender shall have determined that the
circumstances giving rise to such suspension no longer exist and shall have so
notified the Administrative Agent, and the Administrative Agent shall have so
notified the Borrower.

 

 46 

 

 

2.15        Taxes.

 

(a)           For purposes of this Section 2.15, the term “applicable law”
includes FATCA.

 

(b)           Any and all payments by or on account of any obligation of any
Credit Party under any Credit Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.15) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(c)           The Credit Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)           The Credit Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)           Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.6(e) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.15(e).

 

 47 

 

 

(f)            As soon as practicable after any payment of Taxes by any Credit
Party to a Governmental Authority pursuant to this Section 2.15, such Credit
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)           Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.15(g)(ii)(A), 2.15(g)(ii)(B) and 2.15(g)(ii)(D)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)         Without limiting the generality of the foregoing:

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

 48 

 

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)         executed copies of IRS Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 

(4)         to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

 49 

 

 

(D)         if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.15(g)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.15 (including by the payment of
additional amounts pursuant to this Section 2.15), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.15 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.15(h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.15(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.15(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.15(h) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)            Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

 

 50 

 

 

2.16        Compensation. The Borrower will compensate each Lender upon demand
for all losses, expenses and liabilities (including any loss, expense or
liability incurred by reason of the liquidation or reemployment of deposits or
other funds required by such Lender to fund or maintain LIBOR Loans) that such
Lender may incur or sustain (i) if for any reason (other than a default by such
Lender) a Borrowing or continuation of a LIBOR Loan does not occur on a date
specified therefor in a Notice of Borrowing, (ii) if any repayment, prepayment
or conversion of any LIBOR Loan occurs on a date other than the last day of an
Interest Period applicable thereto (including as a consequence of any assignment
made pursuant to Section 2.17(a) or any acceleration of the maturity of the
Loans pursuant to Section 8.2), (iii) if any prepayment of any LIBOR Loan is not
made on any date specified in a notice of prepayment given by the Borrower or
(iv) as a consequence of any other failure by the Borrower to make any payments
with respect to any LIBOR Loan when due hereunder. Calculation of all amounts
payable to a Lender under this Section 2.16 shall be made as though such Lender
had actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.16. A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.16 by any Lender as to any additional amounts payable pursuant to this
Section 2.16 shall be submitted by such Lender to the Borrower either directly
or through the Administrative Agent. Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.16 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.

 

2.17        Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.14, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.15, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant
Section 2.15 and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 2.17(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights (other than
its existing rights to payments pursuant to Section 2.14 or 2.15) and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

 51 

 

 

(i)          the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.6(b)(iv);

 

(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and any funded participations in Letters of
Credit not refinanced through the Borrowing of Revolving Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Section 2.16) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(iii)        in the case of any such assignment resulting from a request for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)        such assignment does not conflict with applicable Requirements of
Law; and

 

(v)         in the case of any assignment resulting from a Lender becoming a
Non- Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

2.18        Defaulting Lenders.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)          Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders and in Section 10.5.

 

 52 

 

 

(ii)         Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 8.3 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:

 

(A)         first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder;

 

(B)         second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Swingline Lender hereunder;

 

(C)         third, as the Borrower may request (so long as no Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;

 

(D)         fourth, if so determined by the Administrative Agent and the
Borrower, to be held in a non-interest-bearing deposit account and released pro
rata in order to  satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement;

 

(E)         fifth, to the payment of any amounts owing to the Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement;

 

(F)         sixth, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and

 

(G)         seventh, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction;

 

provided that if (x) such payment is a payment of the principal amount of any
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made at a time when the conditions
set forth in Section 3.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

 53 

 

 



 

(iii)        (A)         No Defaulting Lender shall be entitled to receive any
commitment fee pursuant to Section 2.9(b) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Lender).

 

(B)         With respect to any commitment fee not required to be paid to any
Defaulting Lender pursuant to Section 2.18(a)(iii)(A), the Borrower shall
(x) pay to each non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
Swingline Exposure that has been reallocated to such non-Defaulting Lender
pursuant to Section 2.18(a)(iv), (y) pay to the Swingline Lender the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to its Fronting Exposure to such Defaulting Lender and (z) not be required to
pay the remaining amount of any such fee.

 

(iv)        All or any part of such Defaulting Lender’s Swingline Exposure shall
automatically (effective on the day such Lender becomes a Defaulting Lender) be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
Revolving Credit Exposure of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from such Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)         If the reallocation described in Section 2.18(a)(iv) cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure.

 

(b)          If the Borrower, the Administrative Agent and the Swingline Lender
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), such Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Swingline Loans to be held on a pro rata basis by the Lenders
in accordance with their respective Revolving Commitments or Term Commitments,
as applicable (without giving effect to Section 2.18(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; provided
further that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

 54 

 

 

(c)          At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent, the
Borrower shall cash collateralize the Swingline Lender’s Fronting Exposure
(determined after giving effect to Section 2.18(a)(iv) and any cash collateral
provided by such Defaulting Lender).

 

(i)          All cash collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, non-interest bearing
deposit accounts with the Administrative Agent. The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender), and agrees to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such cash collateral may be applied pursuant to
Section 2.18(c)(ii). If at any time the Administrative Agent determines that
cash collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such cash
collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional cash collateral in an amount sufficient to eliminate such
deficiency.

 

(ii)         Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 2.18 in respect of
Swingline Loans shall be held and applied to the satisfaction of the specific
Swingline Loans, obligations to fund participations therein (including, as to
cash collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the cash collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

(iii)        Cash collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee)) or
(ii) the Administrative Agent’s good faith determination that there exists
excess cash collateral ; provided, however, that (x) cash collateral furnished
by or on behalf of a Credit Party shall not be released during the continuance
of a Default (and following application as provided in this Section 2.18 may be
otherwise applied in accordance with Section 2.13) and (y) the Person providing
cash collateral and the Swingline Lender may agree that cash collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.

 

 55 

 

 

2.19        Approval and Initial Valuation of Borrowing Base Projects.

 

(a)          The Borrower may from time to time before the Revolving Termination
Date, and subject to the limitation set forth in Section 2.19(f), request that
the Required Lenders designate any Project as a Borrowing Base Project hereunder
and assign a Project Value thereto by delivering to the Administrative Agent a
written request (an “Approval Request”) with respect to such Project that:

 

(i)          attaches all Project Documents for such Project (in either executed
or substantially final draft form, if not yet executed);

 

(ii)         identifies (A) each Person (including each Restricted Party and
each Tax Credit Party, if any) that owns or manages any portion of such Project
and the ownership of the Capital Stock issued by each such Person and
(B) whether such Project is a Tax Credit Project;

 

(iii)        sets forth the Borrower’s proposed Project Value for such Project,
along with documentation and calculations supporting its proposal; and

 

(iv)        certifies that (A) such Project is a solar power generation system
that has achieved Commercial Operation; (B) the Project Documents attached to
the Approval Request are true, correct and complete in all material respects
and, if executed, binding against each applicable Credit Party and, to the
Borrower’s knowledge, binding against the other parties thereto and in full
force and effect; and (C) immediately after designating such Project as a
Borrowing Base Project with the Borrower’s proposed Project Value, the Borrower
will be in compliance with the financial covenants contained in Article VI, such
compliance determined with regard to calculations made on a Pro Forma Basis for
the Reference Period then most recently ended for which the Administrative Agent
has received the financial statements required by Section 5.1 (and a Compliance
Certificate).

 

(b)          The Administrative Agent shall distribute each Approval Request to
the Lenders. Each Lender shall review and determine in its sole and absolute
discretion whether to approve in its entirety an Approval Request (which such
approval indicates an agreement to designate the applicable Project as a
Borrowing Base Project with the proposed Project Value), and shall give the
Administrative Agent written notice of its decision within 10 Business Days
following the date of the Approval Request (except in the case of an amended
Approval Request described in Section 2.19(d) to which the expedited two
Business Day review period applies). Any Lender that does not deliver a timely
approval of an Approval Request or delivers an acceptance thereof that is
qualified in any manner (including with respect to the Borrower’s proposed
Project Value) shall be deemed to have rejected such Approval Request.

 

(c)          If the Required Lenders approve any Approval Request in its
entirety in accordance with Section 2.19(b), then the Project identified in such
Approval Request shall be deemed a Borrowing Base Project having the proposed
Project Value set forth therein, effective as of the date that (i) the
Administrative Agent notifies the Lenders and the Borrower thereof and (ii) the
applicable conditions and requirements of Sections 5.9 and 5.10 are satisfied.

 

 56 

 

 

(d)          If the Required Lenders do not approve any Approval Request in its
entirety in accordance with Section 2.19(b), then the Borrower may submit an
amendment to such Approval Request that changes the proposed Project Value and
makes no other amendments, and thereafter the provisions of Section 2.19(b)
shall apply, except the Lender review period shall be reduced from 10 to two
Business Days.

 

(e)          Each Borrowing Base Project as of the Closing Date shall have the
Project Value assigned thereto as set forth on Schedule 1.1(b) (or as adjusted
thereafter in accordance with Section 2.20). As of the Closing Date, the Lenders
anticipate that, subject to and assuming approval in accordance with
Sections 2.19(b) and 2.20, each Borrowing Base Project that is a utility-scale
solar photovoltaic power generation system located in the contiguous United
States that has achieved commercial operation and the production of which is
being or will be sold to an investment grade offtaker pursuant to an executed
and effective power purchase agreement will receive a Project Value equal to or
greater than the amount of debt that could support the maintenance of a minimum
debt service coverage ratio of (i) in the case of a Tax Credit Project,
1.30:1.00, or (ii) otherwise, 1.25:1.00, in each case using the projected net
income of such Project (on a P50 basis) (and using the aggregate principal and
interest payments that would be required to be made during such year if an
amount of Loans equal to the Project Value was amortized (on a straight-line
basis) over a period equal to the term of the applicable Power Purchase
Agreement minus one year (not to exceed 15 years), assuming that the interest
payable on such Loans was swapped for a fixed-rate contract on commercially
available terms).

 

(f)           The Borrower may only submit Approval Requests on a single
Business Day during each calendar month. For purposes of clarity, the Borrower
may submit multiple Approval Requests on a single Business Day in a given
calendar month, but it must submit all Approval Requests for each calendar month
on the same Business Day. No Project may be identified on more than two Approval
Requests (including amended Approval Requests submitted in accordance with
Section 2.19(d)).

 

2.20        Revaluation of Project Values.

 

(a)          If at any time and from time to time the Administrative Agent shall
have received notice from the Required Lenders of their reasonable determination
that any material permanent physical change in the structural integrity of any
Borrowing Base Project has occurred (including, for example, the decommissioning
of a portion thereof or occurrence of a Material Casualty Event affecting a
portion thereof), then the Administrative Agent shall forthwith so notify in
writing the Borrower and the Lenders (such notice from the Administrative Agent,
a “Revaluation Notice”). Each Revaluation Notice shall include, with respect to
each Borrowing Base Project identified therein, (i) the proposed revised Project
Value for such Borrowing Base Project, if any, set forth in the applicable
notice from the Required Lenders or (ii) if the applicable notice from the
Required Lenders does not include a proposed revised Project Value, a proposed
revised Project Value (as reasonably determined by the Administrative Agent in
consultation with the Borrower) for such Borrowing Base Project.

 

(b)          Each Lender shall review and determine in its sole and absolute
discretion whether to approve each revised Project Value set forth in a
Revaluation Notice, and shall give the Administrative Agent written notice of
its decision within 10 Business Days following the date of the Revaluation
Notice. Any Lender that does not deliver a timely response to any Revaluation
Notice shall be deemed to have approved such Revaluation Notice (including each
Project Value set forth therein) in its entirety.

 

 57 

 

 

(c)          If the Required Lenders approve (or are deemed to have approved)
any Project Value set forth in a Revaluation Notice in accordance with
Section 2.20(b), then such Project Value shall be assigned to the applicable
Borrowing Base Project and the Borrowing Base shall be recalculated, effective
as of the date that the Administrative Agent notifies the Lenders and the
Borrower thereof.

 

ARTICLE III

 

CONDITIONS OF BORROWING

 

3.1          Conditions of Initial Borrowing. The obligation of each Lender to
make Loans in connection with the initial Borrowing hereunder is subject to the
satisfaction of the following conditions precedent:

 

(a)          The Administrative Agent shall have received the following, each
dated as of the Closing Date (unless otherwise specified) and in such number of
copies as the Administrative Agent shall have requested:

 

(i)          executed counterparts of this Agreement;

 

(ii)         to the extent requested by any Lender in accordance with
Section 2.4(d), a Note or Notes for such Lender, in each case duly completed in
accordance with the provisions of Section 2.4(d) and executed by the Borrower;

 

(iii)        the Guaranty, duly completed and executed by each Guarantor as of
the Closing Date;

 

(iv)        the Security Agreement, duly completed and executed by each of the
Borrower and each Subsidiary of the Borrower, and the Pledge Agreement, duly
completed and executed by Intermediate Holdco;

 

(v)         a control agreement for each deposit account and securities account
of any Credit Party that is a party to the Security Agreement (other than
deposit accounts maintained with the Administrative Agent and other than deposit
accounts and securities accounts the entire balance of which is regularly (and
in any event no less frequently than monthly) transferred into deposit accounts
and securities accounts, as applicable, over which the Administrative Agent has
control), duly executed by the parties thereto and in form and substance
reasonably satisfactory to the Administrative Agent; and

 

(vi)        the favorable opinions of (A) Winstead PC, special counsel to the
Credit Parties, and (B) local counsel to the Credit Parties in such
jurisdictions as may be reasonably requested by the Administrative Agent, all in
form and substance reasonably satisfactory to the Administrative Agent,
accompanied in each case by a reliance letter (unless such opinion is addressed
to the Administrative Agent and the Lenders or expressly includes a reliance
provision) from the counsel rendering such opinion, to the effect that the
Administrative Agent and the Lenders are entitled to rely on such opinion as if
it were addressed to the Administrative Agent and the Lenders, and addressing
such other matters as the Administrative Agent may reasonably request, all in
form and substance reasonably satisfactory to the Administrative Agent.

 

 58 

 

 

(b)          The Administrative Agent shall have received a certificate, signed
by the president, the chief executive officer or the chief financial officer of
the Borrower, dated the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent, certifying that (i) all
representations and warranties of the Credit Parties contained in this Agreement
and the other Credit Documents are true and correct as of the Closing Date, both
immediately before and after giving effect to the consummation of the
Transactions, the making of the initial Loans and the application of the
proceeds thereof (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date), (ii) no
Default or Event of Default has occurred and is continuing, both immediately
before and after giving effect to the consummation of the Transactions, the
making of the initial Loans and the application of the proceeds thereof,
(iii) both immediately before and after giving effect to the consummation of the
Transactions, the making of the initial Loans and the application of the
proceeds thereof, no Material Adverse Effect has occurred since December 31,
2015, and there exists no event, condition or state of facts that could
reasonably be expected to result in a Material Adverse Effect, and (iv) all
conditions to the initial extensions of credit hereunder set forth in this
Section 3.1 and in Section 3.2 have been satisfied or waived as required
hereunder.

 

(c)          The Administrative Agent shall have received a certificate of the
chief executive officer or the chief financial officer of the Parent with
respect to each Credit Party executing any Credit Documents as of the Closing
Date, dated the Closing Date and in form and substance reasonably satisfactory
to the Administrative Agent, certifying (i) that attached thereto is a true and
complete copy of the articles or certificate of incorporation, certificate of
formation or other organizational document and all amendments thereto of such
Credit Party, certified as of a recent date by the Secretary of State (or
comparable Governmental Authority) of its jurisdiction of organization, and that
the same has not been amended since the date of such certification, (ii) that
attached thereto is a true and complete copy of the bylaws, operating agreement
or similar governing document of such Credit Party, as then in effect and as in
effect at all times from the date on which the resolutions referred to in
clause (iii) below were adopted to and including the date of such certificate,
(iii) that attached thereto is a true and complete copy of resolutions adopted
by the board of directors (or similar governing body) of such Credit Party (or,
with respect to any Credit Party that is a Project Holding Company or a Project
Subsidiary, a resolution adopted by its sole member or other Controlling party),
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party, and (iv) as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing this
Agreement or any of such other Credit Documents (or, with respect to any Credit
Party that is a Project Holding Company, an officer of the sole member of such
Project Holding Company), and attaching all such copies of the documents
described above.

 

 59 

 

 

(d)          The Administrative Agent shall have received (i) a certificate as
of a recent date of the good standing of each Credit Party executing any Credit
Documents as of the Closing Date, under the laws of its jurisdiction of
organization, from the Secretary of State (or comparable Governmental Authority)
of such jurisdiction, and (ii) a certificate as of a recent date of the
qualification of each Credit Party to conduct business as a foreign corporation
in such jurisdictions as the Administrative Agent may have reasonably requested,
from the Secretary of State (or comparable Governmental Authority) of such
jurisdiction.

 

(e)          The Administrative Agent shall be satisfied with the corporate and
capital structure and management of the Parent and its Subsidiaries after giving
effect to the Transactions, all legal, tax, accounting, business and other
matters relating to the Transactions or to the Parent and its Subsidiaries after
giving effect thereto, and all documentation relating to the Transactions, and
the Administrative Agent shall have received such copies of the final
Transaction Documents as it shall have reasonably requested.

 

(f)          The Administrative Agent shall have received all Project Documents
for each Project designated as a Borrowing Base Project on Schedule 1.1(b).

 

(g)          All approvals, permits and consents of any Governmental Authorities
or other Persons required in connection with the execution and delivery of this
Agreement, the other Credit Documents and the other Transaction Documents and
the consummation of the Transactions shall have been obtained, without the
imposition of conditions that are not acceptable to the Administrative Agent,
and all related filings, if any, shall have been made, and all such approvals,
permits, consents and filings shall be in full force and effect and the
Administrative Agent shall have received such copies thereof as it shall have
reasonably requested; all applicable waiting periods shall have expired without
any adverse action being taken or threatened by any Governmental Authority
having jurisdiction; and no action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before, and no
order, injunction or decree shall have been entered by, any court or other
Governmental Authority, in each case to enjoin, restrain or prohibit, to obtain
substantial damages in respect of, or to impose materially adverse conditions
upon, this Agreement, any of the other Credit Documents or any of the other
Transaction Documents, or the consummation of any Transactions or that could
reasonably be expected to have a Material Adverse Effect.

 

(h)          Concurrently with the making of the initial Loans hereunder,
(i) all Indebtedness of the Borrower or any of its Subsidiaries (other than
Indebtedness described on Schedule 3.1(h)) (collectively, the “Terminating
Indebtedness”), shall be repaid and satisfied in full and all guarantees by the
Credit Parties relating thereto extinguished, (ii) all commitments to extend
credit under the agreements and instruments relating to the Terminating
Indebtedness shall be terminated, (iii) any Liens securing the Terminating
Indebtedness shall be released and any related filings (including UCC filings,
mortgages, and intellectual property filings) terminated of record (or
arrangements satisfactory to the Administrative Agent made therefor), and
(iv) any letters of credit outstanding under the Terminating Indebtedness for
which any Credit Party is obligated shall have been terminated, canceled or
replaced; and the Administrative Agent shall have received evidence of the
foregoing satisfactory to it, including escrow agreements or payoff letters
executed by the applicable creditor in connection with any Terminating
Indebtedness.

 

 60 

 

 

(i)           The Administrative Agent shall have received certified reports
from an independent search service satisfactory to it listing any judgment or
tax lien filing or Uniform Commercial Code financing statement that names the
Parent, Intermediate Holdco, the Borrower or any of the Borrower’s Domestic
Subsidiaries as debtor in any applicable jurisdiction, and the results thereof
shall be reasonably satisfactory to the Administrative Agent.

 

(j)           The Administrative Agent shall have received evidence in form and
substance satisfactory to it that all filings, recordings, registrations and
other actions (including the filing of duly completed UCC-1 financing statements
in each jurisdiction listed on Annex A to the Security Agreement or the Pledge
Agreement) necessary to perfect the Liens created by the Security Documents
shall have been completed, or arrangements satisfactory to the Administrative
Agent for the completion thereof shall have been made.

 

(k)          Since December 31, 2015, both immediately before and after giving
effect to the consummation of the Transactions, there shall not have occurred
(i) a Material Adverse Effect or (ii) any event, condition or state of facts
that could reasonably be expected to have a Material Adverse Effect.

 

(l)           The Borrower shall have paid all fees and reasonable expenses of
the Arranger, the Administrative Agent and the Lenders required hereunder or
under any other Credit Document to be paid on or prior to the Closing Date
(including reasonable fees and expenses of counsel) in connection with this
Agreement, the other Credit Documents and the Transactions.

 

(m)         The Administrative Agent shall have received copies of the financial
statements referred to in Section 4.11(a), together with copies of unaudited
profit and loss statements for each Borrowing Base Project as of March 31, 2016.

 

(n)          The Administrative Agent shall have received an executed Financial
Condition Certificate, attaching copies of an unaudited consolidated balance
sheet of the Restricted Parties as of the last day of the month most recently
ended prior to the Closing Date for which financial statements of the Restricted
Parties are available and for that portion of the current fiscal year then
ended, showing adjustments on a Pro Forma Basis to give effect to the
consummation of the Transactions, all as if such events had occurred on such
date (the “Pro Forma Balance Sheet”), all of which shall be in form and
substance satisfactory to the Administrative Agent.

 

(o)          The Administrative Agent shall have received evidence in form and
substance satisfactory to it that all of the requirements of Section 5.6 have
been satisfied, including receipt of certificates of insurance evidencing the
insurance coverages described on Schedule 4.18 and naming the Administrative
Agent as lender’s loss payable or additional insured, as its interests may
appear.

 

(p)          The Administrative Agent shall have received an Account Designation
Letter, together with written instructions from an Authorized Officer of the
Borrower, including wire transfer information, directing the payment of the
proceeds of the initial Loans to be made hereunder.

 

(q)          The Administrative Agent shall have received from the Parent and
the Borrower all documentation and other information requested by the
Administrative Agent that is required to satisfy applicable “know your customer”
and anti-money laundering rules and regulations, including the PATRIOT Act.

 

 61 

 

 

(r)           Each of the Administrative Agent and each Lender shall have
received such other documents, certificates, opinions and instruments in
connection with the transactions contemplated hereby as it shall have reasonably
requested.

 

3.2          Conditions of All Borrowings. The obligation of each Lender to make
any Loans hereunder, including the initial Loans (but excluding Revolving Loans
made for the purpose of repaying Refunded Swingline Loans pursuant to
Section 2.2(e)), is subject to the satisfaction of the following conditions
precedent on the relevant Borrowing Date:

 

(a)          The Administrative Agent shall have received a Notice of Borrowing
in accordance with Section 2.2(b) or (together with the Swingline Lender) a
Notice of Swingline Borrowing in accordance with Section 2.2(d), as applicable;

 

(b)          Each of the representations and warranties contained in Article IV
and in the other Credit Documents shall be true and correct on and as of such
Borrowing Date (including the Closing Date, in the case of the initial Loans
made hereunder) with the same effect as if made on and as of such date, both
immediately before and after giving effect to the Loans to be made on such date
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty shall be true and correct as of such date); and

 

(c)          No Default or Event of Default shall have occurred and be
continuing on such date, both immediately before and after giving effect to the
Loans to be made on such date.

 

Each giving of a Notice of Borrowing or a Notice of Swingline Borrowing, and the
consummation of each Borrowing, shall be deemed to constitute a representation
by the Borrower that the statements contained in Sections 3.2(b) and 3.2(c) are
true, both as of the date of such notice or request and as of the relevant
Borrowing Date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to extend the credit contemplated hereby, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:

 

4.1          Corporate Organization and Power. Each Credit Party (i) is a
corporation or a limited liability company duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be (which jurisdictions, as of the
Closing Date, are set forth on Schedule 4.1), (ii) has the full corporate or
limited liability company power and authority to execute, deliver and perform
the Credit Documents to which it is or will be a party, to own and hold its
property and to engage in its business as presently conducted, and (iii) is duly
qualified to do business as a foreign corporation or limited liability company
and is in good standing in each jurisdiction where the nature of its business or
the ownership of its properties requires it to be so qualified, except where the
failure to be so qualified, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

 62 

 

 

4.2          Authorization; Enforceability. Each Credit Party has taken, or on
the Closing Date will have taken, all necessary corporate or limited liability
company action, as applicable, to execute, deliver and perform each of the
Credit Documents to which it is or will be a party, and has, or on the Closing
Date (or any later date of execution and delivery) will have, validly executed
and delivered each of the Credit Documents to which it is or will be a party.
This Agreement constitutes, and each of the other Credit Documents upon
execution and delivery will constitute, the legal, valid and binding obligation
of each Credit Party that is a party hereto or thereto, enforceable against it
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general equitable principles or by
principles of good faith and fair dealing (regardless of whether enforcement is
sought in equity or at law).

 

4.3          No Violation. The execution, delivery and performance by each
Credit Party of each of the Credit Documents to which it is or will be a party,
and compliance by it with the terms hereof and thereof, do not and will not
(i) violate any provision of its articles or certificate of incorporation or
formation, its bylaws or operating agreement, or other applicable formation or
organizational documents, (ii) contravene any other Requirement of Law
applicable to it, (iii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any indenture, mortgage, lease,
agreement, contract or other instrument to which it is a party, by which it or
any of its properties is bound or to which it is subject, or (iv) except for the
Liens granted in favor of the Administrative Agent pursuant to the Security
Documents, result in or require the creation or imposition of any Lien upon any
of its properties, revenues or assets; except, in the case of clauses (ii) and
(iii) above, where such violations, conflicts, breaches or defaults,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

4.4          Governmental and Third-Party Authorization; Permits. No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority or other Person is or will be required as a
condition to or otherwise in connection with the due execution, delivery and
performance by each Credit Party of this Agreement or any of the other Credit
Documents to which it is or will be a party or the legality, validity or
enforceability hereof or thereof, other than (i) filings of Uniform Commercial
Code financing statements and other instruments and actions necessary to perfect
the Liens created by the Security Documents, (ii) consents, authorizations and
filings that have been (or on or prior to the Closing Date will have been) made
or obtained and that are (or on the Closing Date will be) in full force and
effect and (iii) consents and filings the failure to obtain or make which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Each Restricted Party has, and is in good standing with
respect to, all governmental approvals, licenses, permits and authorizations
necessary to conduct its business as presently conducted and to own or lease and
operate its properties, except for those the failure to obtain which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

 63 

 

 

4.5          Litigation. There are no actions, investigations, suits or
proceedings pending or, to the knowledge of the Borrower, threatened, at law, in
equity or in arbitration, before any court, other Governmental Authority,
arbitrator or other Person, (i) against or affecting any of the Restricted
Parties or any of their respective properties that, if adversely determined,
could reasonably be expected to have a Material Adverse Effect, or (ii) with
respect to this Agreement, any of the other Credit Documents, any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby.

 

4.6          Taxes. Each Restricted Party has timely filed all federal, state,
local and foreign tax returns and reports required to be filed by it and has
paid, prior to the date on which penalties would attach thereto or a Lien would
attach to any of the properties of a Restricted Party if unpaid, all taxes,
assessments, fees and other charges levied upon it or upon its properties that
are shown thereon as due and payable, other than those that are not yet
delinquent or that are being contested in good faith and by proper proceedings
and for which adequate reserves have been established in accordance with GAAP.
Such returns accurately reflect in all material respects all liability for taxes
of the Restricted Parties for the periods covered thereby. As of the Closing
Date, there is no ongoing audit or examination or, to the knowledge of the
Borrower, other investigation by any Governmental Authority of the tax liability
of any of the Restricted Parties, and there is no material unresolved claim by
any Governmental Authority concerning the tax liability of any Restricted Party
for any period for which tax returns have been or were required to have been
filed, other than unsecured claims for which adequate reserves have been
established in accordance with GAAP. As of the Closing Date, no Restricted Party
has waived or extended or has been requested to waive or extend the statute of
limitations relating to the payment of any taxes.

 

4.7          Subsidiaries. Schedule 4.7 sets forth, as of the Closing Date and
after giving effect to the Transactions, (i) all of the Subsidiaries of the
Borrower and (ii) as to each Credit Party, (x) the number of shares, units or
other interests of each class of Capital Stock outstanding, and the number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and similar rights and (y) the direct holders of all such Capital
Stock and the number of shares, units, interests, options, warrants or other
purchase rights held by each. All outstanding shares of Capital Stock of the
Parent and each of its Subsidiaries are duly and validly issued, fully paid and
nonassessable. Except for the shares of Capital Stock and the other equity
arrangements expressly indicated on Schedule 4.7, as of the Closing Date there
are no shares of Capital Stock, warrants, rights, options or other equity
securities, or other Capital Stock of any Credit Party (other than the Parent)
outstanding or reserved for any purpose.

 

4.8          Full Disclosure. All factual information heretofore,
contemporaneously or hereafter furnished in writing to the Administrative Agent,
the Arranger or any Lender (including all Project Documents delivered thereto)
by or on behalf of any Credit Party for purposes of or in connection with this
Agreement, the other Credit Documents and the Transactions is or will be true
and accurate in all material respects on the date as of which such information
is dated or certified (or, if such information has been updated, amended or
supplemented, on the date as of which any such update, amendment or supplement
is dated or certified) and not made incomplete by omitting to state a material
fact necessary to make the statements contained herein and therein, in light of
the circumstances under which such information was provided, not misleading;
provided that, with respect to projections, budgets and other estimates, except
as specifically represented in Section 4.11(c), the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time. As of the Closing Date, there is no fact known to
any Credit Party that has, or could reasonably be expected to have, a Material
Adverse Effect, which fact has not been set forth herein, in the financial
statements of the Parent, the Borrower and their respective Subsidiaries
furnished to the Administrative Agent and/or the Lenders, or in any certificate,
opinion or other written statement made or furnished by the Borrower to the
Administrative Agent and/or the Lenders.

 

 64 

 

 

4.9          Margin Regulations. No Credit Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. No proceeds of the Loans will be
used, directly or indirectly, to purchase or carry any Margin Stock, to extend
credit for such purpose or for any other purpose, in each case that would
violate or be inconsistent with Regulations T, U or X or any provision of the
Exchange Act.

 

4.10        No Material Adverse Effect. There has been no Material Adverse
Effect since December 31, 2015, and there exists no event, condition or state of
facts that could reasonably be expected to result in a Material Adverse Effect.

 

4.11        Financial Matters.

 

(a)          The Borrower has heretofore furnished to the Administrative Agent
copies of (i) the audited consolidated balance sheets of the Company Parties as
of December 31, 2015, and the related statements of income, cash flows and
stockholders’ equity for the fiscal years then ended, prepared in accordance
with FASB ASC 946, together with the opinion of KPMG LLP thereon, and (ii) the
unaudited consolidated balance sheet of the Company Parties as of March 31,
2016, and the related statements of income, cash flows and stockholders’ equity
for the three-month period then ended. Such financial statements have been
prepared in accordance with GAAP (subject, with respect to the unaudited
financial statements, to the absence of notes required by GAAP and to normal
year-end adjustments) and present fairly in all material respects the financial
condition of the Company Parties on a consolidated basis as of the respective
dates thereof and the results of operations of the Company Parties on a
consolidated basis for the respective periods then ended. Except as fully
reflected in the most recent financial statements referred to above and the
notes thereto, there are no material liabilities or obligations with respect to
the Company Parties of any nature whatsoever (whether absolute, contingent or
otherwise and whether or not due) that are required in accordance with GAAP to
be reflected in such financial statements and that are not so reflected.

 

(b)          The Pro Forma Balance Sheet reflects adjustments made on a Pro
Forma Basis to give effect to the consummation of the Transactions, all as if
such events had occurred on the date as of which the Pro Forma Balance Sheet is
prepared. The Pro Forma Balance Sheet has been prepared based on stated
assumptions made in good faith and having a reasonable basis set forth therein,
presents fairly in all material respects the consolidated financial condition of
the Restricted Parties on an unaudited Pro Forma Basis as of the date set forth
therein after giving effect to the consummation of the transactions described
above.

 

 65 

 

 

(c)          The Borrower has prepared, and has heretofore furnished to the
Administrative Agent a copy of, a projected consolidated balance sheet and a
projected statement of income of the Restricted Parties as of, and for the
fiscal year ending on, December 31, 2016, giving effect to the consummation of
the Transactions (the “Projections”). In the good faith opinion of management of
the Borrower, the assumptions used in the preparation of the Projections were
fair, complete and reasonable when made and continue to be fair, complete and
reasonable as of the date hereof. The Projections have been prepared in good
faith by the executive and financial personnel of the Borrower, are complete and
represent a reasonable estimate of the future performance and financial
condition of the Restricted Parties, subject to the uncertainties and
approximations inherent in any projections.

 

(d)          After giving effect to the consummation of the Transactions, the
Credit Parties, taken as a whole, (i) have capital sufficient to carry on their
businesses as conducted and as proposed to be conducted, (ii) have assets with a
fair saleable value, determined on a going concern basis, which are (y) not less
than the amount required to pay the probable liability on their existing debts
as they become absolute and matured and (z) greater than the total amount of
their liabilities (including identified contingent liabilities, valued at the
amount that can reasonably be expected to become absolute and matured in their
ordinary course), and (iii) do not intend to, and do not believe that they will,
incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature in their ordinary course.

 

(e)          Since December 31, 2015, there has not been an occurrence of a
“material weakness” (as defined in statement on Auditing Standards No. 60) in,
or fraud that involves management or other employees who have a significant role
in, the Parent’s or the Borrower’s internal controls over financial reporting,
in each case as described in Section 404 of the Sarbanes-Oxley Act of 2002 and
all rules and regulations promulgated thereunder and the accounting and auditing
principles, rules, standards and practices promulgated or approved with respect
thereto.

 

(f)           Neither (i) the board of directors of any Company Party, a
committee thereof or an authorized officer of any Company Party has concluded
that any financial statement previously furnished to the Administrative Agent
should no longer be relied upon because of an error, nor (ii) has any Company
Party been advised by its auditors that a previously issued audit report or
interim review cannot be relied on.

 

4.12        Ownership of Properties; Access; Utilities. Each Restricted Party
(i) has good and indefeasible title to all real property owned by it, (ii) holds
interests as lessee under valid leases in full force and effect with respect to
all material leased real and personal property used in connection with its
business, and (iii) has good title to all of its other material properties and
assets reflected in the most recent financial statements referred to in
Section 4.11(a) (except as sold or otherwise disposed of since the date thereof
in the ordinary course of business), in each case free and clear of all Liens
other than Permitted Liens. Schedule 4.12 lists, as of the Closing Date and
after giving effect to the Transactions, all Realty of the Restricted Parties,
indicating in each case the identity of the owner, the address of the property,
the nature of use of the premises, and whether such interest is a leasehold or
fee ownership interest.

 

 66 

 

 

4.13        ERISA. No Restricted Party sponsors, maintains or participates in,
nor, to the knowledge of the Borrower, has at any time sponsored, maintained or
participated in, any Plan.

 

4.14        Environmental Matters.

 

(a)          Except as set forth on Schedule 4.14(a) or disclosed in writing to
the Administrative Agent in connection with any Acquisition of any Project by a
Restricted Party, no Hazardous Substances are or have been generated, used,
located, released, treated, transported, disposed of or stored, currently or in
the past, (A) by any Restricted Party or (B) to the knowledge of the Borrower,
by any other Person (including any predecessor in interest) or otherwise, in
either case in, on, about or to or from any portion of any real property,
leased, owned or operated by any Restricted Party, except in compliance with all
applicable Environmental Laws; no portion of any such real property or, to the
knowledge of the Borrower, any other real property at any time leased, owned or
operated by any Restricted Party is contaminated by any Hazardous Substance; and
no portion of any real property leased, owned or operated by any Restricted
Party is presently or, to the knowledge of the Borrower, has ever been, the
subject of an environmental audit, assessment or remedial action.

 

(b)          Except as set forth on Schedule 4.14(b) or disclosed in writing to
the Administrative Agent in connection with any Acquisition of any Project by a
Restricted Party, no portion of any real property leased, owned or operated by
any Restricted Party has been used by any Restricted Party or, to the knowledge
of the Borrower, by any other Person, as or for a mine, landfill, dump or other
disposal facility, gasoline service station or bulk petroleum products storage
facility; and no portion of such real property or any other real property
currently or at any time in the past leased, owned or operated by any Restricted
Party has, pursuant to any Environmental Law, been placed on the “National
Priorities List” or “Superfunds Enterprise Management System” (which replaces
the CERCLIS List) (or any similar federal, state or local list) of sites subject
to possible environmental problems.

 

(c)          Except as set forth on Schedule 4.14(c) or disclosed in writing to
the Administrative Agent in connection with any Acquisition of any Project by a
Restricted Party, all activities and operations of the Restricted Parties are in
material compliance with the requirements of all applicable Environmental Laws;
each Restricted Party has obtained all material licenses and permits under
Environmental Laws necessary to its respective operations, all such material
licenses and permits are being maintained in good standing, and each Restricted
Party is in material compliance with all terms and conditions of such licenses
and permits; and no Restricted Party is involved in any suit, action or
proceeding, or has received any notice, complaint or other request for
information from any Governmental Authority or other Person, with respect to any
actual or alleged Environmental Claims, and to the knowledge of the Borrower,
there are no threatened Environmental Claims, nor any basis therefor.

 

(d)          Notwithstanding any representation or warranty of the Borrower to
the contrary, no Restricted Party has any material liability for any Hazardous
Substance arising under or in connection with any Environmental Law or pursuant
to any agreement, contract or lease.

 

 67 

 

 

4.15        Compliance with Laws. Each Credit Party has timely filed all
material reports, documents and other materials required to be filed by it under
all applicable Requirements of Law with any Governmental Authority, has retained
all material records and documents required to be retained by it under all
applicable Requirements of Law, and is otherwise in compliance with all
applicable Requirements of Law in respect of the conduct of its business and the
ownership and operation of its properties, except in each case to the extent
that the failure to comply therewith, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. There are no facts
or circumstances that reasonably could be expected to materially increase the
cost to any Credit Party of compliance with any applicable Requirements of Law.

 

4.16        Intellectual Property. Each Restricted Party owns, or has the legal
right to use, all Intellectual Property necessary for it to conduct its business
as currently conducted. Schedule 4.16 lists, as of the Closing Date and after
giving effect to the Transactions, all registered Intellectual Property owned by
any Restricted Party. No claim has been asserted or is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does the
Borrower know of any such claim, and to the knowledge of the Borrower, the use
of such Intellectual Property by any Restricted Party does not infringe on the
known rights of any Person, except for such claims and infringements that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

4.17        Investment Company Act. No Credit Party is an “investment company,”
a company “controlled” by an “investment company,” or an “investment advisor,”
within the meaning of the Investment Company Act of 1940.

 

4.18        Insurance. Schedule 4.18 sets forth, as of the Closing Date and
after giving effect to the Transactions, an accurate and complete list and a
brief description (including the insurer, policy number, type of insurance,
coverage limits, deductibles, expiration dates and any special cancellation
conditions) of all policies of property and casualty, liability (including, but
not limited to, product liability), business interruption, workers’
compensation, and other forms of insurance owned or held by the Restricted
Parties or pursuant to which any of their respective assets are insured. The
assets, properties and business of the Restricted Parties are insured against
such hazards and liabilities, under such coverages and in such amounts, as are
customarily maintained by prudent companies similarly situated and under
policies issued by insurers of recognized responsibility.

 

4.19        Material Contracts. Schedule 4.19 lists, as of the Closing Date and
after giving effect to the Transactions, the Material Contracts and indicates
the parties thereto. As of the Closing Date and after giving effect to the
Transactions, (i) each Material Contract is in full force and effect and is
enforceable by each Restricted Party that is a party thereto in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general or equitable principles or by principles of good faith and
fair dealing, and (ii) no Restricted Party or, to the knowledge of the Borrower,
any other party thereto is in breach of or default under any Material Contract
in any material respect or has given notice of termination or cancellation of
any Material Contract. There are no Material Contracts directly affecting or
relating to the construction, management or operation of a Borrowing Base
Project except the Project Documents made available by the Borrower to the
Administrative Agent.

 

 68 

 

 

4.20        Security Documents. The provisions of each of the Security Documents
(whether executed and delivered prior to or on the Closing Date or thereafter)
are and will be effective to create in favor of the Administrative Agent, for
its benefit and the benefit of the Lenders, a valid and enforceable security
interest in and Lien upon all right, title and interest of each Credit Party
that is a party thereto in and to the Collateral purported to be pledged by it
thereunder and described therein, and upon (i) the initial extension of credit
hereunder, (ii) the filing of appropriately completed Uniform Commercial Code
financing statements and continuations thereof in the jurisdictions specified
therein, (iii) the filing of appropriately completed short-form assignments in
the U.S. Patent and Trademark Office and the U.S. Copyright Office, as
applicable, and (iv) the possession by the Administrative Agent of any
certificates (if any) evidencing the securities pledged thereby, duly endorsed
or accompanied by duly executed stock powers, such security interest and Lien
shall constitute a fully perfected and first priority security interest in and
Lien upon such right, title and interest of the applicable Credit Party in and
to such Collateral, to the extent that such security interest and Lien can be
perfected by such filings, actions and possession, subject only to Permitted
Liens.

 

4.21        Labor Relations. No Restricted Party is engaged in any unfair labor
practice within the meaning of the National Labor Relations Act of 1947, as
amended. As of the Closing Date, there is (i) no unfair labor practice complaint
before the National Labor Relations Board, or grievance or arbitration
proceeding arising out of or under any collective bargaining agreement, pending
or, to the knowledge of the Borrower, threatened, against any Restricted Party,
(ii) no strike, lock-out, slowdown, stoppage, walkout or other labor dispute
pending or, to the knowledge of the Borrower, threatened, against any Restricted
Party, and (iii) to the knowledge of the Borrower, no petition for certification
or union election or union organizing activities taking place with respect to
any Restricted Party. As of the Closing Date, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Restricted
Parties.

 

4.22        Project Documents. Except as otherwise agreed by the Administrative
Agent in respect of Borrowing Base Projects set forth on Schedule 1.1(b), the
Borrower has heretofore furnished to the Administrative Agent true and complete
copies of the Project Documents for each Borrowing Base Project, in each case
together with all schedules and exhibits referred to therein or delivered
pursuant thereto and all amendments, modifications and waivers relating thereto.
No Project Document has been amended, modified or supplemented since being
furnished to the Administrative Agent, nor any condition or provision thereof
waived since being furnished to the Administrative Agent, in any material
respect other than as approved by the Administrative Agent or the Required
Lenders. Each Project Document described in paragraphs 3 (except in respect of
Borrowing Base Projects set forth on Schedule 1.1(b)) and 4 of Schedule 2.19 is
in full force and effect and no Restricted Party (nor, to the knowledge of the
Borrower, any other party thereto) is in material default thereunder or in
material breach thereof.

 

4.23        No Burdensome Restrictions. No Restricted Party is a party to any
written agreement or instrument or subject to any other obligations or any
charter or corporate restriction or any provision of any applicable Requirement
of Law that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

 69 

 

 

4.24        Sanctions; Anti-Corruption Laws; Anti-Terrorism Laws.

 

(a)          No Credit Party or any Subsidiary thereof or, to the knowledge of
the Borrower, any director, officer, employee, agent or Affiliate of any Credit
Party or any Subsidiary thereof (i) is, or is owned or controlled by Persons
that are, a Sanctioned Person or currently the subject or target of any
Sanctions or (ii) has taken any action, directly or indirectly, that would
result in a violation by such Person of any Anti-Corruption Laws.

 

(b)          Neither the making of the Loans hereunder nor the use of the
proceeds thereof will violate the PATRIOT Act, the Trading with the Enemy Act,
as amended, the Foreign Corrupt Practices Act or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto. The Credit Parties are in compliance in all material respects
with the PATRIOT Act.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full in cash of all principal and interest with respect to
the Loans together with all fees, expenses and other amounts then due and owing
hereunder:

 

5.1          Financial Statements. The Borrower will deliver to the
Administrative Agent and to each Lender:

 

(a)          As soon as available and in any event within 60 days after the end
of each fiscal quarter of each fiscal year, beginning with the fiscal quarter
ending on September 30, 2016, unaudited consolidated and consolidating balance
sheets of the Restricted Parties as of the end of such fiscal quarter and
unaudited consolidated and consolidating statements of income, cash flows and
stockholders’ equity for the Restricted Parties for the fiscal quarter then
ended and for that portion of the fiscal year then ended, in each case
(beginning with the fiscal quarter ending on June 30, 2017) setting forth
comparative consolidated figures as of the end of and for the corresponding
period in the preceding fiscal year, all in reasonable detail and prepared in
accordance with GAAP (subject to the absence of notes required by GAAP and
subject to normal year-end adjustments) applied on a basis consistent with that
of the preceding quarter or containing disclosure of the effect on the financial
condition or results of operations of any change in the application of
accounting principles and practices during such quarter;

 

(b)          As soon as available and in any event within 120 days after the end
of each fiscal year, beginning with fiscal year 2016, an audited consolidated
and unaudited consolidating balance sheet of the Restricted Parties as of the
end of such fiscal year and the related audited consolidated and unaudited
consolidating statements of income, cash flows and stockholders’ equity for the
Restricted Parties for the fiscal year then ended, including the notes thereto,
in each case (beginning with fiscal year 2017) setting forth comparative
consolidated figures as of the end of and for the preceding fiscal year, all in
reasonable detail and (with respect to the audited statements) certified by the
independent certified public accounting firm regularly retained by the Borrower
or another independent certified public accounting firm of recognized national
standing reasonably acceptable to the Administrative Agent, together with a
report thereon by such accountants that is not qualified as to going concern or
scope of audit and to the effect that such financial statements present fairly
in all material respects the consolidated financial condition and results of
operations of the Restricted Parties as of the dates and for the periods
indicated in accordance with GAAP applied on a basis consistent with that of the
preceding year or containing disclosure of the effect on the financial condition
or results of operations of any change in the application of accounting
principles and practices during such year;

 

 70 

 

 

(c)          Concurrently with each delivery of the financial statements
described in Sections 5.1(a) and 5.1(b), a report in form and method of analysis
similar to the Management’s Discussion and Analysis found in an annual report,
Form 10-K or Form 10-Q of a publicly registered company, or in such other form
as may be acceptable to the Administrative Agent, regarding such topics as the
Borrower’s financial condition and results of operations, the Borrower’s
business and corresponding industry and the Borrower’s management; provided,
however, that the Borrower shall not be required to deliver to the
Administrative Agent or any Lender any such report described in this subsection
to the extent materials with substantially the same content with respect to the
Parent have been rendered to or filed with respect to such reporting period with
the Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange; and

 

(d)          As soon as available and in any event within 60 days after the end
of each fiscal quarter of each fiscal year, beginning with the first fiscal
quarter for which such financial statements were not delivered as of the Closing
Date, unaudited consolidated and consolidating balance sheets of the Company
Parties as of the end of such fiscal quarter and unaudited consolidated and
consolidating statements of income, cash flows and stockholders’ equity for the
Company Parties for the fiscal quarter then ended and for that portion of the
fiscal year then ended, in each case (beginning with fiscal year 2017) setting
forth comparative consolidated figures as of the end of and for the
corresponding period in the preceding fiscal year, all in reasonable detail and
prepared in accordance with GAAP (subject to the absence of notes required by
GAAP and subject to normal year-end adjustments) applied on a basis consistent
with that of the preceding quarter or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such quarter.

 

5.2          Other Business and Financial Information. The Borrower will deliver
to the Administrative Agent and each Lender:

 

(a)          Concurrently with each delivery of the financial statements
described in Sections 5.1(a) (including with respect to financial statements as
of the end of and for the fourth fiscal quarter of each fiscal year) and 5.1(b),
a Compliance Certificate with respect to the period covered by the financial
statements being delivered thereunder, executed by a Financial Officer of the
Borrower, (i) together with a Covenant Compliance Worksheet reflecting the
computation of the financial covenants set forth in Article VI as of the last
day of the period covered by such financial statements, and (ii) for the last
fiscal quarter covered by the financial statements being delivered thereunder,
(A) a calculation (with reasonable supporting detail) of the Dividend Amount,
Dividend Overage (if any) and Dividend Carryforward Amount (if any) for such
fiscal quarter, (B) a listing of the Net Asset Value for each of the Parent and
the Borrower as of the end of each month during the such fiscal quarter and the
Average Net Asset Value for each of the Parent and Borrower for such fiscal
quarter, (C) a summary of all distributions and dividends paid by the Borrower
and by the Parent during such fiscal quarter, and (D) a summary of all Capital
Contributions received by the Borrower during such fiscal quarter and whether
such Capital Contributions intended to be used to repay Loans in accordance with
Section 7.4(iii) or satisfy the obligations related to a Dividend Overage as set
forth clause (x) of the proviso in Section 7.6(a)(iii).

 

 71 

 

 

(b)          As soon as available and in any event within 30 days after the end
of each fiscal month, a report describing the financial and operational
performance of each Borrowing Base Project for such month together with
comparative estimated figures for such month;

 

(c)          As soon as available and in any event within 30 days after the
commencement of each fiscal year, beginning with the 2017 fiscal year, a
consolidated operating budget for the Restricted Parties for such fiscal year
(prepared on a quarterly basis), consisting of a consolidated balance sheet and
consolidated statements of income and cash flows, together with a certificate of
a Financial Officer of the Borrower to the effect that such budget has been
prepared in good faith and is a reasonable estimate of the financial position
and results of operations of the Restricted Parties for the period covered
thereby; and as soon as available from time to time thereafter, any
modifications or revisions to or restatements of such budget;

 

(d)          Promptly upon receipt thereof, copies of any “management letter”
submitted to any Credit Party by its certified public accountants in connection
with each annual, interim or special audit, and promptly upon completion
thereof, any response reports from such Credit Party in respect thereof;

 

(e)          Promptly upon the sending, filing or receipt thereof, copies of
(i) all financial statements, reports, notices and proxy statements that any
Credit Party shall send or make available generally to its shareholders, and
(ii) all press releases and other statements made available generally by any
Credit Party to the public concerning material developments in the business of
the Credit Parties; provided, however, that the Borrower shall not be required
to deliver to the Administrative Agent or any Lender any such materials
described in the foregoing clauses (i) and (ii) to the extent such materials
have been rendered to or filed with the Securities and Exchange Commission, the
National Association of Securities Dealers, Inc. or any national securities
exchange;

 

(f)           Promptly upon (and in any event within five Business Days after)
any Responsible Officer of any Credit Party obtaining knowledge thereof, written
notice of any of the following:

 

(i)          the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of the Borrower specifying the nature
of such Default or Event of Default, the period of existence thereof and the
action that the Borrower has taken and proposes to take with respect thereto;

 

 72 

 

 

(ii)         the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting any Credit Party, including any
such investigation or proceeding by any Governmental Authority (other than
routine periodic inquiries, investigations or reviews), that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, and any material development in any litigation
or other proceeding previously reported pursuant to Section 4.5 or this
Section 5.2(f)(ii);

 

(iii)        the receipt by any Credit Party from any Governmental Authority of
(A) any notice asserting any failure by any Credit Party to be in compliance
with applicable Requirements of Law or that threatens the taking of any action
against any Credit Party or sets forth circumstances that, if taken or adversely
determined, could reasonably be expected to have a Material Adverse Effect, or
(B) any notice of any actual or threatened suspension, limitation or revocation
of, failure to renew, or imposition of any restraining order, escrow or
impoundment of funds in connection with, any license, permit, accreditation or
authorization of any Credit Party, where such action could reasonably be
expected to have a Material Adverse Effect;

 

(iv)        the occurrence of any ERISA Event, together with (x) a written
statement of a Responsible Officer of the Borrower specifying the details of
such ERISA Event and the action that the applicable Credit Party or ERISA
Affiliate has taken and proposes to take with respect thereto, (y) a copy of any
notice with respect to such ERISA Event that may be required to be filed with
the PBGC and (z) a copy of any notice delivered by the PBGC to any Credit Party
or an ERISA Affiliate with respect to such ERISA Event;

 

(v)         the occurrence of any material default under, or any proposed or
threatened termination or cancellation of, any Material Contract;

 

(vi)        the occurrence of any reduction to the amount of management fees or
expense reimbursements paid by the Parent or Intermediate Holdco to the Advisor;

 

(vii)       the occurrence of any of the following: (x) the assertion of any
Environmental Claim against or affecting any Credit Party or any real property
leased, operated or owned by any Credit Party, or any Credit Party’s discovery
of a basis for any such Environmental Claim; (y) the receipt by any Credit Party
of notice of any alleged liability under, violation of or noncompliance with any
Environmental Laws or release of any Hazardous Substance; or (z) the taking of
any investigation, remediation or other responsive action by any Credit Party or
any other Person in response to the actual or alleged liability under, violation
of or non-compliance with any Environmental Law by any Credit Party or
generation, storage, transport, release, disposal or discharge of any Hazardous
Substances on, to, upon or from any real property leased, operated or owned by
any Credit Party; but in each case under clauses (x), (y) and (z) above, only to
the extent the same could reasonably be expected to have a Material Adverse
Effect; and

 

 73 

 

 

(viii)      any other matter or event that has, or could reasonably be expected
to have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the affected Credit Parties have taken and
propose to take with respect thereto; and

 

(g)          As promptly as reasonably possible, such other information about
the business, condition (financial or otherwise), operations or properties of
any Credit Party as the Administrative Agent or any Lender may from time to time
reasonably request.

 

5.3          Existence; Franchises; Maintenance of Properties. Each Credit Party
will, and the Borrower will cause each of the Borrower’s Subsidiaries to,
(i) maintain and preserve in full force and effect its legal existence, except
as expressly permitted otherwise by Section 7.1, (ii) obtain, maintain and
preserve in full force and effect all other rights, franchises, licenses,
permits, certifications, approvals and authorizations required by Governmental
Authorities and necessary to the ownership, occupation or use of its properties
or the conduct of its business, except to the extent the failure to do so could
not reasonably be expected to have a Material Adverse Effect, and (iii) keep all
material properties in good working order and condition (normal wear and tear
and damage by casualty excepted) and from time to time make all necessary
repairs to and renewals and replacements of such properties, except to the
extent that any of such properties are obsolete or are being replaced or, in the
good faith judgment of the Borrower, are no longer useful or desirable in the
conduct of the business of the Credit Parties.

 

5.4          Compliance with Laws. Each Credit Party will, and the Borrower will
cause each of the Borrower’s Subsidiaries to, comply in all respects with all
Requirements of Law applicable in respect of the conduct of its business and the
ownership and operation of its properties, except to the extent the failure so
to comply could not reasonably be expected to have a Material Adverse Effect.

 

5.5          Payment of Obligations. Each Restricted Party will, and will cause
each of its Subsidiaries to, (i) pay, discharge or otherwise satisfy at or
before maturity all liabilities and obligations as and when due (subject to any
applicable subordination, grace and notice provisions), except to the extent
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (ii) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, would become a Lien (other than a Permitted Lien)
upon any of the properties of any Restricted Party; provided, however, that no
Restricted Party shall be required to pay any such tax, assessment, charge, levy
or claim that is being contested in good faith and by proper proceedings and as
to which such Restricted Party is maintaining adequate reserves with respect
thereto in accordance with GAAP.

 

 74 

 

 

5.6          Insurance.

 

(a)          Each Restricted Party will, and will cause each of its Subsidiaries
to, (i) maintain with financially sound and reputable insurance companies
insurance with respect to its assets, properties and business, against such
hazards and liabilities, of such types and in such amounts, as is customarily
maintained by companies in the same or similar businesses similarly situated,
and (ii) deliver certificates of such insurance to the Administrative Agent with
standard loss payable endorsements naming the Administrative Agent as lender’s
loss payee (on property and casualty policies) and additional insured (on
liability policies) as its interests may appear. Each such policy of insurance
shall contain a clause requiring the insurer to give not less than 30 days’
prior written notice to the Administrative Agent before any cancellation of the
policies for any reason whatsoever and shall provide that any loss shall be
payable in accordance with the terms thereof notwithstanding any act of any
Restricted Party that might result in the forfeiture of such insurance.

 

(b)          Each Restricted Party will, and will cause each of its Subsidiaries
to, direct all insurers under policies of property and casualty insurance on the
Collateral to pay all proceeds payable thereunder directly to the Administrative
Agent. The Administrative Agent shall hold all such proceeds for the account of
the Restricted Parties. So long as no Event of Default has occurred and is
continuing, and subject Section 2.6(f), the Administrative Agent shall, at the
Borrower’s request, disburse such proceeds as payment for the purpose of
replacing or repairing destroyed or damaged assets, as and when required to be
paid and upon presentation of evidence satisfactory to the Administrative Agent
of such required payments and such other documents as the Administrative Agent
may reasonably request. As and to the extent required by Section 2.6(f), and in
any event upon and during the continuance of an Event of Default, the
Administrative Agent shall apply such proceeds as a prepayment of the Loans in
the order and manner provided in Section 2.6(h).

 

5.7          Maintenance of Books and Records; Inspection. Each Credit Party
will, and the Borrower will cause each of the Borrower’s Subsidiaries to,
(i) maintain adequate books, accounts and records, in which full, true and
correct entries shall be made of all financial transactions in relation to its
business and properties, and prepare all financial statements required under
this Agreement, in each case in accordance with GAAP and in compliance with the
requirements of any Governmental Authority having jurisdiction over it,
(ii) provide to the Administrative Agent, upon request, a complete and accurate
listing of all electronic and other systems by which the Credit Parties maintain
any books, accounts and records, and provide all information necessary
(including credentials, passwords and authorizations) to permit the
Administrative Agent to (A) access, duplicate and disseminate the information
contained therein and (B) in connection with an exercise of remedies after the
occurrence and during the continuance of an Event of Default, have exclusive
control over such books, accounts and records, and (iii) permit employees or
agents of the Administrative Agent or any Lender to visit and inspect its
properties and examine or audit its books, records, working papers and accounts
and make copies and memoranda of them, and to discuss its affairs, finances and
accounts with its officers and employees and, upon notice to the Borrower, the
independent public accountants of the Credit Parties and their respective
Subsidiaries (and by this provision each of the Parent, Intermediate Holdco and
the Borrower authorizes such accountants to discuss the finances and affairs of
the Credit Parties and their respective Subsidiaries), all at such times and
from time to time, upon reasonable notice and during business hours, as may be
reasonably requested.

 

 75 

 

 

5.8          Rate Management Agreements. Within 90days after (x) the Closing
Date with respect to the Facility 1 Term Loans, or (y) the Facility 2 Conversion
Date with respect to the Facility 2 Term Loans, the Borrower shall have entered
into or obtained, and the Borrower will thereafter maintain in full force and
effect, Rate Management Agreements in form and substance reasonably satisfactory
to the Administrative Agent the effect of which shall be to fix or limit
interest rates payable by the Borrower as to at least 50% of the principal
balance of the Facility 1 Term Loans or Facility 2 Term Loans, as applicable, at
such date for a period of not less than three years after such date. The
Borrower will deliver to the Administrative Agent, promptly upon receipt
thereof, copies of such Rate Management Agreements (and any supplements or
amendments thereto), and promptly upon request therefor, any other information
reasonably requested by the Administrative Agent to evidence its compliance with
the provisions of this Section 5.8.

 

5.9          Acquisitions. As soon as reasonably practicable after the
consummation of any Acquisition in accordance with Section 7.5(i), 7.5(ii) or
7.5(iv), the Borrower will deliver to the Administrative Agent true and correct
copies of the fully executed acquisition agreement (including schedules and
exhibits thereto) and other material documents and closing papers delivered in
connection therewith.

 

5.10        Subsidiaries and Tax Credit Parties.

 

(a)          Concurrently with the creation or direct or indirect acquisition by
the Borrower of any Subsidiary, each new Subsidiary (such Person, for purposes
of this Section 5.10, the “subject Subsidiary”) shall execute and deliver to the
Administrative Agent (i) a joinder to the Guaranty, pursuant to which the
subject Subsidiary shall become a guarantor thereunder and shall guarantee the
payment in full of the Obligations of the Borrower under this Agreement and the
other Credit Documents, and (ii) a joinder to the Security Agreement, pursuant
to which the subject Subsidiary shall become a party thereto and shall grant to
the Administrative Agent a first priority Lien upon and security interest in its
accounts receivable, inventory, equipment, general intangibles and other
personal property as Collateral for its obligations under the Guaranty, subject
only to Permitted Liens, and the Borrower shall, or shall cause the parent
Credit Party that owns the Capital Stock of the subject Subsidiary to, execute
and deliver to the Administrative Agent an amendment or supplement to the
Security Agreement pursuant to which all of the Capital Stock of the subject
Subsidiary then held by the Borrower or such parent Credit Party shall be
pledged to the Administrative Agent, together, to the extent applicable, with
the certificates evidencing such Capital Stock and undated stock powers duly
executed in blank.

 

(b)          Concurrently with the delivery of any document required by
Section 5.10(a), the Borrower shall deliver to the Administrative Agent:

 

(i)          (A) a copy of the certificate of incorporation (or other charter
documents) of the subject Subsidiary, certified as of a date that is acceptable
to the Administrative Agent by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of the subject Subsidiary, (B) a
copy of the bylaws or similar organizational document of the subject Subsidiary,
certified on behalf of the subject Subsidiary as of a date that is acceptable to
the Administrative Agent by the corporate secretary or assistant secretary of
the subject Person, (C) a certificate of good standing for the subject
Subsidiary issued by the applicable Governmental Authority of the jurisdiction
of incorporation or organization of the subject Subsidiary and (D) copies of the
resolutions of the board of directors or stockholders or other equity owners, as
applicable, of the subject Subsidiary authorizing the execution, delivery and
performance of the agreements, documents and instruments executed pursuant to
Section 5.10(a), certified on behalf of the subject Subsidiary by an Authorized
Officer of the subject Person, all in form and substance reasonably satisfactory
to the Administrative Agent;

 

 76 

 

 

(ii)         a report of Uniform Commercial Code financing statement, tax and
judgment lien searches performed against such Subsidiary in each jurisdiction in
which the subject Subsidiary is incorporated or organized, has a place of
business or maintains any assets, which report shall show no Liens on its assets
(other than Permitted Liens);

 

(iii)        a certificate of the secretary or an assistant secretary of the
subject Subsidiary as to the incumbency and signature of the officers executing
agreements, documents and instruments executed pursuant to Section 5.10(a);

 

(iv)        a certificate as to the solvency of the subject Subsidiary,
addressed to the Administrative Agent and the Lenders, dated as of the date of
creation, acquisition or designation of the subject Subsidiary and in form and
substance reasonably satisfactory to the Administrative Agent; and

 

(v)         evidence satisfactory to the Administrative Agent that no Default or
Event of Default shall exist immediately before or after the creation or
acquisition of the subject Subsidiary or be caused thereby.

 

(c)          As promptly as reasonably possible, the Borrower and its
Subsidiaries will deliver any such other documents, certificates and opinions,
in form and substance reasonably satisfactory to the Administrative Agent, as
the Administrative Agent or the Required Lenders may reasonably request in
connection therewith and will take such other action as the Administrative Agent
may reasonably request to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected security interest in the Collateral being
pledged pursuant to the documents described in this Section 5.10.

 

(d)          Notwithstanding the foregoing provisions of this Section 5.10, with
respect to any Foreign Subsidiary, (i) the Capital Stock of such Foreign
Subsidiary will not be required to be pledged to the extent (but only to the
extent) that (y) such Foreign Subsidiary is a Subsidiary of a Foreign Subsidiary
or (z) such pledge exceeds 66% of the voting Capital Stock of such Foreign
Subsidiary, unless and to the extent that the pledge of greater than 66% of the
voting Capital Stock of such Foreign Subsidiary would not cause any materially
adverse tax consequences to the Borrower, and (ii) such Foreign Subsidiary will
not be required to become a Subsidiary Guarantor if doing so would cause any
materially adverse tax consequences to the Borrower or the Parent, determined by
whether the execution of the Guaranty by such Foreign Subsidiary would
constitute an investment of earnings in United States property under Section 956
(or any successor statute) of the Code which would trigger an increase in the
gross income of the Parent pursuant to Section 951 (or any successor provision)
of the Code without corresponding credits or other offsets.

 

 77 

 

 

(e)          Concurrently with the Acquisition by the Borrower or any Subsidiary
thereof of any Tax Credit Project, the Borrower will deliver to the
Administrative Agent an agreement, duly executed by each Person that owns any
Capital Stock issued by any applicable Tax Credit Party, pursuant to which
(i) such Tax Credit Party grants to the Administrative Agent certain notice and
cure rights with respect to the equipment lease for such Tax Credit Project,
(ii) such Tax Credit Party agrees to allow the Administrative Agent (or any
designee thereof) to “step-in” to such lease (including by agreeing that any
foreclosure on any Capital Stock issued by any Person would not give rise to a
termination of such lease, whether automatically, at the election of such Tax
Credit Party, or otherwise) and (iii) such Person agrees not to replace or
remove the manager of such Tax Credit Party notwithstanding any change of
control of such Tax Credit Party (including as a result of any foreclosure on
any Capital Stock issued by such Tax Credit Party). Within 30 days after request
therefor by the Administrative Agent (which request shall be made in respect of
any Tax Credit Project within 10 Business Days after the Borrower shall have
delivered to the Administrative Agent notice of the Acquisition of such Tax
Credit Project in accordance with Section 7.5(i)), the Borrower will deliver to
the Administrative Agent, with respect to each Tax Credit Party that owns or
manages any portion of such Tax Credit Project, the documents and other
instruments required by this Section 5.10 as if such Tax Credit Party was a
“subject Subsidiary” (as defined in Section 5.10(a)). In connection with the
foregoing obligations of the Borrower, to the extent reasonably requested by any
applicable Tax Credit Party or any equityholder thereof (other than the Borrower
or any Affiliate thereof), the Administrative Agent will execute and deliver a
forbearance agreement, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which it will agree, on behalf of the Lenders,
to forbear, on commercially reasonable terms, from foreclosing on certain assets
of or related to any Tax Credit Project.

 

5.11        Environmental Laws. The Borrower will, and will cause each of its
Subsidiaries to, (i) comply in all material respects with, and use commercially
reasonable efforts to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and use commercially
reasonable efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (ii) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions, required under Environmental Laws and promptly comply in all
material respects with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent that the same are
being contested in good faith by appropriate proceedings or to the extent the
failure to conduct or complete any of the foregoing could not reasonably be
expected to have a Material Adverse Effect.

 

5.12        Public/Private Information. Each of the Parent and the Borrower will
cooperate with the Administrative Agent in connection with the publication of
certain materials and/or information provided by or on behalf of the Credit
Parties to the Administrative Agent and Lenders pursuant to this Article V
(collectively, the “Information Materials”) and will designate Information
Materials (i) that are either available to the public or not material with
respect to the Parent and its Subsidiaries for purposes of federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information, as “Private Information”.

 

5.13        Compliance with Anti-Corruption Laws; Sanctions; PATRIOT Act. Each
of the Parent, Intermediate Holdco and the Borrower will, and will cause each of
its Subsidiaries to, (i) maintain in effect and enforce policies and procedures
designed to ensure compliance by the Parent, Intermediate Holdco, the Borrower,
their respective Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
(ii) provide, to the extent commercially reasonable, such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the PATRIOT Act.

 

 78 

 

 

5.14        Further Assurances. Each Credit Party will, and the Borrower will
cause each of the Borrower’s Subsidiaries to, make, execute, endorse,
acknowledge and deliver any amendments, modifications or supplements hereto and
restatements hereof and any other agreements, instruments or documents, and, to
the extent such Person has executed the Security Documents, take any and all
such other actions, as may from time to time be reasonably requested by the
Administrative Agent or the Required Lenders to perfect and maintain the
validity and priority of the Liens granted pursuant to the Security Documents
and to effect, confirm or further assure or protect and preserve the interests,
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and the other Credit Documents. The Administrative Agent, on behalf of
the Lenders, shall execute and deliver such releases from the Credit Documents
necessary for and in connection with any Asset Disposition consummated in
accordance with Section 7.4.

 

5.15        Project Subsidiaries. The Borrower shall cause (i) each Project
Subsidiary to take only such actions that are necessary or incidental to the
ownership, construction and operation of one or more Projects and (ii) each
Borrowing Base Project to be wholly-owned by one or more Project Subsidiaries or
Tax Credit Parties (as set forth on Schedule 1.1(b) or in the applicable
Approval Notice submitted and approved in accordance with Section 2.19).

 

5.16        Project Documents. The Borrower shall, and shall cause each Project
Subsidiary to, comply with all Project Documents applicable to any Borrowing
Base Project.

 

5.17        Depository Relationship. The Borrower shall utilize Fifth Third as
the principal depository in which substantially all of its funds are deposited
and shall cause each Restricted Party to regularly (and in any event no less
frequently than monthly) transfer all cash and Cash Equivalents in excess of
such reasonable amount necessary to operate each applicable Project with respect
to each such Restricted Party (as reasonably determined by the Borrower and as
agreed by the Administrative Agent) into deposit accounts and securities
accounts, as applicable, over which the Administrative Agent has control.

 

5.18        Post-Closing Obligations. The Borrower will, and will cause its
Subsidiaries to, undertake the following:

 

(a)          use commercially reasonable efforts to deliver to the
Administrative Agent within 30 days after the Closing Date:

 

(i)          with respect to the MP2 Green Valley ES, LLC Project, evidence of
the assignment of the power purchase agreements and site leases from MP2
Capital, LLC to MP2 Green Valley ES, LLC;

 

 79 

 

 

(ii)         with respect to the Bloomfield Solar, LLC Project, evidence of the
assignment of the power purchase agreement from MP2 Capital, LLC to Bloomfield
Solar, LLC; and

 

(iii)        with respect to the South Robeson Solar Farm, LLC Project, (i) a
copy of a site access agreement pursuant to which the equipment lessee of such
Project has rights (as against the equipment lessor and ultimate owner of the
real estate) to access the real estate on which such Project is constructed and
operated and (ii) a copy of the power purchase agreement “re-direct letter”
pursuant to which the equipment lessor and equipment lessee of such Project have
notified the offtaker under the applicable Power Purchase Agreement to direct
payments thereunder to the equipment lessee.

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full in cash of all principal and interest with respect to
the Loans together with all fees, expenses and other amounts then due and owing
hereunder:

 

6.1          Debt to Capitalization Ratio. The Borrower will not permit the Debt
to Capitalization Ratio as of the last day of any fiscal quarter to be greater
than 0.35:1.00.

 

6.2          Fixed Charge Coverage Ratio for Restricted Parties. The Borrower
will not permit the Fixed Charge Coverage Ratio as of the last day of any fiscal
quarter to be less than 1.20:1.00.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full in cash of all principal and interest with respect to
the Loans together with all fees, expenses and other amounts then due and owing
hereunder:

 

7.1          Merger; Consolidation. The Borrower will not, and will not permit
or cause any of its Subsidiaries to, liquidate, wind up or dissolve, or enter
into any consolidation, merger or other combination, or agree to do any of the
foregoing; provided, however, that:

 

(i)          any Wholly Owned Project Subsidiary may merge or consolidate with,
or be liquidated into, any other Project Subsidiary so long as no Default or
Event of Default has occurred and is continuing or would result therefrom;

 

(ii)         the Borrower may merge or consolidate with another Person (other
than another Credit Party), so long as (x) the Borrower is the surviving entity,
(y) such merger or consolidation constitutes an Acquisition permitted under
Section 7.5 and the applicable conditions and requirements of Sections 5.9 and
5.10 are satisfied, and (z) no Default or Event of Default has occurred and is
continuing or would result therefrom; and

 

 80 

 

 

(iii)        to the extent not otherwise permitted under the foregoing clauses,
any Wholly Owned Subsidiary that has sold, transferred or otherwise disposed of
all or substantially all of its assets in connection with an Asset Disposition
permitted under this Agreement and no longer conducts any active trade or
business may be liquidated, wound up and dissolved, so long as no Default or
Event of Default has occurred and is continuing or would result therefrom.

 

7.2          Indebtedness. The Borrower will not, and will not permit or cause
any of its Subsidiaries, the Specified Residential Portfolio Company or any of
its Subsidiaries or any Tax Credit Party to, create, incur, assume or suffer to
exist any Indebtedness other than (without duplication):

 

(i)          Indebtedness of the Restricted Parties in favor of the
Administrative Agent and the Lenders incurred under this Agreement and the other
Credit Documents;

 

(ii)         purchase money Indebtedness of the Borrower and its Subsidiaries
incurred solely to finance the acquisition, construction or improvement of any
equipment, real property or other fixed assets in the ordinary course of
business (or assumed or acquired by the Borrower and its Subsidiaries in
connection with an Acquisition or other transaction permitted under this
Agreement), including Capital Lease Obligations, and any renewals, replacements,
refinancings or extensions thereof; provided that all such Indebtedness shall
not exceed $1,000,000 in aggregate principal amount outstanding at any one time;

 

(iii)        intercompany Indebtedness permitted under Section 7.5(iii);

 

(iv)        Indebtedness of the Borrower under Rate Management Agreements
required pursuant to, and entered into in accordance with, Section 5.8 or under
other Rate Management Agreements entered into in the ordinary course of business
to manage existing or anticipated interest rate, foreign currency or commodity
risks and not for speculative purposes;

 

(v)         Indebtedness consisting of Guaranty Obligations of the Borrower or
any of its Subsidiaries incurred in the ordinary course of business for the
benefit of another Restricted Party; provided that the primary obligation being
guaranteed is expressly permitted by this Agreement;

 

(vi)        Indebtedness that may be deemed to exist pursuant to any performance
bond, surety, statutory appeal or similar obligation entered into or incurred by
the Borrower or any of its Subsidiaries in the ordinary course of business;

 

(vii)       Indebtedness of the Borrower and its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently (except in the case of daylight overdrafts) drawn
against insufficient funds in the ordinary course of business; provided that
such Indebtedness is extinguished within five Business Days of its incurrence;
and

 

 81 

 

 

(viii)      other unsecured Indebtedness of the Restricted Parties not exceeding
$50,000 in aggregate principal amount outstanding at any time.

 

7.3          Liens. The Borrower will not, and will not permit or cause any of
its Subsidiaries or any Tax Credit Party to, directly or indirectly, make,
create, incur, assume or suffer to exist, any Lien upon or with respect to any
part of its property or assets, whether now owned or hereafter acquired, or file
or permit the filing of, or permit to remain in effect, any financing statement
or other similar notice of any Lien with respect to any such property, asset,
income or profits under the Uniform Commercial Code of any state or under any
similar recording or notice statute, or agree to do any of the foregoing, other
than the following (collectively, “Permitted Liens”):

 

(i)          Liens in favor of the Administrative Agent and the Lenders created
by or otherwise existing under or in connection with this Agreement and the
other Credit Documents;

 

(ii)         Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, incurred in the ordinary course of
business for sums not constituting borrowed money that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP (if so required);

 

(iii)        Liens (other than any Lien imposed by ERISA the creation or
incurrence of which would result in an Event of Default under Section 8.1(j))
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;

 

(iv)        Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent or remain payable without any
penalty or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);

 

(v)         any attachment or judgment Lien not constituting an Event of Default
under Section 8.1(h);

 

(vi)        Liens securing the purchase money Indebtedness permitted under
Section 7.2(ii); provided that (x) any such Lien shall attach to the property
being acquired, constructed or improved with such Indebtedness concurrently with
or within 90 days after the acquisition (or completion of construction or
improvement) or the refinancing thereof by the Borrower or such Subsidiary,
(y) the amount of the Indebtedness secured by such Lien shall not exceed 100% of
the cost to the Borrower or such Subsidiary of acquiring, constructing or
improving the property and any other assets then being financed solely by the
same financing source, and (z) any such Lien shall not encumber any other
property of the Borrower or any of its Subsidiaries except assets then being
financed solely by the same financing source;

 

 82 

 

 

(vii)       customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code of banks or other
financial institutions where the Parent or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business;

 

(viii)      Liens that arise in favor of banks under Article 4 of the Uniform
Commercial Code on items in collection and the documents relating thereto and
proceeds thereof;

 

(ix)         Liens arising from the filing (for notice purposes only) of UCC-1
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) in respect of true leases otherwise permitted hereunder;

 

(x)          with respect to any Realty occupied by the Borrower or any of its
Subsidiaries, (x) all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof, and (y) all
zoning, subdivision, entitlement, conservation, land use and other environmental
restrictions, laws, rules, ordinances and regulations applicable thereto; and

 

(xi)         any leases, subleases, licenses or sublicenses granted by the
Borrower or any of its Subsidiaries to third parties in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower and its Subsidiaries, and any interest or title of a lessor, sublessor,
licensor or sublicensor under any lease or license permitted under this
Agreement.

 

7.4          Asset Dispositions. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, directly or indirectly, make or agree to make
any Asset Disposition except for:

 

(i)          the sale or other disposition of inventory and Cash Equivalents in
the ordinary course of business, the sale, discount or write-off of past due or
impaired accounts receivable for collection purposes (but not for factoring,
securitization or other financing purposes), and the termination or unwinding of
Rate Management Agreements permitted hereunder;

 

(ii)         the sale or other disposition by a Project Holding Company of the
Capital Stock issued by a Project Subsidiary so long as (A) the Net Cash
Proceeds of such sale or disposition equal or exceed the aggregate Project
Values of the Borrowing Base Projects owned or operated by such Project
Subsidiary and (B) (x) with respect to any such sale or other disposition
consummated before the Facility 2 Conversion Date, the Revolving Credit Limit
(after giving effect to such sale or other disposition and any prepayment of the
Loans in connection therewith) equals or exceeds the Aggregate Revolving Credit
Exposure or (y) with respect to any such sale or other disposition consummated
on or after the Facility 2 Conversion Date, the Net Cash Proceeds thereof are
delivered to the Administrative Agent to be held for distribution or application
to the prepayment of the Loans in accordance with the provisions of
Section 2.6(g);

 

 83 

 

  



 

(iii)        the sale or other disposition of the Specified Residential
Portfolio, or 100% of the Capital Stock issued by the Specified Residential
Portfolio Owner, at any time after either (A) the payment, from the Net Cash
Proceeds of a Capital Contribution made by Intermediate Holdco to the Borrower
(other than a Specified Equity Contribution or a Capital Contribution made
pursuant to clause (x) of the proviso of Section 7.6(a)(iii)), of the Revolving
Loans in an amount equal to at least $10,000,000 or (B) the approval after the
Closing Date of a Borrowing Base Project, in accordance with Section 2.19, with
a Project Value of at least $10,000,000, which Project was acquired by a
Restricted Party as a Capital Contribution by Intermediate Holdco;

 

(iv)        the sale, lease or other disposition of assets by the Borrower or
any Project Holding Company to any other Project Holding Company, in each case
so long as no Event of Default shall have occurred and be continuing or would
result therefrom; and

 

(v)         the sale, exchange or other disposition in the ordinary course of
business of equipment or other capital assets that are obsolete or no longer
necessary for the operations of the Borrower and its Subsidiaries.

 

7.5           Investments. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, directly or indirectly, purchase, own, invest in or
otherwise acquire any Capital Stock, evidence of indebtedness or other
obligation or security or any interest whatsoever in any other Person, or make
or permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of property in, any other Person, or purchase
or otherwise acquire (whether in one or a series of related transactions) any
portion of the assets, business or properties of another Person (including
pursuant to an Acquisition), or create or acquire any Subsidiary, or become a
partner or joint venturer in any partnership or joint venture (collectively,
“Investments”), or make a commitment or otherwise agree to do any of the
foregoing, other than:

 

(i)          any Acquisition by a Restricted Party that is not a current Project
Subsidiary of any Project that is a utility-scale solar photovoltaic power
generation system located in the contiguous United States that has achieved
commercial operation and the production of which is being or will be sold to an
investment grade offtaker or other Person reasonably acceptable to the
Administrative Agent pursuant to an executed and effective power purchase
agreement;

 

(ii)         any Acquisition by any Project Subsidiary of any Borrowing Base
Project;

 

(iii)        Investments by any Restricted Party in any other Restricted Party;

 

(iv)        the Acquisition by the Specified Residential Portfolio Owner of the
Specified Residential Portfolio;

 

(v)         Investments consisting of Cash Equivalents;

 

 84 

 

 

(vi)        Investments consisting of the extension of trade credit, the
creation of prepaid expenses, the purchase of inventory, supplies, equipment and
other assets, and advances to employees, in each case by the Borrower and its
Subsidiaries in the ordinary course of business;

 

(vii)       Investments (including equity securities and debt obligations) by
the Borrower and its Subsidiaries received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

(viii)      Investments existing as of the Closing Date and described in
Schedule 7.5;

 

(ix)         Investments by the Borrower under Rate Management Agreements
required pursuant to, and entered into in accordance with, Section 5.8 or under
other Rate Management Agreements entered into in the ordinary course of business
to manage existing or anticipated interest rate, foreign currency or commodity
risks and not for speculative purposes;

 

(x)          Investments by the Borrower in its Subsidiaries to the extent made
prior to the Closing Date; and

 

(xi)         the acquisition by any Project Holding Company of the Capital Stock
issued by any Tax Credit Party for any Tax Credit Project in accordance with the
applicable Project Documents.

 

7.6           Restricted Payments.

 

(a)           The Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, declare or make any dividend payment,
or make any other distribution of cash, property or assets, in respect of any of
its Capital Stock or any warrants, rights or options to acquire its Capital
Stock, or purchase, redeem, retire or otherwise acquire for value any shares of
its Capital Stock or any warrants, rights or options to acquire its Capital
Stock, or set aside funds for any of the foregoing, except that:

 

(i)          the Borrower and any of its Subsidiaries may declare and make
dividend payments or other distributions payable solely in its Common Stock;

 

(ii)         each Wholly Owned Subsidiary of the Borrower may declare and make
dividend payments or other distributions to the Borrower or to a Subsidiary
thereof, in each case to the extent not prohibited under applicable Requirements
of Law;

 

 85 

 

 

(iii)        the Borrower may declare and make dividend payments and other
distributions to Intermediate Holdco so long as, (A) both immediately before and
after giving effect to any such payment (1) no Default or Event of Default has
occurred and is continuing or would result therefrom, (2) the Borrower is in
compliance with the financial covenants contained in Article VI, such compliance
determined with regard to calculations made on a Pro Forma Basis for the
Reference Period most recently ended, calculated in accordance with GAAP as if
such payment had been made on the last day of such Reference Period, and
(B) with respect to any such payment made prior to the Facility 2 Conversion
Date, the aggregate amount of such payments during any fiscal quarter (the
“measurement quarter”) does not exceed the lesser of (1) 1.75% of the Average
Net Asset Value of the Borrower for the measurement quarter and (2) the Dividend
Amount for the measurement quarter (provided that the Borrower shall not be in
violation of this clause (iii) due solely to the aggregate dividends and
distributions paid during the measurement quarter being in excess of the
Dividend Amount for such measurement quarter so long as either (x) Intermediate
Holdco shall make one or more Capital Contributions to the Borrower that are not
Specified Capital Contributions during the immediately succeeding fiscal quarter
(the “next quarter”) in an aggregate amount greater than or equal to the
Dividend Overage, or (y) the aggregate amount of dividends and distributions
paid by the Borrower during the next fiscal quarter does not exceed (I) the
lesser of (1) 1.75% of the Average Net Asset Value of the Borrower for the next
quarter and (2) the Dividend Amount for the next quarter minus (II) the Dividend
Overage for the measurement quarter (for clarity, this proviso shall not apply
if the aggregate amount of dividends and distributions paid during the
measurement quarter shall exceed 1.75% of the Average Net Asset Value of the
Borrower for such fiscal quarter)); and

 

(iv)        the Borrower and any of its Subsidiaries may distribute to
Intermediate Holdco the Capital Stock issued by a Project Subsidiary to the
extent such distribution constitutes an Asset Disposition made in accordance
with Section 7.4(ii).

 

(b)           The Borrower will not, and will not permit or cause any of its
Subsidiaries to, make (or give any notice in respect of) any payment or
prepayment of principal on, or interest, fees or premium (if any) with respect
to, any Subordinated Indebtedness, or directly or indirectly make any redemption
(including pursuant to any change of control or asset disposition provision),
retirement, defeasance or other acquisition for value of any of the any
Subordinated Indebtedness, or make any deposit or otherwise set aside funds for
any of the foregoing purposes.

 

7.7           Transactions with Affiliates. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into any transaction
(including any purchase, sale, lease or exchange of property or the rendering of
any service) with any officer, director, stockholder or other Affiliate of the
Parent or any of its Subsidiaries (other than the Restricted Parties), except in
the ordinary course of its business and upon fair and reasonable terms that are
no less favorable to it than it would be obtained in a comparable arm’s length
transaction with a Person other than an Affiliate of the Parent or any of its
Subsidiaries; provided, however, that nothing contained in this Section 7.7
shall prohibit (i) transactions described on Schedule 7.7 (and any renewals or
replacements thereof on terms not materially more disadvantageous to the
applicable Credit Party) or otherwise expressly permitted under this Agreement,
(ii) the making by any Restricted Party of any rental or other payments or
distributions to any Tax Credit Party pursuant to or in accordance with any
organizational documents or other Project Documents executed to utilize,
monetize or maintain any Tax Credit, or (iii) the payment of a management fee to
the Parent or one of its Affiliates during any month in an amount not to exceed
0.25% of the daily average gross consolidated assets of the Borrower and its
Subsidiaries during the immediately preceding month, so long as both immediately
before and after giving effect to any such payment (A) no Default or Event of
Default has occurred and is continuing or would result therefrom, and (B) the
Borrower is in compliance with the financial covenants contained in Article VI,
such compliance determined with regard to calculations made on a Pro Forma Basis
for the Reference Period most recently ended, calculated in accordance with GAAP
as if such payment had been made on the last day of such Reference Period.
Without limiting the foregoing, the Borrower will not, and will not permit or
cause any of its Subsidiaries to, pay any management, consulting, transaction or
similar fees to any Affiliate of the Parent or any of its Subsidiaries (other
than the Restricted Parties) except as expressly permitted by clause (iii)
above.

 

 86 

 

 

7.8           Lines of Business. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, engage in any lines of business other than (i)
the businesses engaged in by the Borrower and its Subsidiaries on the Closing
Date and businesses and activities reasonably related thereto, and (ii) subject
to Section 7.5, any line of business permitted under such Person’s investment
mandate as set forth in any applicable Form 10-K or prospectus.

 

7.9           Sale-Leaseback Transactions. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, become or
remain liable as lessee or as guarantor or other surety with respect to any
lease, whether an operating lease or a Capital Lease, of any property (whether
real, personal or mixed, and whether now owned or hereafter acquired) (i) that
any Restricted Party has sold or transferred (or is to sell or transfer) to a
Person that is not a Restricted Party or (ii) that any Restricted Party intends
to use for substantially the same purpose as any other property that, in
connection with such lease, has been sold or transferred (or is to be sold or
transferred) by a Restricted Party to another Person that is not a Restricted
Party, in each case except for transactions otherwise expressly permitted under
this Agreement.

 

7.10         Certain Amendments. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, amend, modify or waive (i) any provision of
any Subordinated Indebtedness or (ii) any provision of its articles or
certificate of incorporation or formation, bylaws, operating agreement or other
applicable formation or organizational documents, as applicable, the terms of
any class or series of its Capital Stock, or any agreement among the holders of
its Capital Stock or any of them, in each case other than in a manner that could
not reasonably be expected to adversely affect the Lenders in any material
respect (provided that the Borrower shall give the Administrative Agent and the
Lenders notice of any such amendment, modification or change, together with
certified copies thereof).

 

7.11         Limitation on Certain Restrictions. The Borrower will not, and will
not permit or cause any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any restriction or
encumbrance on (a) the ability of the Credit Parties to perform and comply with
their respective obligations under the Credit Documents or (b) the ability of
any Subsidiary of the Borrower to make any dividend payment or other
distribution in respect of its Capital Stock, to repay Indebtedness owed to the
Borrower or any other Subsidiary, to make loans or advances to the Borrower or
any other Subsidiary, or to transfer any of its assets or properties to the
Borrower or any other Subsidiary, except (in the case of clause (b) above only)
for such restrictions or encumbrances existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable Requirements of Law
(other than the charter, constitution, articles or certificate of organization
or incorporation and bylaws or other organizational or governing documents of
such Person), (iii) customary non-assignment provisions in leases and licenses
of real or personal property entered into by the Borrower or any Subsidiary as
lessee or licensee in the ordinary course of business, restricting the
assignment or transfer thereof or of property that is the subject thereof,
(iv) customary restrictions and conditions contained in any agreement relating
to the sale of assets (including Capital Stock of a Subsidiary) pending such
sale (provided that such restrictions and conditions apply only to the assets
being sold and such sale is permitted under this Agreement) and (v) the terms of
the Project Documents applicable to any Borrowing Base Project.

 

 87 

 

 

7.12         No Other Negative Pledges. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into or suffer to exist any
agreement or restriction that, directly or indirectly, prohibits or conditions
the creation, incurrence or assumption of any Lien upon or with respect to any
part of its property or assets, whether now owned or hereafter acquired, or
agree to do any of the foregoing, except for such agreements or restrictions
existing under or by reason of (i) this Agreement and the other Credit
Documents, (ii) applicable Requirements of Law (other than the charter,
constitution, articles or certificate of organization or incorporation and
bylaws or other organizational or governing documents of such Person), (iii) any
agreement or instrument creating a Permitted Lien (but only to the extent such
agreement or restriction applies to the assets subject to such Permitted Lien),
(iv) customary provisions in leases and licenses of real or personal property
entered into by the Borrower or any Subsidiary as lessee or licensee in the
ordinary course of business, restricting the granting of Liens therein or in
property that is the subject thereof, (v) customary restrictions and conditions
contained in any agreement relating to the sale of assets (including Capital
Stock of a Subsidiary) pending such sale; provided that such restrictions and
conditions apply only to the assets being sold and such sale is permitted under
this Agreement, and (vi) the terms of the Project Documents applicable to any
Borrowing Base Project.

 

7.13         Ownership of Subsidiaries. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, have any Subsidiaries other than
Subsidiaries that are Controlled by the Borrower.

 

7.14         Fiscal Year. Each of the Parent and the Borrower will not, and will
not permit or cause any of its Subsidiaries to, change its fiscal year or its
method of determining fiscal quarters.

 

7.15         Accounting Changes. Other than as permitted pursuant to
Section 1.2, each of the Parent and the Borrower will not, and will not permit
or cause any of its Subsidiaries to, make or permit any material change in its
accounting policies or reporting practices, except as may be required by GAAP
(or, in the case of Foreign Subsidiaries, generally accepted accounting
principles in the jurisdiction of its organization).

 

7.16         Sanctions. Each of the Parent and the Borrower will not, directly
or indirectly, use the proceeds of the Loans, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).

 

 88 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

8.1           Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

 

(a)           The Borrower shall fail to pay when due (i) any principal of any
Loan, or (ii) any interest on any Loan, any fee payable under this Agreement or
any other Credit Document, or (except as provided in clause (i) above) any other
Obligation (other than any Obligation under a Rate Management Agreement or Cash
Management Agreement), and (in the case of this clause (ii) only) such failure
shall continue for a period of three Business Days;

 

(b)           The Borrower or any other Credit Party shall (i) fail to observe,
perform or comply with any condition, covenant or agreement contained in any of
Section 2.12, 5.1, 5.2(a), 5.2(f)(i), 6.3(i), 5.8, 5.9 or 5.10 or in Article VI
or VII or (ii) fail to observe, perform or comply with any condition, covenant
or agreement contained in Section 5.2 (other than Sections 5.2(a) and 5.2(f)(i))
and (in the case of this clause (ii) only) such failure shall continue
unremedied for a period of five days after the earlier of (y) the date on which
a Responsible Officer of the Borrower acquires knowledge thereof and (z) the
date on which written notice thereof is delivered by the Administrative Agent or
any Lender to the Borrower;

 

(c)           The Borrower or any other Credit Party shall fail to observe,
perform or comply with any condition, covenant or agreement contained in this
Agreement or any of the other Credit Documents other than those enumerated in
Sections 8.1(a) and 8.1(b), and such failure (i) by the express terms of such
Credit Document, constitutes an Event of Default, or (ii) shall continue
unremedied for any grace period specifically applicable thereto or, if no grace
period is specifically applicable, for a period of 30 days after the earlier of
(y) the date on which a Responsible Officer of the Borrower acquires knowledge
thereof and (z) the date on which written notice thereof is delivered by the
Administrative Agent or any Lender to the Borrower; or any default or event of
default shall occur under any Rate Management Agreement to which the Borrower
and any Rate Management Party are parties or any Cash Management Agreement to
which the Borrower and any Cash Management Bank are parties;

 

(d)           Any representation or warranty made or deemed made by or on behalf
of the Borrower or any other Credit Party in this Agreement, any of the other
Credit Documents or in any certificate, instrument, report or other document
furnished at any time in connection herewith or therewith shall prove to have
been incorrect, false or misleading in any material respect as of the time made,
deemed made or furnished;

 

(e)           Subject to and after giving effect to any applicable grace or cure
periods or notice provisions, the Borrower or any other Credit Party shall
(i) fail to pay when due (whether by scheduled maturity, acceleration or
otherwise) (y) any principal of or interest on any Material Indebtedness (other
than the Indebtedness incurred pursuant to this Agreement or a Rate Management
Agreement) or (z) any termination or other payment under any Rate Management
Agreement covering a notional amount of Indebtedness of at least $1,000,000 or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in any agreement or instrument evidencing or relating to any
such Indebtedness, or any other event shall occur or condition exist in respect
thereof, and the effect of such failure, event or condition is to cause, or
permit the holder or holders of such Indebtedness (or a trustee or agent on its
or their behalf) to cause (with or without the giving of notice, lapse of time,
or both), without regard to any subordination terms with respect thereto, such
Indebtedness to become due, or to be prepaid, redeemed, purchased or defeased,
in full prior to its stated maturity;

 

 89 

 

 

(f)            The Borrower or any other Credit Party shall (i) file a voluntary
petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, composition or
any other relief under any Debtor Relief Law, (ii) consent to the institution
of, or fail to controvert in a timely and appropriate manner, any petition or
case of the type described in Section 8.1(g), (iii) apply for or consent to the
appointment of or taking possession by a custodian, trustee, receiver,
conservator or similar official for or of itself or all or a substantial part of
its properties or assets, (iv) fail generally, or admit in writing its
inability, to pay its debts generally as they become due, (v) make a general
assignment for the benefit of creditors or (vi) take any corporate action to
authorize or approve any of the foregoing;

 

(g)           Any involuntary petition or case shall be filed or commenced
against the Borrower or any other Credit Party seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver, conservator or similar official for it or all
or a substantial part of its properties or any other relief under any Debtor
Relief Law, and such petition or case shall continue undismissed and unstayed
for a period of 90 days; or an order, judgment or decree approving or ordering
any of the foregoing shall be entered in any such proceeding;

 

(h)           Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has the financial ability to perform and has acknowledged
liability in writing) in excess of $1,000,000 shall be entered or filed against
any Restricted Party or any of their respective properties and the same shall
not be paid, dismissed, bonded, vacated, stayed or discharged within a period of
30 days or in any event later than five days prior to the date of any proposed
sale of such property thereunder;

 

(i)            Any Security Document to which the Borrower or any other Credit
Party is now or hereafter a party shall for any reason cease to be in full force
and effect or cease to be effective to give the Administrative Agent a valid and
perfected security interest in and Lien upon the Collateral purported to be
covered thereby, subject to no Liens other than Permitted Liens, in each case
unless any such cessation occurs in accordance with the terms thereof or is due
to any act or failure to act on the part of the Administrative Agent or any
Lender, or the Borrower or any other Credit Party shall assert any of the
foregoing; or the Guaranty shall for any reason cease to be in full force and
effect as to any Guarantor, or any Guarantor or any Person duly authorized to
act on its behalf shall deny or disaffirm such Guarantor’s obligations
thereunder;

 

 90 

 

 

(j)            Any ERISA Event or any other event or condition shall occur or
exist with respect to any Plan or Multiemployer Plan that, when taken together
with all other ERISA Events and other events or conditions that have occurred or
are then existing, has or could reasonably be expected to have a Material
Adverse Effect;

 

(k)           Any one or more licenses, permits, accreditations or
authorizations of any Restricted Party shall be suspended, limited or terminated
or shall not be renewed, or any other action shall be taken, by any Governmental
Authority in response to any alleged failure by any Restricted Party to be in
compliance with applicable Requirements of Law, and such action, individually or
in the aggregate, has or could reasonably be expected to have a Material Adverse
Effect;

 

(l)            Any one or more Environmental Claims shall have been asserted
against any Restricted Party (or a reasonable basis shall exist therefor) or any
Restricted Party shall have incurred or could reasonably be expected to incur
liability, interruption of operations or other adverse effects as a result
thereof; and such Environmental Claims, liability or other effect, individually
or in the aggregate, has or could reasonably be expected to have a Material
Adverse Effect;

 

(m)           There shall occur (i) any uninsured damage to, or loss, theft or
destruction of, any Collateral or other assets or properties of the Restricted
Parties having an aggregate fair market value in excess of $2,500,000 or any
Borrowing Base Project having an aggregate fair market value in excess of
$2,500,000 or (ii) any labor dispute, act of God or other casualty that has or
could reasonably be expected to have a Material Adverse Effect; or

 

(n)           Any material default (after giving effect to any applicable grace
or cure period or notice provisions) occurs under any Material Contract for any
Borrowing Base Project; or

 

(o)           Any Change of Control shall occur.

 

8.2           Remedies: Termination of Commitments, Acceleration, etc. Upon and
at any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:

 

(a)           Declare the Commitments and the Swingline Commitment to be
terminated, whereupon the same shall terminate; provided that, upon the
occurrence of a Bankruptcy Event, the Commitments and the Swingline Commitment
shall automatically be terminated;

 

(b)          Declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement and the other Credit
Documents (but excluding any amounts owing under any Rate Management Agreement
or Cash Management Agreement), shall become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrower; provided that, upon the occurrence of a Bankruptcy
Event, all of the outstanding principal amount of the Loans and all other
amounts described in this Section 8.2(b) shall automatically become immediately
due and payable without presentment, demand, protest, notice of intent to
accelerate or other notice or legal process of any kind, all of which are hereby
knowingly and expressly waived by the Borrower;

 

 91 

 

 

(c)           Appoint or direct the appointment of a receiver for the properties
and assets of the Restricted Parties, both to operate and to sell such
properties and assets, and the Borrower, for itself and on behalf of its
Subsidiaries, hereby consents to such right and such appointment and hereby
waives any objection the Borrower or any Subsidiary may have thereto or the
right to have a bond or other security posted by the Administrative Agent on
behalf of the Lenders, in connection therewith; and

 

(d)           Exercise all rights and remedies available to it under this
Agreement, the other Credit Documents and applicable law.

 

8.3           Remedies: Setoff. Upon and at any time after the occurrence and
during the continuance of any Event of Default, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender or any such Affiliate, to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Credit Document to
such Lender or its Affiliates, irrespective of whether or not such Lender or
such Affiliate shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Borrower may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders (including the
Swingline Lender), and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section 8.3
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or its respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

 92 

 

 

 

8.4           Equity Cure. Notwithstanding anything to the contrary contained in
Section 6.1 or 6.2, for purposes of determining whether an Event of Default has
occurred under the financial covenants set forth in Section 6.1 or 6.2, any
Capital Contribution made to, and actually received by, the Borrower after the
last day of any fiscal quarter and on or prior to the day on which financial
statements are required to be delivered for such fiscal quarter will, at the
request of the Borrower, be included in the calculation of Consolidated EBITDA
for the Restricted Parties solely for the purposes of determining compliance
with such financial covenants at the end of such fiscal quarter and any
subsequent period that includes such fiscal quarter (any such equity
contribution, a “Specified Capital Contribution”); provided that (i) no more
than two Specified Capital Contributions may be made during any fiscal year and
no more than four Specified Capital Contributions may be made during the term of
this Agreement, (ii) Specified Capital Contributions may not be made in
consecutive fiscal quarters, (iii) the amount of any Specified Capital
Contribution shall not exceed the lesser of (A) the amount required to cause the
Restricted Parties to be in compliance with such financial covenant for such
fiscal quarter and (B) 10% of Consolidated EBITDA (without giving effect to such
Specified Capital Contribution) for the Reference Period to which such Specified
Capital Contribution relates, (iv) all Specified Capital Contributions will be
disregarded for all other purposes under this Agreement and the Credit Documents
and shall not be deemed to have decreased Indebtedness for any period in which
such contribution increased Consolidated EBITDA, (v) the Net Cash Proceeds of
each Specified Capital Contribution shall be applied to prepay the principal
balance of the Loans and (vi) upon the Required Lenders’ receipt of a notice
from the Borrower that it intends to exercise the cure right set forth in this
Section 8.4, which such notice shall be irrevocable (a “Notice of Intent to
Cure”), until the on which the financial statements have been or are required to
be delivered for the fiscal quarter to which such Notice of Intent to Cure
relates, none of the Administrative Agent nor any Lender shall exercise the
right to accelerate the Obligations and none of the Administrative Agent nor any
Lender shall exercise any right to foreclose on or take possession of any
Collateral solely on the basis of an Event of Default having occurred and being
continuing under Section 8.1(b) as a result of a breach of the financial
covenants set forth in Section 6.1 or 6.2, as applicable.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

9.1           Appointment and Authority. Each of the Lenders (for purposes of
this Article IX, references to the Lenders shall also mean the Swingline Lender)
hereby irrevocably appoints Fifth Third to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as set forth in Section 9.6, the provisions of this
Article IX are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrower nor any other Credit Party shall have rights
as a third-party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” (or any other similar term) herein or in
any other Credit Document with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
under agency doctrine of any applicable law. Instead, such term is used as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

9.2           Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

 93 

 

 

 

9.3           Exculpatory Provisions.

 

(a)           The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Credit Documents, and
its duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(ii)         shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law,
including, for the avoidance of doubt, any action that may be in violation of
the automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(iii)        shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.5 and 8.2), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent in writing by the Borrower
or a Lender.

 

(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

 94 

 

 

 

9.4           Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan . The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.5           Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agent.

 

9.6           Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Regardless of whether a successor has been
appointed or has accepted such appointment, such resignation shall become
effective in accordance with such note on the Resignation Effective Date.

 

 95 

 

 

 

(b)          With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for in
Section 9.6(a). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments owed to the
retiring Administrative Agent), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article IX and Section 10.1 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

9.7           Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.8           No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent,
Documentation Agent or other agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

 

9.9           Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents, sub-agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.9 and 10.1) allowed in such
judicial proceeding and (ii) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same. Any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments to the
Lenders, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents, sub-agents and counsel, and any other amounts due the
Administrative Agent under Section 2.9 or 10.1.

 

 96 

 

 

 

9.10         Collateral and Guaranty Matters.

 

(a)           The Administrative Agent is hereby authorized on behalf of the
Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time (but without any obligation) to take any action with
respect to the Collateral and the Security Documents that may be deemed by the
Administrative Agent in its discretion to be necessary or advisable to perfect
and maintain perfected the Liens upon the Collateral granted pursuant to the
Security Documents. The Administrative Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Credit Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral.

 

(b)           The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, (i) to release any Lien on any property granted to
or held by the Administrative Agent under any Credit Document (A) upon
termination of the Commitments and payment in full of all of the Obligations
(other than (x) contingent indemnification obligations and (y) Obligations owing
to any Rate Management Party under or in connection with any Rate Management
Agreement required or permitted by this Agreement), (B) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted under the Credit
Documents or (C) subject to Section 10.5, if approved, authorized or ratified in
writing by the Required Lenders; (ii) to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Credit Document to the
holder of any Lien on such property that is permitted by Section 7.3(vi); and
(iii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Credit Documents. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty, pursuant to this
Section 9.10(b).

 

9.11         Swingline Lender. The provisions of this Article IX (other than
Section 10.2) shall apply to the Swingline Lender mutatis mutandis to the same
extent as such provisions apply to the Administrative Agent.

 

 97 

 

 

 

ARTICLE X

 

MISCELLANEOUS

 

10.1         Expenses; Indemnity; Damage Waiver.

 

(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Credit Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans, and (iii) any civil
penalty or fine assessed by OFAC against, and all reasonable costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent or any Lender as a result of conduct of the
Borrower that violates a sanction enforced by OFAC.

 

(b)           The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Credit Party)
other than such Indemnitee and its Related Parties arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Substances on or from any property owned or operated by any Credit Party, or any
Environmental Claim related in any way to any Credit Party, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Credit Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Credit Document, if the Borrower or such Credit
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction. This Section 10.1(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages or related liabilities or expenses arising from any non-Tax
claim.

 

 98 

 

 

 

(c)           To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 10.1(a) or 10.1(b) to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Swingline
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), Swingline
Lender or such Related Party, as the case may be, such Lender’s proportion
(based on the percentages as used in determining the Required Lenders as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that, with respect to such unpaid amounts
owed to the Swingline Lender solely in its capacity as such, only the Revolving
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on each such Revolving Lender’s proportion (based on
the percentages as used in determining the Required Revolving Lenders as of the
time that the applicable unreimbursed expense or indemnity payment is sought);
provided further that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), against the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this Section 10.1(c) are subject to the provisions of
Section 2.3(c).

 

(d)           To the fullest extent permitted by applicable law, the Parent, the
Borrower, each other Credit Party and each Related Party of any of the foregoing
Persons shall not assert, and each hereby waives, any claim against the Parent,
the Borrower, each other Credit Party and each Related Party or any Indemnitee,
as applicable, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or or the use of the proceeds thereof. No Indemnitee
referred to in Section 10.1(b) shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems (including the Platform, Intralinks, SyndTrak or similar systems) in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby.

 

(e)           All amounts due under this Section 10.1 shall be payable by the
Borrower upon five Business Days after demand therefor.

 

 99 

 

 

 

10.2         Governing Law; Submission to Jurisdiction; Waiver of Venue; Service
of Process.

 

(a)           This Agreement and the other Credit Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Credit Document (except, as to any other Credit Document, except as expressly
set forth therein) shall be governed by, and construed in accordance with, the
law of the State of New York.

 

(b)           The Borrower irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender or any Related Party of any of the
foregoing in any way relating to this Agreement or any other Credit Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
state court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Credit Document shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Credit Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

 

(c)           The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in Section 10.2(b). Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)           Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section 10.4. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

 

10.3         Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 100 

 

 

 

10.4         Notices; Effectiveness; Electronic Communication.

 

(a)           Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:

 

(i)          if to the Borrower, the Administrative Agent or the Swingline
Lender, to it at the address (or facsimile number) specified for such Person on
Schedule 1.1(a); and

 

(ii)         if to any Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in Section 10.4(b), shall be effective as provided in Section 10.4(b).

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication including e-mail or by
posting such notices or communications on internet or intranet websites such as
SyndTrak or a substantially similar electronic transmission system (the
“Platform”) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communication
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or other communications posted to an internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

 101 

 

 

 

(c)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” The Agent
Parties do not warrant the adequacy of the platform and expressly disclaim
liability for errors or omissions in the communications effected thereby. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with any such communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for damages of any kind, including direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise), arising out of any Credit Party’s or
the Administrative Agent’s transmission of any notices or communications through
the Platform, other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Agent Party as determined by a final
and nonappealable judgment of a court of competent jurisdiction.

 

(d)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).

 

10.5         Amendments, Waivers, etc. No amendment, modification, waiver or
discharge or termination of, or consent to any departure by any Credit Party
from, any provision of this Agreement or any other Credit Document shall be
effective unless in a writing signed by the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, modification, waiver, discharge, termination or consent shall:

 

(a)           unless agreed to in writing by each Lender directly affected
thereby, (i) reduce or forgive the principal amount of any Loan, reduce the rate
of or forgive any interest thereon (provided that only the consent of the
Required Lenders shall be required to waive the applicability of any
post-default increase in interest rates), or reduce or forgive any fees
hereunder (other than fees payable to the Administrative Agent or the Arranger
for its own account), (ii) extend the final scheduled maturity date or any other
scheduled date for the payment of any principal of or interest on any Loan
(including any scheduled date for the mandatory reduction or termination of any
Commitments, but excluding any mandatory prepayment of the Loans pursuant to
Section 2.6(e) or 2.6(f) or reduction or termination of the Revolving
Commitments in connection therewith), or extend the time of payment of any fees
hereunder (other than fees payable to the Administrative Agent or the Arranger
for its own account), or (iii) increase any Commitment of any such Lender over
the amount thereof in effect or extend the maturity thereof (it being understood
that a waiver of any condition precedent set forth in Section 3.2 or of any
Default or Event of Default or mandatory reduction in the Commitments, if agreed
to by the Required Lenders, Required Revolving Lenders or all Lenders (as may be
required hereunder with respect to such waiver), shall not constitute such an
increase), or (iv) reduce the percentage of the aggregate Commitments or of the
aggregate unpaid principal amount of the Loans, or the number or percentage of
Lenders, that shall be required for the Lenders or any of them to take or
approve, or direct the Administrative Agent to take, any action hereunder or
under any other Credit Document (including as set forth in the definition of
“Required Lenders”);

 

 102 

 

 

 

(b)           unless agreed to in writing by all of the Lenders, (i) release all
or substantially all of the Collateral (except as may be otherwise specifically
provided in this Agreement or in any other Credit Document), (ii) release any
Guarantor from its obligations under the Guaranty (other than (A) as may be
otherwise specifically provided in this Agreement or in any other Credit
Document or (B) in connection with the sale or other disposition of all of the
Capital Stock of such Guarantor in a transaction expressly permitted under or
pursuant to this Agreement), (iii) change any other provision of this Agreement
or any of the other Credit Documents requiring, by its terms, the consent or
approval of all the Lenders for such amendment, modification, waiver, discharge,
termination or consent, (iv) change or waive any provision of Section 2.13, any
other provision of this Agreement or any other Credit Document requiring pro
rata treatment of any Lenders in a manner that would alter the pro rata
treatment required thereby, or (vi) amend this Section 10.5;

 

(c)           unless agreed to in writing by all of the Revolving Lenders,
reduce the percentage set forth in the definition of “Required Revolving
Lenders” (it being understood that no consent of any other Lender or the
Administrative Agent is required);

 

(d)           unless agreed to in writing by the Required Revolving Lenders,
amend, modify or waive any condition precedent to any Borrowing of Revolving
Loans set forth in Section 3.2 (including in connection with any waiver of an
existing Default or Event of Default);

 

(e)           unless agreed to in writing by the Swingline Lender or the
Administrative Agent in addition to the Lenders required as provided hereinabove
to take such action, affect the respective rights or obligations of the
Swingline Lender or the Administrative Agent, as applicable, hereunder or under
any of the other Credit Documents; and

 

(f)            unless agreed to in writing by each Rate Management Party and
Cash Management Bank that would be adversely affected thereby in its capacity as
such relative to the Lenders, (i) amend the definition of “Secured Obligations”
in any Security Document or the definition of “Guaranteed Obligations” in the
Guaranty (or any similar defined term in any other Credit Document benefiting
such Rate Management Party), (ii) amend the definition of “Secured Parties” in
any Security Document or “Guaranteed Parties” in the Guaranty (or any similar
defined term in any other Credit Document benefiting such Rate Management
Party), (iii) amend any provision regarding priority of payments in this
Agreement or any other Credit Document, (iv) release all or substantially all of
the Collateral (except as may be otherwise specifically provided in this
Agreement or in any other Credit Document), or (v) release any Guarantor from
its obligations under the Guaranty (other than (A) as may be otherwise
specifically provided in this Agreement or in any other Credit Document or
(B) in connection with the sale or other disposition of all of the Capital Stock
of such Guarantor in a transaction expressly permitted under or pursuant to this
Agreement);

 

and provided further that (i) if any amendment, modification, waiver or consent
would adversely affect the holders of Loans of a particular Class (the “Affected
Class”) relative to holders of Loans of another Class (including by way of
reducing the relative proportion of any payments, prepayments or Commitment
reductions to be applied for the benefit of holders of Loans of the Affected
Class under Section 2.6(e) or 2.6(f)), then such amendment, modification, waiver
or consent shall require the written consent of Lenders holding at least a
majority of the aggregate outstanding principal amount of all Loans (and
unutilized Commitments, if any) of the Affected Class, and (ii) the Fee Letter
may only be amended or modified, and any rights thereunder waived, in a writing
signed by the parties thereto.

 

 103 

 

 

 

Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender and (ii) if the Administrative Agent and the
Borrower shall have jointly identified (each in its sole discretion) an obvious
error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents, then the Administrative Agent and the
applicable Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Credit Document if the same is not objected to in writing by
the Required Lenders within five Business Days following the posting of such
amendment to the Lenders.

 

10.6         Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.6(b), (ii) by way of participation in accordance with the
provisions of Section 10.6(e) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.6(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 10.6(e)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b)           Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans (including for purposes of this
Section 10.6(b), participations in Letters of Credit and in Swingline Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

 104 

 

 

 

(i)          (A) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned, or (B) in any case not described in
clause (A) above, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than (x) $5,000,000, in the
case of any assignment in respect of a Revolving Commitment (which for this
purpose includes Revolving Loans outstanding), (y) the entire Swingline
Commitment and the full amount of the outstanding Swingline Loans, in the case
of Swingline Loans, or (z) $1,000,000, in the case of any assignment in respect
of a Commitment for Term Loans (which for this purpose includes Term Loans
outstanding), in any case, treating contemporaneous assignments related Approved
Funds under common management as one assignment for purposes of the minimum
amounts, unless each of the Administrative Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed);

 

(ii)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this Section 10.6(b)(ii) shall not (A) apply to rights in respect of Swingline
Loans or (B) prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Classes of Loans and/or Commitments on a non-pro
rata basis;

 

(iii)        no consent shall be required for any assignment except to the
extent required by clause (B) of Section 10.6(b)(i) and, in addition:

 

(A)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (y) a Revolving Commitment if such assignment is to a Person that is not a
Revolving Lender, an Affiliate of such Lender or an Approved Fund with respect
to such Lender or (z) Term Loans to a Person who is not a Lender, an Affiliate
of a Lender or an Approved Fund; and

 

(B)         the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment;

 

(iv)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; provided that in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no such fee shall be required;

 

 105 

 

 

 

(v)         no such assignment shall be made to (A) the Parent, the Borrower or
any of their respective Affiliates or Subsidiaries or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or Subsidiary thereof; and

 

(vi)        no such assignment shall be made to a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person).

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14(a), 2.14(b), 2.15, 2.16 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. If requested by or on behalf of the assignee,
the Borrower, at its own expense, will execute and deliver to the Administrative
Agent a new Note or Notes to the order of the assignee (and, if the assigning
Lender has retained any portion of its rights and obligations hereunder, to the
order of the assigning Lender), prepared in accordance with the applicable
provisions of Section 2.4 as necessary to reflect, after giving effect to the
assignment, the Commitments and/or outstanding Loans, as the case may be, of the
assignee and (to the extent of any retained interests) the assigning Lender, in
substantially the form of Exhibits A-1, A-2, A-3 and/or A-4, as applicable. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.6(e).

 

(c)           In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Credit Exposure.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

 106 

 

 

 

(d)           The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its address for notices
referred to in Schedule 1.1(a) a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. In addition,
the Administrative Agent shall maintain on the Register information regarding
the designation, revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Credit Documents is pending, any Lender wishing to consult with other
Lenders in connection therewith may request and receive from the Administrative
Agent a copy of the Register.

 

(e)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person, or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans (including such Lender’s participations in Letters of Credit and Swingline
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the Swingline
Lender shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 10.5(a) and clause (i) of
Section 10.5(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14(a), 2.14(b), 2.15
and 2.16 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.6(b); provided that such Participant
(A) agrees to be subject to the provisions of Section 2.17 as if it were an
assignee under Section 10.6(b) and (B) shall not be entitled to receive any
greater payment under Section 2.14 or 2.15, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.17 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.3 as though it were a Lender; provided that such Participant agrees to
be subject to Section 2.13(b) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other Obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

 107 

 

 

 

(f)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.

 

(h)           Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the assignee, Participant or pledgee or
proposed assignee, Participant or pledgee any information relating to the
Company Parties furnished to it by or on behalf of any other party hereto;
provided that such assignee, Participant or pledgee or proposed assignee,
Participant or pledgee agrees in writing to keep such information confidential
to the same extent required of the Lenders under Section 10.11.

 

10.7         No Waiver. The rights and remedies of the Administrative Agent and
the Lenders expressly set forth in this Agreement and the other Credit Documents
are cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Administrative Agent or any Lender to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.

 

 108 

 

 

 

10.8         Survival. All covenants, agreements, representations and warranties
made by or on behalf of the Borrower or any other Company Party in this
Agreement and in the other Credit Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Credit Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Administrative Agent
or any Lender may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. In addition, notwithstanding
anything herein or under applicable law to the contrary, the provisions of this
Agreement and the other Credit Documents relating to indemnification or payment
of costs and expenses, including the provisions of Sections 2.14(a), 2.14(b),
2.15, 2.16 and 10.1, shall survive the payment in full of all Loans and Letters
of Credit, the termination of the Commitments and all Letters of Credit, and any
termination of this Agreement or any of the other Credit Documents.

 

10.9         Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction. Without limiting the foregoing provisions of this
Section 10.9, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the Swingline
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

 

10.10       Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control. Any Rate
Management Agreement between the Borrower and any Rate Management Party is an
independent agreement governed by the writing provisions of such Rate Management
Agreement, which shall remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
applicable to the Loans under this Agreement, except as otherwise expressly
provided in such Rate Management Agreement, and any payoff statement from the
Administrative Agent relating to this Agreement shall not apply to such Rate
Management Agreement except as expressly provided therein. Any Cash Management
Agreement between the Borrower and any Cash Management Bank is an independent
agreement governed by the written provisions of such Cash Management Agreement,
which shall remain in full force and effect, unaffected by any repayment,
prepayment, acceleration, reduction, increase or change in the terms applicable
to the Loans under this Agreement, except as otherwise expressly provided in
such Cash Management Agreement, and any payoff statement from the Administrative
Agent relating to this Agreement shall not apply to such Cash Management
Agreement except as expressly provided therein.

 

 109 

 

 

 

10.11       Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable Requirements of Law or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any Rate Management
Agreement or any Cash Management Agreement or any action or proceeding relating
to this Agreement or any other Credit Document or any Rate Management Agreement
or any Cash Management Agreement or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section 10.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement or (ii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis, to (i) any rating
agency in connection with the Borrower or its Subsidiaries or the facilities
created hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance monitoring of CUSIP numbers with respect to the
facilities created hereunder; (i) with the consent of the Borrower; or (j) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 10.11 or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section 10.11, “Information” means all information received
from the Company Parties relating to any Company Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Company Party ; provided that, in the case of information
received from any Company Party after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 10.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

 110 

 

 

 

10.12       Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letter). Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic format (e.g., “pdf” or “tif” file format) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

10.13       Disclosure of Information. The Borrower agrees and consents to the
Administrative Agent’s and the Arranger’s disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.

 

10.14       USA Patriot Act Notice. Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act.

 

10.15       Termination of Obligations of the Parent or Intermediate Holdco.
Notwithstanding any other provisions of this Agreement or any Credit Document,
provided that no Event of Default has occurred and is continuing, all
obligations of the non-surviving Person in the Parent Roll Up shall
automatically terminate and such non-surviving Person shall be released from its
obligations under the Guaranty on the date of the Parent Roll Up. From and after
such date, (i) the non-surviving Person in any Parent Roll Up shall have no
further obligations as Guarantor, Credit Party, Company Party or the Parent or
Intermediate Holdco, as the case may be, under this Agreement or any Credit
Document, (ii) the Surviving Parent shall be obligated as a Guarantor and shall
have granted to the Administrative Agent, for the benefit of the Lenders, a lien
on and security interest in 100% of the outstanding Capital Stock of the
Borrower and (iii) each reference herein or in any other Credit Document to the
“Parent” or “Intermediate Holdco” shall be a reference to the Surviving Parent.

 

10.16       Closing Date. Each party hereto acknowledges and agrees, on behalf
of itself and its Subsidiaries and Affiliates, that (i) this Agreement and each
other Credit Document dated as of July 11, 2016, shall not be effective prior to
July 12, 2016, and (ii) each reference to “the date hereof” or words of similar
import in any such agreement shall refer to the Closing Date.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 111 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

  GREC ENTITY HOLDCO LLC         By: /s/ Richard Butt   Name: Richard Butt  
Title: Chief Financial Officer         GREENBACKER RENEWABLE ENERGY CORPORATION
        By: /s/ Richard Butt   Name: Richard Butt   Title: Chief Financial
Officer         GREENBACKER RENEWABLE ENERGY COMPANY LLC         By: /s/ Richard
Butt   Name: Richard Butt   Title: Chief Financial Officer

 

(signatures continued)

 

Greenbacker Credit Agreement

 

112

 

 

 

  FIFTH THIRD BANK, as Administrative Agent and a Lender         By: /s/ Eric
Cohen   Name: Eric Cohen   Title: Assistant Vice President

 

Greenbacker Credit Agreement

 

113

 

